The next item is the debate on the report (A6-0070/2004) by Mr Corbett and Mr Méndez de Vigo, on behalf of the Committee on Constitutional Affairs, on the Treaty establishing a Constitution for Europe 2004/2129(INI).
. Mr President, the enlargement of the European Union means we are having to upgrade from driving a minibus, capable of taking 15 passengers, to a full-sized bus, capable of taking 25, with some spare seats to take on new passengers in due course. This larger bus needs a stronger motor if we are not to slow down, and one that enables us to cross the difficult hills that lie on our path. If we are to have a stronger motor, we will also occasionally need stronger brakes – perhaps an emergency brake – and better safety features too, such as a safety belt on each seat. Since we are upgrading, we should also have more comfortable seats so that every passenger feels at home and comfortable in this bus. Also, while we are at it, why not have a geo-satellite positioning system so we always know exactly where we are on the roadmap and can better plan the journeys we want to take together by the most efficient and comfortable route? That is why we need a new set of rules for the European Union: a new Constitution to replace the current constitutional order and the set of overlapping Treaties.
In concrete terms this means a set of improvements that the Committee on Constitutional Affairs and your rapporteurs have identified as falling into four main categories. First, it means greater clarity as to what the Union is, how it works and functions. Under this heading one can identify a single Treaty instead of the several overlapping Treaties – a single, clearer document that spells out more clearly the objectives and the values of the Union and its competences, what it is responsible for and what it is not responsible for, and how it works, with fewer and clearer procedures. This will make it easier for citizens to see and to understand what our Union is about. We will get rid of the distinction between 'Union' and 'Community', which nobody except lawyers understands, creating a single legal entity. It makes it clear that we are not creating some huge monolithic monster – the mythology of the superstate that some people seem to fear. It is clear that we are not creating a centralised Union.
Second, it will provide for a more effective Union – a Union capable of deciding and acting with 25 Member States. It will make for more qualified majority voting and more continuity in the chairmanship of the European Council. There will be a single foreign minister to speak for the Union to the outside world, instead of the Commission speaking on some issues and the High Representative of the Council on others, which meant that third countries never knew whom they had to deal with. Those posts will be merged into a single position.
Third, and most important in my view, it will provide more democracy and accountability in the Union. Under the Constitution, all legislation will be subject first to the prior scrutiny of national parliaments, and then the double control of the Council and the European Parliament at European level, such that both have to approve virtually every item of European legislation. Frankly, this makes the European Union the most democratic international structure, or supranational structure, that exists in the world. Compare the EU to the IMF, to the World Bank, to the WTO or to any other international structure: none of them have or will have this degree of parliamentary input and of parliamentary scrutiny. We should be proud of the democracy that exists at the heart of this Union.
The Constitution will significantly reinforce that democracy by extending codecision, by giving Parliament the right to elect the President of the Commission and by improving parliamentary control over the Commission and the so-called comitology system for delegated secondary legislation.
Fourth, the Constitution introduces greater rights for citizens through the Charter of Fundamental Rights, which has been incorporated into the Constitution. This, of course, applies only in the field of competence of European Union law, but that is a significant field of competence, and all European legislation henceforth will have to comply with that Charter.
All of this has led us to conclude that the Constitution is, to quote the committee's report, a 'vast improvement'. It is a vast improvement on the current Treaties and on the current constitutional order. It merits our support. These improvements are due in no small part to the input of the European Parliament into the Convention and the IGC. We can be proud of our results.
It is a compromise. It is not a Utopian treaty. All of us would have written it slightly differently had we had to write it ourselves, but as a compromise package it is a distinct improvement. I am confident that tomorrow Parliament will endorse it by an overwhelming majority. This Parliament, elected by citizens across the whole of Europe, with parties from left to right across the political spectrum, parties in government and parties in opposition, will send a powerful signal if it endorses the Constitution tomorrow by an overwhelming majority. I am confident it will.
. Mr President, when at the last plenary session of the last term in office I had the honour of speaking on behalf of my group at an event held by this House in homage to Monnet, Schuman and Spinelli, I wondered what the founding fathers, the visionaries of Europe, would have thought of the point in European integration we were at and what they would have thought of the European Constitution.
I believe – I said it then and I repeat it today – that they would not have believed that what was happening was real, because, leaving behind a Europe divided by fratricidal confrontations, this Constitution sanctions peace on our continent and, to use Mr Geremek’s beautiful expression, this Constitution stitches the two Europes together.
We are moving on from a Europe desolated by totalitarian regimes to a Europe – and this is sanctioned by the Constitution – based on democratic systems in which fundamental rights are respected. After a Europe of ration books, this Constitution sanctions a Europe of prosperity and material well-being. Overcoming a Europe which had disappeared from the world, this Constitution sanctions a Europe of solidarity, as demonstrated by the enormous wave of solidarity which has arisen on our continent to deal with the effects of the other terrible wave that struck Asia. This Constitution will have, and does have, instruments which will allow Europe to play a greater role in the world from now on.
I believe that the Constitution marks a point of no return and, just as, not so long ago, the Constitution of my country was the Constitution of harmony, which allowed us to move into the future, this European Constitution is going to allow all of us Europeans to move forward together within a project of common civilisation.
The value of the European Constitution is that it removes the ambiguities; it is the first document to define what the European Union is, as a Union of States and citizens, and does not weaken the Member States, far from it, because the Union’s competences are competences that come from the Member States, and it does not weaken national Constitutions, quite the contrary: it strengthens them, because the strength of the European Constitution stems from the strength of the national Constitutions.
With this Constitution, Europe is demonstrating that it is much more than a market; it is a market as well, and that is important, but it is much more: it is a project of common civilisation based on our religious, cultural and humanist heritage. This is acknowledged in the first sentence of the preamble, based on the values of freedom and human dignity, founded upon the Charter of Fundamental Rights.
It is also a Constitution that opts for a particular economic system: a capitalist system with a social dimension. If we look at the history of Europe, we see that that was not so obvious fifty years ago. Today it is.
For all of these reasons, I believe, Mr President, that many of the flags that this Parliament has unfurled over recent years are today standing as proud as those we have behind us. I joined this Parliament 13 years ago, when it was a consultative assembly; today it no longer is. I joined this Parliament when there was talk of the European Union’s democratic deficit; I believe that the European Constitution will put an end to that democratic deficit, because this Constitution introduces more democracy, more efficiency, more clarity and more transparency, as my friend, Richard Corbett, has quite rightly pointed out.
Mr President, this work has been done by many people over many years. I would like to acknowledge them today. I would like to remind you of the names of Emilio Colombo, Marcelino Oreja, Fernand Herman, Giorgio Napolitano, Olivier Duhamel, Antonio Seguro, Dimitris Tsatsos, Antoinette Spaak, and so many people who, seated here in this Parliament, have defended what today is going to become a reality. They have often been called utopians or dreamers; well, today, these dreams, these utopias, are becoming reality. We in this Parliament can feel very proud of the work we have done.
Mr President, eight years ago in this very Chamber, a young Member of Parliament defended the opinion on the Treaty of Amsterdam and said that it was not perfect, as we knew, but that it was not the final destination, and cited, as I am going to do again today, a Miguel de Cervantes disenchanted with life in his final days, who said that there were occasions when we had to choose whether to be a road or an inn. That was a road, and that road has led us to where we are today and I believe that today, in this comfortable inn represented by the European Constitution, over the coming years we Europeans are going to find it to be an effective instrument to move Europe forward in peace, freedom, justice and solidarity. I would, therefore, be delighted if tomorrow this Parliament votes in favour of this document, and this is very important, since it ushers in a new era on our continent.
Mr Schmit has the floor on behalf of the Council, and I would like to thank him in particular for being here, and also express our condolences to him and the people of Luxembourg, who are in national mourning following the death of the Grand Duchess.
Mr President, I should like to thank you for these expressions of solidarity with the people of Luxembourg at a time of great sorrow. I am very grateful indeed.
Personally, this is the first time that I have had the honour of appearing before Parliament and it is therefore a great honour and a great pleasure to be able to speak in this House, on the Council’s behalf, on a matter as important as the draft European Constitution. I had the opportunity to work with some of you in the Convention and I feel that I can say that the work done in the Convention was historic, remarkable work that underlines the importance of the process that we are currently pursuing. In this context, I should like to congratulate the rapporteurs on their excellent work. The message that you all wish to send out tomorrow by means of an overwhelming vote in Parliament is also intended for the citizens, because this Constitution is primarily a constitution for the citizens; it is they who will derive the greatest benefit from it.
It has been said that this Constitution democratises our Union. It strengthens citizens’ rights, through the Charter of Fundamental Rights; it confers new rights on Europe’s citizens, by giving them the opportunity to interact with the institutions and in particular the Commission. This Treaty confirms that we are no longer an economic Union and that we are more than a political Union in the making; we are, first and foremost, a Union based on common values. In this respect, the Constitution is a crucial step in the integration process.
Once Parliament has had its say, it will be the citizens’ turn to speak, either directly, through referendums, in countries where referendums are to be held, or indirectly, through parliamentary ratification. The Council is committed to channelling all the necessary energies for this Constitution to be adopted in all Member States. Each Member State, each government and each parliament now has the responsibility to take us over this hurdle so that the Constitution can enter into force, and, I should add, on the scheduled date. The European Parliament, national governments and national parliaments share a great responsibility in this respect. We must work together if we are to meet this challenge.
. Mr President, the Constitution before us today would not have been possible without the European Parliament. This House has played a crucial role in strengthening the foundations of our common enterprise, not least through the substantial contributions made by Members of this Parliament during the European Convention. It would also not have been possible without that European Convention, which provided such a dynamic, open and innovative means of negotiation.
The involvement of the European Parliament in this unprecedented process culminates today with an excellent and well-written report, which sends a clear message on the benefits of the Constitution and the need for its ratification. I wholeheartedly congratulate Parliament, and in particular the Committee on Constitutional Affairs and the two rapporteurs, Richard Corbett and Íñigo Méndez de Vigo. The Commission fully supports your resolution. We firmly believe that the Constitution allows the Union to make significant improvements. In simple terms, for the first time the powers, competences, rights and duties of the Union are set out in a single Constitution. The Constitution consolidates and simplifies half a century of treaty changes, allowing us to move from 12 basic treaty acts to a single text. It makes the Union more open and simpler to understand.
The Constitution modernises the institutional structure. It increases the powers of the European Parliament and provides for citizens actively to participate in the decision-making process through a petition with one million signatures. We will have more democracy.
The Constitution sets out, in 54 concise articles, the fundamental rights we will guarantee to our citizens. For the first time the Union will accede to the European Convention on Human Rights, so there will be more rights for our citizens. These three simple concepts – more rights, more democracy and more openness – explain why this Constitution should be ratified. We would certainly have wished to be more ambitious in certain policy areas, but the final result is the best possible compromise in the current political situation.
I also accept that people have fears and criticisms regarding this Constitution. It is not a perfect text and we should not hide from responding to these concerns. Our latest Eurobarometer survey shows that 68% of our citizens support the idea and principle of having a European Constitution. Other opinion polls show that many feel they are inadequately informed about the content of the Constitution. Your report has made a good start by rejecting some of the misconceptions and scare stories about the Constitution. It provides a range of good reasons for the Euro-specialists to be voting yes, but these are not always the reasons that will persuade a single mother in Gdansk, or a shipyard worker in Spain to do so. The ratification of the Constitution is an opportunity to debate the kind of Europe we want. I welcome this opportunity to remind ourselves of what Europe has achieved and what Europe stands for, as has so elegantly been explained by others.
In the mid-1980s, the vision of creating a genuine single market seemed a bridge too far. And yet it happened, bringing in its wake an economic dynamism from which we still benefit. To cite one simple example, the fact that we do not have to go through customs at borders has dramatically reduced costs and delivery times. In a single step we removed the need for 60 million VAT documents per year. Today, the younger generation treat as a right the idea of a zone of free movement, in the same way that they expect the Union to ensure a clean environment and cross-border cooperation on public health. Today, in 12 countries of the EU, we have a piece of Europe in our pockets, with the euro being taken for granted across the Union and with new Member States joining the queue to introduce it. Finally, first through membership of Greece, Spain and Portugal and now with the 10 new Member States, we have helped guarantee and consolidate democracy and the rule of law across the whole continent.
We must now turn to the ratification of the Constitution. While we respect our different constitutional roles in relation to the national ratification processes, we cannot tolerate the debate being confused by myths or misconceptions about the content of the Constitution. All of us have a duty to make available clear and reliable information on what the Constitution does and the benefits it can bring. In so doing we must compare the results of the Constitution with the current situation. Lithuania and Hungary have already ratified the Constitution. I would, in particular, like to pay tribute to Lithuania and the speaker of the Lithuanian Parliament, who is here in the Chamber today.
We must now start to show what concrete impact the Constitution can have on the daily lives of the people we represent. Indeed, there is no shortage of good examples in this respect. As I said earlier, the inclusion of the Charter of Fundamental Rights is far from a symbolic innovation. Citizens will have a catalogue of rights and principles whose respect by the public authorities – be they European or national – they will be entitled to invoke before the courts.
The possibility of concrete participation in the functioning of the Union is extended far beyond the election of the Members of the European Parliament. The citizens' initiative will, for the first time, make European citizens protagonists in the legislative process. Modernisation of the area of freedom, security and justice will allow the Union to respond to the growing demand for more effective European action in the fields of border controls, asylum and immigration. The same is true for judicial and police cooperation. The Constitution lays the foundations for a single area of liberties and guarantees.
The new provisions on public health will provide higher quality standards with regard to safety. The Union will be able to intervene in a more effective way to prevent and fight cross-border health threats such as avian flu or BSE.
Today, we cannot avoid thinking about the tragic events in Southeast Asia. The Union is already playing a key role in providing humanitarian aid and contributing to the political, economic and social reconstruction of that region. The new provisions on civil protection, which entrust the Union with the task of promoting consistency in international civil protection work, will allow us to make our international action even more effective in the future.
We have, of course, already put in place a number of initiatives aimed at informing the public about the content of the Constitution. The Commission has produced written and audio-visual material, developed a website, promoted and financed information relays, and sponsored seminars and other public initiatives. The European Council has supported our efforts, calling on the Member States to improve their capacity for communication about European issues in the context of the ratification of the Constitution.
It is now time to move up a gear. I seize this occasion to call on you to examine the possibility of putting in place joint communication initiatives with us that can maximise the impact of our initiatives. I refer, in particular, to the possibility of organising media events at both European and national level during a 'European week', around 9 May 2005. In the meantime the Commission will not refrain from developing other ideas that can assist the Member States in drawing up and implementing their national communication strategies. I can also assure you that the Commissioners themselves will be active in the debate on the Constitution and the future of Europe.
Securing the ratification of the Constitutional Treaty is the main concern for the Member States and for the European institutions. However, while we do not intend to anticipate application of the Constitution, we must also devote some effort to ensuring a smooth entry into force of the Constitution once the ratification procedures have been successfully finalised. That is why we need to open discussions on preparing for implementation of the current provisions.
The Commission has been engaged in this process from the start. We are proud of the text of the Constitution and will do our utmost to ensure that it sees the light of day. I remain committed to dialogue with the European Parliament. Our work will not stop today. In fact it is only just starting. I look forward to debating these issues in more detail with the Constitutional Affairs Committee and joining you on different platforms to present our case.
In conclusion, I return to my three simple concepts: more rights, more democracy and more openness. This year we will celebrate the 15th anniversary of the rebirth of democracy in Eastern Europe. Setting aside all other provisions of the Constitution, these three concepts alone underline why countries have joined the European Union and why the Commission will defend this Constitution.
.  Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, we have come a long way, and those of us who were Members of the previous Parliament will be able to remember how, in this Chamber, we debated the Treaty of Nice. At the time, many of us were unsatisfied with it, and we said that our stance on the Treaty of Nice would ultimately depend on what new method of reform we might have in the future and on what the efforts at reform added up to.
The result of that is in front of us today: the Treaty on a Constitution for the European Union. Unlike in December 2000, when we discussed Nice in the absence of the Central European countries – Estonia, Latvia and Lithuania, Poland, Czechoslovakia (which is now the Czech Republic), Slovakia, Hungary, and Slovenia, not to mention Malta and Cyprus, none of whom had yet joined us, it is a particularly happy circumstance that today, the day when we are debating the Constitution, we have among us Members from these countries, particularly from those European countries that were once Communist. I think that is a wonderful symbol of the future we share on the continent of Europe.
I would like to extend very warm thanks to Mr Corbett and Mr Méndez de Vigo for the outstanding work they have done together with the Committee on Constitutional Affairs, and also to all those who assisted them in it. Today, I would also like to thank the Chairman of the Convention, Valéry Giscard d'Estaing, for the work he did, which was sometimes on the receiving end of criticism, but if he had not done as he did, we would probably not have this Constitution today, and so Mr Giscard d'Estaing deserves our warmest gratitude today.
We are the Group of the European People’s Party (Christian Democrats) – and of the European Democrats. There are 128 MEPs in the European People’s Party, and the DE part of our group has 40 Members. Speaking for the PPE part of our group, I can assure you that we will be saying ‘yes’ to this Constitution without reservations, while the European Democrats in our group are entitled to come up with their own positions.
A constitution needs values. Almost as crucial as the procedures are the values that bind us together, for if we have no awareness of values, we have no foundation on the basis of which we can take political action. We rejoice that many of our values, which we see as Christian, have been included: human dignity, the dignity of older people, the worth of children too. I think it particularly splendid that children get a mention in the Constitution, for without children, this continent has no future, that we have described our values and banned cloning, and that reference is made to our principles – the rule of law, democracy, subsidiarity and solidarity. All these things give us cause to say ‘yes’.
Today, though, I would not wish to deny that many of us would have welcomed a reference to God in the Constitution, because it affirms that our human capacities are not infinite. We would also have been glad to see reference made to our Judaeo-Christian heritage, for, at a time when dialogue with the world’s cultures is so necessary – particularly with the Islamic world – I believe that it is important that we know where our own roots are, and that our cultural and religious development should be mentioned in the Constitution. Even though that is not in the Constitution, every Constitution is of course a compromise, and so we say ‘yes’ to this Constitution, because it reflects our values.
It is also proper that a constitution should include a description of the constitutional structure of the European Union, and I think it is particularly successful in this, talking as it does in terms of national identity. Europe is not a melting pot, nor is it meant to become a superstate; on the contrary, it is in its diversity that Europe’s wealth is to be found, beginning in our towns and communities, where people live, and in the regions. Our nation states have their own identities. We have a Constitutional Treaty which declares that it is from the nation states that the Constitution originates. It is through our own national citizenship that we are citizens of Europe, and hence freedom of organisation for local authorities is made explicit in the subsidiary structure of Europe. I think that is quite a masterstroke.
Jean Monnet, the first Honorary Citizen of Europe, once said that nothing is possible without people, and that nothing lasts without institutions, and what he said is true to this day. If we do not have values which underpin everything, and if these values are not ultimately expressed in institutions that embody them, then those values cannot be realised. That is why it is right that we should follow Jean Monnet’s directions and go down the road that leads to Europe as a community, and, my dear friends – I apologise for using an expression current in my own party, but, as we are talking about the Constitution today, we are somehow joined together as one, not that our differences should be obscured – neither now nor in the future must it be intergovernmentalism or cooperation between governments that shapes the European Union. The Europe of the future must rather be founded upon the Community method, and upon the Community action of the European institutions.
What this means for us is that we need a strong European Parliament, one that is a symbol of democracy, that we should act as equals in all matters affecting European legislation, that we need a strong Commission, deriving its legitimacy from its election by the European Parliament and hence also from European elections, and that we have to have a Council of Ministers whose actions are transparent.
Let me conclude by saying that much that is in the Constitution is in the nature of a programme and has yet to become reality. An example of this is Article 750, which states how we are to live as good neighbours alongside the peoples of Europe who have a European vocation – and right now it is Ukraine of which I am thinking. Another is foreign policy, an area in which we cannot, in future, allow ourselves to speak with two or three voices, but must act jointly. That is why it is not Member States of the European Union, as such, that should be seeking to join the UN Security Council, but rather the European Union as a whole, if it wants to be a global actor for human rights and democracy. It is the European Union as such that must be represented in the United Nations.
We have many tasks ahead of us. I speak for my group when I say that I hope there will be broad support for this Constitution, not only here in this House, but also in all the Member States, because this Constitution is the means whereby we will get through the twenty-first century as a Europe of freedom, democracy and peace.
.  Mr President, ladies and gentlemen, this coming 27 January will mark the sixtieth anniversary of the liberation of the concentration camp at Auschwitz. The foundation of the European Coal and Steel Community a few years later was a direct consequence of what had happened during the Second World War. The fathers and mothers of European cooperation could see with their own eyes that ultra-nationalism, Fascism, and the division of our continent by Bolshevism, always resulted in oppression, in terror, and in the dignity of the individual being lost. They could also see that what created peace, dignity and democracy was supranational action and integration at a supranational, European level. It is worth adding that this was then achieved through the Coal and Steel Community gaining control of the weapons-manufacturing industries.
If you trace a continuous line from the ECSC to the European Economic Community, through the next act of integration to the European Community and then to the EU as we know it today, you find a success story as yet unequalled in the world, for it looked not only to 1945, and to the end of a war of destruction on this continent; the next stages incorporated states that had, in the post-war era, had their own political changes to cope with, namely Greece, Portugal and Spain, and so the overcoming of their fascist dictatorships and the stabilisation of democracy through membership of the European Community was an enormous success in the late 1970s and 1980s.
What we saw happening in the 1990s, when the states that have now acceded took their present form, was, in principle, a triumph over Communist oppression in one part of Europe. The European Union is a union that has managed to take the values described in our Charter of Fundamental Rights and use them as the basis of democratic integration and to overcome both the Fascism and the Communism of Europe’s past.
The events of recent days, in which people have been powerless in the face of forces that no amount of technology has enabled them to confront, show how absolutely necessary it is for action to be taken at the supranational level, with no national borders standing in the way. In the global village, the European Union is Europe’s rational and modern response to the challenges of the twenty-first century. The Constitution we are now debating is the framework provided for it.
Our group will be voting in favour of the Corbett/Méndez de Vigo report – out of profound conviction, and also out of the conviction that the values described in this constitution are civil values. The splendid thing about them is that you can understand them as Christian values if you are a Christian. You can understand them as your own values if you are a Jew or a Moslem or an unbeliever. These values are universal and indivisible, and so they are valid for everyone.
That also makes it easy for us, despite the divisions that otherwise separate us, to join together in supporting this Constitution, but if we do that, it is our shared basis for a democratic and dignified future in a social community with social responsibility and economic prosperity. In the knowledge-based society of the future, this Union of ours must, at one and the same time – and the Constitution does indeed set this out in black and white – perform its social tasks and guarantee the protection of the individual and of every citizen from the dangers present in this divided world.
That is what this Constitution will be able to achieve, and we are largely agreed that we are willing and obliged to stand up for it and contend for it. One thing alone is lacking, and, speaking for our group, I will spell out what it is. For the European Parliament to commit itself and mobilise itself is not enough. Those who signed their names to this Constitution at the dignified ceremony in Rome, which all of us chairmen of groups were allowed to attend, Europe’s Heads of State or Government and foreign ministers, must, in the same way as we do, appear before the peoples and declare that this is our Constitution and that we want it. Far from this being one individual matter to be left to the European Parliament or to the Commission, the statesmen and stateswomen of Europe must do their part and affirm this to be their work – not only the work of the European Parliament or of the Convention on their own. It is those things too, but it is the work of all those who carry responsibility for Europe’s future, and they must affirm, before the peoples of Europe, their support for it. If they do that, this Constitution will enjoy majority support, with the support of the PPE Group and probably even of that Group’s European Democrats.
. Mr President, Mr Poettering properly reminds us that when Parliament reacted to previous reforms of the Treaties, the resolutions adopted were peppered with regrets, criticisms and things that we deplore, plus demands for further reform. This time, we are not obliged to do this because we ourselves have been prominently involved in the drafting of the reforms, both in the Convention and the IGC.
This report by Mr Corbett and Mr Méndez de Vigo gets the story right and I am pleased to say that all Members of my Group who will be speaking today will be speaking in favour of this resolution. Thereafter we will be out campaigning for the entry into force inside the Member States where referenda are to be held, including in France – to oppose certain factions of the left – and in Britain, where we will be fighting to oppose the right.
The principal argument for this great reform is clearly that it strengthens the European Union. It strengthens our capacity to act abroad and inside our Member States, making us prepared to stand on our own feet in world affairs, shaping Europe's response to globalisation politically.
The Constitution redefines the European Union. It strikes a balance between states – the old and the new, the large and the small – between citizens and the authorities and, as Mr Giscard d'Estaing has said, between dream and reality. It has created a fresh, large consensus behind the project of European integration.
A word to those such as the British Conservatives who carp on the sidelines: if you are for Europe, you should be for the Constitution. Europe cannot be constructed without clear, liberal and social values, strong rules and robust parliamentary democracy. Europe will not work without strong authorities in Brussels. Without the Constitution, things will not work properly and the quality of policy flowing from Brussels and Strasbourg will begin to decline. Future expansion will be out of the question and I cannot believe that is what the British Conservative Party really believes in. But Europe cannot work either without strong leadership. This Parliament must learn to fill some of the strategic space that the reforms begin to open up for us.
We have many new powers, including, importantly, the right to propose a reform – a reform in the future of the Constitution itself. The Commission must assert itself quickly as the new arrangements for the Foreign Minister and the Foreign Service, the team presidency and especially the so-called full-time President of the European Council are put in place. The prime ministers and presidents must coordinate their campaigns. I am pleased to hear what Mr Schmit said on that. They must shoulder their individual and collective responsibility to win these referendum campaigns by showing the voters why these reforms are for them and why this is truly the Constitution for Europe.
. – Mr President, a majority in the Group of the Greens/European Free Alliance is in favour of ratification of the Treaty establishing a Constitution for Europe, because it sees it as an important step on the road leading to the political integration of our continent. Despite the Treaty’s many shortcomings, there are no other alternatives in the current political and institutional context.
The proposed Constitution establishes the Union as a community based on fundamental rights, grounds European policies in a code of common values, defines clear and binding objectives, and expresses a commitment to uphold sustainability in the economic, social and environmental fields. It includes social rights among traditional human rights, ties the Union’s external actions to compliance with international law, simplifies procedures, clarifies competences, expands the scope of Community decisions, and increases transparency and the democratic legitimacy of the Union, as well as opportunities for its citizens to play a part.
The text has a good many gaps and pitfalls in it, and it is understandable that there should be growing disaffection towards the European project among many people, associations and movements politically close to us, in whose eyes the Union is not yet able to respond to their concerns or to be a political entity fully able to act for a better, less unfair world. To deny this reality, as our fellow Members do in their report, is, in our view, inappropriate.
Turning the motion for a European Parliament resolution almost into a propaganda exercise, pretending that it is the ideal outcome of noble, harmonious work done in the best possible manner, even saying that the Intergovernmental Conference left the Convention’s text unaltered – although we know that that is not true because all the amendments made by the Intergovernmental Conference made the text worse: one need only think of the Legislative Council or the disagreement over the budget – none of that will convince a single Eurosceptic or help us win over all those who, far from fearing a non-existent European superstate, know that the Union is not yet united enough or cohesive enough.
For us Greens, the European integration process cannot be considered complete with the adoption of the Constitution, partly because other countries and peoples, beyond the current 25, are still finishing or starting out on their journey to join the Union. In that respect too, unlike the rapporteurs, we believe that the Union’s institutional system is still too confused and complicated and will not last much longer without further reform. We therefore believe that any development and improvement of the future European Union will depend on ratification of this text.
It is a dangerous illusion to believe that rejecting this text would prepare the way for another, better or even ideal constitution. On the contrary, throwing it out would leave us with the provisions of the Treaty of Nice, which are much less advanced in terms of both the values of their objectives and the institutional structure they propose. If the Treaty were defeated, it would be an ideal opportunity for the Eurosceptics to point out that the people no longer want Europe, whereas we know very well that this is not the case. It would also convince many governments that the Convention method – that timid, half-hearted attempt to overthrow undemocratic, inefficient methods of reform like diplomatic talks and the power of veto – can lead nowhere.
We therefore have a double objective: to approve this Constitution so that we can quickly lay the foundations for its successor, by seeking to build a strong, stable alliance with those political, social, associative and economic forces that believe, as we do, that in order to achieve our aims of social justice, ecologically sustainable development and peace, we must not only win the elections again at a national level, but also make European democracy stronger and more complete. To do that, we need to take back the initiative, and it is on that point, Mr President, that I believe it will be possible to rebuild a united front of all those who are today convinced of the inescapable need for European democracy but are divided in their evaluation of this text.
. – Mr President, the report by Mr Corbett and Mr Méndez de Vigo concentrates almost exclusively on a series of new provisions that are not in the current Treaties. Such provisions include replacing the rotating presidency with a more stable two-and-a-half-year presidency, creating the post of minister for foreign affairs, albeit without communitarising the common foreign and security policy, strengthening Parliament’s powers, according national parliaments the right to call the Commission to account, where they feel it has overstepped its powers, and giving a million citizens the opportunity to propose that the Commission table a draft law on a particular matter.
If the text submitted for ratification by the citizens or by the parliaments were in fact limited to that type of provision, many members of my group – not all, but many of them, including me – would not be opposed to the draft Constitutional Treaty. We are in favour of Europe and in favour of anything that serves to enhance Europe’s democracy and improve its functioning. We should not be bracketed with the UK Independence Party. We feel that there is a great need for Europe in this globalised world, but what guidelines and structures do we need for Europe? That is the question.
The first thing we need, in our view, is a set of guidelines and structures that enable us, at Union level, to control the financial markets, rather than be entirely at their mercy, as we are now. This can be done, provided that it is agreed to make use of powerful levers such as the Central Bank and taxation of the capital of major public bodies; to make laws aimed at holding companies accountable on social, environmental, democratic and ethical issues; to channel funds thus released into major political priorities that are publicly debated, democratically established and regularly assessed. Europe is therefore the appropriate level to meet challenges that a single country would nowadays have difficulty in tackling, due to globalisation.
It follows, for that very reason, that we need guidelines and structures whereby we can reverse the trend of maintaining the main decision-making centres at a distance from the people, and whereby we can reclaim popular sovereignty and the power to make political choices, instead of submitting to the laws of the market, even if that means encouraging fatalism, that deadly enemy of democracy. In other words, to achieve those objectives, Europe is also a relevant level, a level at which it is appropriate to promote the rights of workers, citizens, members of Parliament and the public authorities to access information and to take action, in order to reduce the arrogant power of those who tend to see themselves as modern day feudal lords.
Indeed, if there is a role that we are amply entitled to expect Europe to take on in full, it is that of responsible player on the world stage, determined to use its influence to bring about the introduction of a fresh set of rules governing international relations. Let us consider the potentially salutary influence of, say, a European decision explicitly to ban all recourse to war as a means of solving the world’s problems, so as to ensure that, from the Middle East to the Caucasus, the force of politics prevails over the politics of force. Think of the positive influence of a decision to conclude alliances between Europe and the countries of the south that will extend to include international financial and trade institutions, thereby tackling head-on the murderous onslaught of economic war; or of a decision to establish with the United States, of course, the will to forge – with that great nation and with others – the most ambitious partnership possible, yet within a framework of total political and strategic independence. If you harbour such ambitions for Europe, then perhaps some of you could tell us why, in that case, you are opposed to this draft Constitution.
You are opposed to it precisely because this text takes up provisions accumulated in particular since the Maastricht Treaty, in order to perpetuate them, solemnly and for the long term; provisions that constitute so many obstacles to even the partial implementation of such a European project. I refer in particular to the key principles of the open market economy in which competition is free; to the fact that the European Central Bank can no longer have liberal statutes or a liberal mission; to the Commission’s discretionary powers as regards competition or indeed the blatant subordination of all European security and defence policy to the policy formed within NATO.
New provisions are added to those old ones, thereby widening still further the gulf separating the concept of Europe that is being constructed from the one that I have just mentioned. The draft Treaty thus contains an article which calls, in the fiery spirit of the multilateral agreement on investments, for the removal of restrictions on foreign direct investment and of other dangerously ambiguous articles relating to life patenting or indeed to cultural diversity. In all of these fields, what we need is not a propaganda campaign that brooks no contradiction, but a frank, public, pluralist review of the experience of recent years which has led to a breakdown of trust between the citizens and the European institutions.
As for the report by Mr Corbett and Mr Méndez de Vigo, it does not say a word about the part of the draft constitutional Treaty devoted to the policies and functioning of the Union, which in fact accounts for two thirds of the whole text. We are therefore opposed to this report, just as we are opposed to the draft Constitutional Treaty itself. Once again, however, I wish to make it clear that the ‘no’ that many of us are saying is open to alternative suggestions. It is a European ‘no’.
. – Mr President, ladies and gentlemen, there is one word missing from this Constitution, and that word is ‘sovereignty’. It has been replaced by the word ‘identity’, which is not at all the same thing. In the four corners of the earth, as we well know, there are peoples who have strong identities and who rightly claim sovereignty, such as the Palestinians, the Iraqis and many others.
In Europe, there will now be peoples who, at a time when they are at risk of losing their identities with Turkey set to join the EU, will lose their sovereignty when the Constitution comes into force. One word has disappeared, the word ‘sovereignty’, and another has appeared, the word ‘law’, European law, a word that is the very symbol of national democracies. There is therefore going to be a European law, henceforth on a higher legal level than national laws, even constitutional laws. Our Constitution, therefore, for each of our peoples, will become the equivalent of the internal regulations of a region of Europe. This European, supranational law will from now on be adopted by majority and not unanimously. There is therefore no longer any opportunity for a particular people to voice its opposition, even if this is a matter of defending its vital interests.
Thirdly, this supranational European law will be drawn up by a Brussels bureaucracy that has had the attributes of a State conferred on it. That bureaucracy is becoming a full-scale international player, with the right to conclude international agreements, with a minister for foreign affairs; those words do not lie. It will enjoy the transfer to its remit of the powers of a superstate – the capacity to draw up laws, to define public services and to address matters relating to immigration and borders.
At the same time – and this will be my last point – national democracies will be trampled underfoot. National parliaments are having their capacity to make laws removed from them. To compensate for this, they have been given the right to deliver opinions.
. Mr President, I also wish to thank the rapporteurs for undertaking the very difficult task of trying to find some areas of agreement on the Treaty in the very diverse institution and august body that this Parliament is.
However, in one sense the debate has moved on, because it is now up to the Member States and the debate on the Treaty-ratification process that takes place in the Member States. It is up to the people to determine what the level of debate and discussion and the final verdict on this Constitutional Treaty will be. Many times when we speak about the issues involved, in spite of our best efforts, some of us would like to see new things added to what has already been agreed. Therefore, we are fighting the next argument rather than dealing with the current debate. In addition, when you listen to some of the debate, it is like going back to the future, because the same issues and points that were raised in opposition to the first treaties in the 1950s, and to the second and subsequent treaties in the 1970s and 1980s, are being rehashed. People are saying that this is the prophet of doom and gloom about to come and join us and take our power away.
Let us be realistic about what is in this Treaty and what is good and bad about it. As a basis for the basic law of what the European Union will be in the future, it is a very good document. It ensures there will be proper respect and trust for the Member States and for their roles within it, in particular for the smaller Member States; it clearly sets down in the doctrine of conferral who has the power to do what and where the lines of demarcation are drawn. When the people who oppose this Treaty and have opposed other treaties say that this will override national law, this issue has already been decided. Back in the 1960s in the European Court of Justice, the primacy of European law over national law was brought into being. However, the Treaty clearly defines that and narrows down that role, namely that it only operates for European law. The European institutions and European lawmakers have been given the power by the Member States to make that law.
So let us have a real and honest debate. Let us move away from the lies, the fear and scaremongering that takes place. Some people will be justified in opposing this Treaty because of their political beliefs, ideologies or their genuine concerns about what it means for those Member States. But let us ensure that the debate is based on fact, truth and the written text and not on misconceptions.
Mr President, though this House, in self-congratulatory euphoria, will embrace this Constitution, thankfully the ultimate decision rests with the Member States. It is their votes that really matter.
What I despise most is the false pretence, particularly prevalent in the United Kingdom, that this Constitution is merely a tidying-up exercise made necessary by enlargement and that it will settle the constitutional shape of Europe for generations. That is demonstrably false. Those who peddle that deception are best exposed by the Constitution's own most ardent and more honest proponents.
In the Constitutional Affairs Committee, I have observed at first hand the strategy and scheming of arch Europhiles. They make no secret of the fact that this Constitution is not an end in itself, but a work in progress and they do nothing to conceal their ambition to have it, in their terms, strengthened at the first opportunity – without, of course, the troublesome obstacle of further national consultation. Their undisguised candour gives the lie to those who would deceive voters into thinking that this is a mere tidying-up exercise: it is not.
The choice for the nation-states is this: a choice between a Europe of cooperating sovereign nation-states, or a Europe that is itself a superstate. Despite all the denials, this Constitution is a framework for superstatehood. It declares its supremacy over national constitutions; it proclaims the subservience of national law; it appoints its own president and foreign minister. It relegates national parliaments to mere consultative sounding boards; it trades meaningful democracy for the pseudo-democracy of this House; it neuters the last defence of the nation-state by increasingly supplanting the national veto with radically increased qualified majority voting; and it provides an unbridled path to further integration by permitting amendment by heads of government rather than by the people. Anyone with pride in his or her own nation, who does not want to see it subsumed into a hideous conglomerate, will reject this tawdry Constitution.
. – Mr President, ladies and gentlemen, what we have been given here is a Constitutional Treaty founded on the work of a Convention composed largely of parliamentarians, and, as it was they who made this breakthrough possible, the development of Europe is no longer in the hands of diplomats. Ninety per cent of the draft produced by the Convention then went through the Intergovernmental Conference, and I believe that it was this method, involving the peoples of Europe through their elected representatives, that was crucial in terms of the progress made.
Not everything in this constitution is perfect, but I think the decisive thing is that it is better than what we have at present. This Constitutional Treaty reinforces the citizens in their rights; the Charter of Fundamental Rights will give them entitlements and safeguards. It strengthens citizens’ rights because, in future, the election of the President of the Commission will be directly dependent on the votes of the European Parliament. The public’s hand is strengthened both by the referendum and by extending the rights of the European Parliament. This Constitution has become more transparent, because it makes the allocation of powers and responsibilities clearer, thereby making procedures more readily comprehensible, and because the Council is, at least when taking decisions on lawmaking, required to meet in public.
The extension of majority decision-making may well not be sufficient, but it is considerable, and it does make the European Union more efficient, something that is apparent in other areas, for example, in the removal of the pillars structure and the introduction of a single legal personality, and, in particular, in the substantial improvements made in the fields of foreign, security and defence policies.
Our Europe is founded upon values. The Charter of Fundamental Rights, which I regard as drawing to a high degree on the Christian conception of what humanity is, is – or so I believe – one of its wonders. Having been drafted by a previous Convention, the marvellous thing about it now is that so many peoples can take such a common basis of values as their guide and that those who make our laws in future must look to see that these values are adhered to – and this is legally binding rather than a matter of policy.
We want this Europe of ours to be a community, and that is what the Convention wanted. Now, as we move to make the Constitution work, we have to attach high priority to what the Convention wanted being retained, without it being altered by a technocratic approach to its implementation.
Even now, we have a Foreign Service on which to practise, and we are constantly hearing of attempts already being made in the corridors of countries’ foreign ministries to contest the Commission’s powers – and hence also those of the European Community and its Parliament – as a means towards establishing a new intergovernmental authority.
In the way it is represented abroad, too, the European Union is a Community, and we see this in its foreign relations, in development and in many other areas of activity, and this must not be changed by the technocratic way these are shared out in a foreign service. Here we have fought to secure substantial rights for the Commission, without whose consent nothing happens, and I would point out to it and to the Council that we will keep a very close eye on this.
The way in which Europe’s powers and responsibilities are ordered makes clear that those powers and responsibilities are conferred by the Member States, and it is for this reason that all this talk of a superstate is complete nonsense.
The fact is that sovereignty continues to be vested in the Member States, and every competence not expressly defined as being European remains with them. In this respect, this Constitution surpasses anything else we have had; as the opponents of a superstate argue that Nice is worse, it is they who must surely be in favour of the Constitution. That is the truth of the matter, and so I would ask Mr Allister and Mr de Villiers to take an open-minded look at the way things are and not tell their voters and the public things that are not true.
This Europe seeks to pool sovereignty where we as individual states are too weak to go it alone. What this means is that we do not want to take sovereignty away; on the contrary, we want to reclaim it for our citizens where we cannot act otherwise.
Now that the tsunami has struck, we can see that the nation-states can no longer help on their own, because it is beyond us, and that is why our peoples need to be given additional strength through our standing together in order to have a chance of survival in this globalised world order. That, after all, is the whole point of this European enterprise, whose traditional objective has been to make war in Europe impossible – an objective of which we must not lose sight. At the same time, the citizens, states and peoples must retain their own identities. In the future, too, I would like, as a German, to be able to get angry when we lose at football to the Dutch. We want to retain our identity. It is in diversity that our wealth is to be found. That cannot mean, though, that we do not take joint action in situations in which our strength depends on our standing together.
We should see to it that the Constitution is successfully ratified. Domestic, day-to-day policy must not be allowed to decide how the Member States and their parties handle the ratification process; what is, instead, decisive is the historic moment, in which it will become apparent where the statesmen are in the Member States, moving the process of ratification forward.
Mr President, ladies and gentlemen, I congratulate Mr Corbett and Mr Méndez de Vigo on their outstanding report. This Constitution is indeed our baby, and even if it does have a few flaws, there are no ifs or buts in our commitment to it. We want it to grow and flourish.
Let me say, secondly, that the greatest challenge for the European Union is not Turkish membership in twenty years’ time, but the ratification of the European Constitution in two. It is by that that history will judge us, and – let me say – not just the politicians, but also the peoples of Europe. I have confidence in the peoples’ intelligence, and in that of their parliaments. In two years’ time, the Constitution will be in place. After all, what will happen if it is not?
Those who believe that the status quo under the Treaty of Nice will continue to prevail in Europe are hankering after an illusion. Europe will not shake itself down into a core Europe and a fringe Europe, either; on the contrary, without a European Constitution, the European Union will degenerate into a patchwork Europe, confusing the public at home and destroying Europe’s credibility in the eyes of the world. It would be criss-crossed by the axes and alliances of what would claim to be strategic partnerships. If the Constitution fails, we will revert to a Europe of plots and counter-plots, the old Europe, and it is precisely that that we do not want.
The Constitution brings to an end twelve years of intermittent reform, which have taken us from Maastricht to Nice via Amsterdam and from 12 to 15, and then to 25, Member States. Now at last, Europe can again give its full attention to the political challenges of the twenty-first century, which are enormous. We do, though, have a new basis on which to do this. The 25 different peoples, all of whom want to retain their identity – and will do so – who robbed and murdered each other, waged war on each other and laid each other waste for centuries; these 25 peoples are now indissolubly uniting their political destinies. No such thing has been done before in Europe’s history or that of the world. That is what makes our fight for this constitution so worthwhile.
Let me say, fourthly, that European unification was, for fifty years, an inward-looking affair, focussing on the accession and integration of new Member States. From now on, it must look outwards. Europe is not a world power, but it does have a world power’s responsibility, and that responsibility we have to be able to live up to. The twenty-first century will present Europeans with immense challenges: globalised business and financial flows, international terrorism, climate change and the disasters associated with it, and the flow of migrants. A new world order is coming into being – not in ten years’ time, but now!
Economically speaking, Europe is – still – a global player. Politically speaking, we are in the regional league. If we Europeans do not face up to these challenges now, we will be exiting the stage of world history – politically at first, and then – inevitably – economically. That is not the Europe for us to leave to our children. Europe’s response to globalisation is the unity of its peoples. That is our response to the challenges of the twenty-first century.
Let me conclude by saying that the Constitution provides two guiding lights for the European Union’s actions in the future. In the Charter of Fundamental Rights, the Constitution affirms that the EU exists not only to guarantee the freedoms of the market, but also so that the citizens may enjoy the freedoms to which they are entitled. Article 3 of the Constitution commits the EU to working towards peace, security and the sustainable development of the earth, thus affirming that the Union bears responsibility for our planet rather than existing for its own sake. Freedom for humanity and responsibility for the world – from these grows the new Europe’s identity.
. – Mr President, the American publicist Jeremy Rifkin recently wrote a book about the European Union and entitled it ‘The European Dream’. I am grateful to the President for making it possible for Mr Rifkin to be with us this afternoon, and for giving us the opportunity to discuss with him the future of Europe and of the European ideal. This book is a dazzling analysis of the achievements and innovations of fifty years of European unification, which are truly unique and to be found nowhere else in the world: direct elections in 25 countries to one parliament; a court of law capable of handing down rulings for all citizens and all states; one single currency in twelve countries, enabling us to defend our economic sovereignty at a time of globalisation; and, now, a European constitution on the table before us.
This is something of which Europeans should be proud; they really should take great pride in what has been achieved. It is, however, glaringly apparent that such a euphoric analysis is the product of observation from outside Europe, for the European Union evokes astonishment and admiration from around the world: in Africa – having heard President Mbeki’s speech to this House, we know what expectations are placed in Europe; in Asia, where Europe is giving extraordinary help to deal with the present disaster; and also in America, both North and South. I sometimes wish there were less small-mindedness, less fearfulness and less scepticism within the European Union. Rather than being afraid of the project of European unification, we should hold our heads high with pride.
We are a model, and a model secured by the European Constitution. Some of Europe’s dreams have already come true. We still have work to do on the others. As has already been said, the founding fathers’ great dream was that, after a millennium of war, peace would at last be restored to the continent, and the EU is the greatest peace project in the world. Many peoples have longed for freedom and democracy. Let me say it again: the EU is the greatest peace project that there has ever been on this continent. Many of those around us find the EU very attractive and want to join it. Some dreams, though, have not come true in a time such as this, in which crime, terrorism and the challenges of globalisation are gnawing away at the European Social Model. I believe we will be better able to make the dream of prosperity and security a reality with this Constitution than without it.
Such are the big issues that have to be explained to people everywhere over the coming eighteen months, as ratification is debated in the twenty-five countries. The Europeans’ great dream, the long-term goals of this European project and the values that underpin it: these are what we must communicate, and we must not allow ourselves to get lost in trivia or details. One Member on my committee once said that we must not now count the individual trees, the 448 articles, and pick out one; instead we must look at the whole wood, the project as a whole. It is then that we come to the conclusion that this is a great leap forward, from a union of states to a union of citizens, from diplomatic Europe to a democratic Europe. Nothing is set in stone, and there will of course be more stages to European unification. That is what we should be saying to all those who are not yet satisfied.
I want to thank Mr Corbett and Mr Méndez de Vigo for producing a really good report, which will prepare this House for dialogue with our partners in the national parliaments and the citizens of twenty-five countries. I am glad that the European Constitution owes much to this House, from Altiero Spinelli’s ‘Crocodile Club’ to the European Constitution Intergroup in the previous and present legislative periods, in which many Members have worked to achieve progress in this area. We rejoice and are glad that this draft is now on the table.
We must now do everything possible to ensure that this draft becomes reality rather than existing only in black and white. There have already been two drafts; this third attempt at a European Constitution must see the light of day. If, tomorrow, we vote for the Constitution by a large majority, everyone will go out and fight for it. Europe’s friends must not let this historic opportunity be taken out of their hands. We must not leave the field to its opponents, who will lead their countries and peoples into isolation and down a political cul-de-sac.
. Mr President, Parliament’s Committee on Development expressed decisive support for the constitutional text, in the belief that it represents historic progress by establishing solidarity with those who need it most, development cooperation and responsibility in humanitarian assistance, wherever it is required, as defining characteristics of the European Union.
In the opinion of the Committee on Development, we call for mobilisation so that the Constitution can be ratified and can enter into force as soon as possible, and for that mobilisation to involve those institutions, NGOs and individuals in Europe who have made North-South solidarity a fundamental cause within our political struggle and our social commitment.
Let us remember, therefore, that the Constitution makes these values of solidarity and cooperation and humanitarian responsibility the European Union’s distinguishing marks and that, accordingly, they must transcend all policies and guide all Community actions.
The Constitution also means that, in the future, the European Union will have the legal personality we have lacked and which will allow us to act as a Union on the international stage and particularly within the realm of the United Nations.
In this way, we will be making considerable progress with regard to representativeness, responsibility, efficiency and potential, which are particularly important in terms of the European Union’s presence and work in the countries of the developing world and in the field of development cooperation. Let us not forget that the eradication of poverty in the world is explicitly laid down as one of the European Union’s constitutional objectives.
We will end – though this is of particular relevance given the current circumstances in Southeast Asia – by stressing that the Constitution provides for the creation of a European body of volunteers for humanitarian actions, thereby demonstrating its considerable timeliness and capacity for anticipation.
.  Mr President, in the area of trade policy, this Constitution puts the European Parliament in a much stronger position. When, as was formerly the case, the European Parliament’s democratic control did not extend to trade policy, that gave rise to constant criticism. This House did not even have to be consulted when the autonomous trade legislation was adopted. In future, necessary measures will have to be laid down by European acts and framework legislation, so, in principle, Parliament will participate as an equal. That is something in which we should take great satisfaction.
It is still, however, a source of anguish that it has still not yet been possible to make qualified majority voting the norm in the Council. On this, the Convention was more advanced than the Intergovernmental Conference. Nevertheless, this Constitution makes for greater consistency in the trade policy matters that we have been dealing with within the WTO ever since the Uruguay round. This Constitution puts the European Union on a better legal footing for conducting negotiations.
. Mr President, for those of us who work to ensure that the Union’s economic resources are well spent, this is a good day: all spending is going to be subject to greater democratic control by Parliament and the Council, and efficiency in spending is going to increase, because governability is being increased: we are replacing vetoes with democracy. That means we are going to be able to spend better; and if the resources the citizens contribute are better spent, we will have more authority to ask for more resources in order to implement the policies the citizens are demanding of the European Union.
It is, therefore, a great day, a day for being happy to say ‘yes’, at a time when, through this Constitution, we are bringing the European project to fruition after fifty years.
This Constitution brings much progress with it; nevertheless, as our Group President, Mr Poettering, quite rightly said, it is lacking certain things. We have been timid in terms of acknowledging our Christian roots, we have been timid in recognising the obvious. We have just celebrated Christmas; this Parliament will stop at Easter; here in Strasbourg the most important building is not a building like this one, but a medieval building, a cathedral.
Perhaps we have been victim to a degree of intolerant secularism, but Christmas, Easter and the Strasbourg Cathedral will still be there and there are many aspects we have been able to improve.
We must, therefore, say ‘yes’, because we believe in Europe and we are aware that this European project is going to resolve the daily problems of the citizens. We are going to do so in the best way: by spending better, controlling our spending better and having more democratic and effective policies.
Our group and I personally say yes to the Constitution.
Mr President, there was a large majority of us in the Committee on Employment and Social Affairs who voted in favour of the new draft Constitution. We did so not because we thought that the proposal was perfect in all respects. Indeed, we should like to see more decisions with qualified majority voting in the social area. I myself should like to see opportunities exist for cross-border union rights. We voted in favour because this proposal in the social area is better than the current proposal. We must not turn the best into the enemy of the good when we judge the new draft Constitution.
Let me give a few examples of improvements. Firstly, the objective of full employment. This is the first time we have this objective in any draft for the new Constitution. Secondly, the social clause in Part III, which obliges the EU to meet the social objectives in all the areas of competence. Thirdly, the fundamental rights in the Charter of Citizens’ Rights, which also includes union rights. Fourthly, the strengthening of the social partners’ role through recognition of the significance of the social dialogue and trialogue. Fifthly, the emphasis upon the balance between employment policy and macroeconomic policy. Sixthly, the introduction of a legal basis for services of general economic interest. Seventhly, the fact that EU citizens are now able to take initiatives.
The new draft Constitution would make the EU more open, more efficient and more democratic. For ourselves who defend the social model, it is quite easy to support the new draft Constitution because it includes a long list of improvements which will significantly improve the opportunities for developing the social model in the future.
. – Mr President, the Committee on the Environment, Public Health and Food Safety has adopted a position with regard to the Constitution, of which I shall highlight the following salient points: we welcome the fact that the implementation of the three pillars of sustainable development is among the Union’s objectives and that environmental integration and a high level of protection for human beings have been recognised.
It is a pity that the third part relating to the Union’s policies and functioning does not tally with the principle of sustainable development, within the scope of the policies on agriculture, cohesion, transport and trade. Certain environmental measures – such as those relating to tax, town planning, quantitative water management and land use – could be subject to the ordinary legislative procedure, but instead are still adopted unanimously by the Council.
We welcome the adoption of measures aimed at attaining high standards of quality and safety of medicines and medical devices. Measures relating to surveillance and early warning systems in the fight against serious cross-border health threats are also a step in the right direction. Such measures form part of the EU’s shared powers and are therefore subject to the ordinary legislative procedure.
We welcome the introduction of a chapter on democratic life in the Union, and the principle whereby these positions must be taken as transparently as possible and in the manner that is closest to the citizens. Furthermore, we should like to highlight the importance of the Community institutions’ responsibility towards the public, and public access to the courts and other relevant organisations, not least in the field of the environment.
Personally, Mr President, I feel that the next step is to discover how the public will take to the new constitutional structure; how this Constitution, which has been created in a somewhat top-down fashion, will be received and experienced from the bottom upwards; and how the principle of equality between States and the Community method will be strictly guaranteed in practice. Only history will be able to tell us.
.  Mr President, although Mr Leinen has enjoined us to consider the whole forest of the Constitution, and not just individual trees, I must, as spokesman for the Committee on Industry, give brief attention to the trees of industrial policy, some of which I might wish would grow better than the Constitution makes provision for. Some significant progress has, though, been made.
The example I would like to give is that of space policy, for which Europe now has additional powers; it may well not sound either particularly everyday or convincing, but I am not talking about us competing with the Americans or the Russians or the Chinese or anyone else in sending our man – or woman – to the moon or to Mars. Rather, what I am talking about is our making use of the means of information afforded by space policy for what we have to do in Europe and also around the globe.
Consider, then, the great disaster that we now have to deal with: we need better information and warning systems, and Europe has the technology to provide them. Consider the day-to-day problems and tasks in connection with information and navigation that our Galileo has to deal with, and, finally, let us give thought to security policy. We cannot deploy our troops without the information they need being provided from space. If we want a proper policy of military security around the world, then we also need a proper space policy, with an emphasis on civilian and peaceful use, and for that the Constitution provides additional possibilities. For that reason, the Industry Committee, too, fully and wholeheartedly supports the European Constitution.
. Mr President, it goes without saying that I must begin by congratulating the rapporteurs on their excellent report.
I have had the honour of being draftsman of the opinion for this report for the Committee on Regional Development and I would like to say that the debate on this issue has been very positive and intense, because, amongst other things, we must remember the essential role played by regional and local administrations in European integration. And it is also essential to remember that the European Constitution recognises local and regional autonomy as an integral part of the national identity of the Member States. This means that, amongst other things, the European Constitution guarantees the inviolability of the current borders of the States making up the current European Union.
Today, however, on the subject of the Constitution and the regions, I would also like to condemn the fact that, in a region of Europe, a Spanish region, the Basque Country, the exclusive nationalist government of that Autonomous Community wants to implement a rupturist, secessionist and independentist plan, the Ibarretxe Plan, which is a direct attack on the Spanish Constitution and the European Constitution. Because Ibarretxe and his government, who call themselves democrats, have made a pact with the murderers of ETA and Batasuna to bring this plan into being; they have made a pact with an organisation which is on the European Union’s list of terrorist groups, Batasuna, and the Basque Nationalist Party has made a pact and an alliance with criminals, with murderers: in short, with the enemies of Europe.
At this point, I am convinced that this Constitution is also going to put an end to independentist, rupturist and secessionist proposals such as the Ibarretxe Plan and I am sure that the new Constitution will represent an insurmountable obstacle to this Ibarretxe Plan and to anybody who wants to dismember the European Union.
.  Mr President, Commissioner, ever since the advent of the common agricultural policy nearly half a century ago, the European Parliament has been little more than a consultative body when it comes to the making of laws. Right up to now, the Council has been able to take decisions without reference to Parliament, and over half the European Union’s Budget is disposed of without any democratic control.
This is something that the European Parliament, and the Committee on Agriculture in particular, have never accepted. Unofficially, we have found ways of delaying final votes as a means of forcing the Council into a sort of codecision. We have also done sterling work on handling such crises as BSE, which means that our being conceded codecision in principle is something we have, to some extent, earned, and that is something we welcome.
It has to be clear to us, though, that a number of points remain to be rectified. In one article in particular, the Council has reserved to itself the right to vote on quotas, prices and restrictions on quantity, without, this time, consulting Parliament at all.
We still, then, have much to do in the future. We will still have to draw on our creative powers in order to exert our democratic influence in these matters and in getting it stated, in principle, that agricultural policy will be subject to codecision. If it is, though, Parliament will be given more responsibility, and I hope that this House will continue, as before, to give the interests of agriculture and of rural areas the attention they deserve.
. Mr President, Members of the Committee on Fisheries are well attuned to opinion in Europe's coastal and island communities. That committee, in a near unanimous decision, endorsed my opinion on this Constitution. The most important paragraph in that opinion, which will be retabled tomorrow for voting as Amendment No 13 on behalf of my Group, refers to exclusive competence. It 'considers that within the context of the other exclusive competences of the EU, which are detailed in the Constitution, the inclusion of the conservation of marine biological resources is anomalous and unjustified'.
The common fisheries policy has not been one of the European Union's success stories. Decision-making is too centralised, too inflexible and too remote from the communities that it affects. To entrench the CFP effectively in primary constitutional law is a major step in the wrong direction and one that will – I believe – be an obstacle to the kind of major reforms demanded by the fishing communities that I am familiar with. Exclusive competence takes the CFP outwith the principle of subsidiarity, ensuring that regional advisory councils can never evolve into management bodies.
I hope that colleagues will support Amendment No 13 tomorrow and support the fishing communities, as the Fisheries Committee of this Parliament has done. These communities strongly believe that exclusive competence is not only unnecessary but is indeed anomalous and unjustified.
.  Mr President, I too would like to warmly congratulate both rapporteurs, particularly on the way in which they structured their report, in which there is little room for us on the Legal Affairs Committee to make further improvements, although what we have proposed has been incorporated, and for that I am very grateful.
We, in the Legal Affairs Committee, will, though, be dealing with the issues of special interest to us in an own-initiative report, particularly the reform of legal instruments and of the lawmaking process, the principles of subsidiarity and proportionality, and the innovations in the justice system. I believe that another issue that will demand our attention in the future is that of how we can guarantee coherence between parts I and III of the Constitution.
This opinion by the Legal Affairs Committee does of course concentrate on the rearrangement of the Union’s instruments of action, of which there is at present a veritable plethora: the Convention counted 35 different types of them. I would like to pay tribute to its Vice-President, Giuliano Amato, who achieved great things as chairman of the Working Group on Simplification, something that all those present who were involved in that Working Group will be able to confirm. They can all, in any case, take pride in their own contributions.
That much about this European Constitution is unique as has already been said; I also contend that something else that is unique is the amount of simplification that this Constitution has enabled us to achieve and the amount of bureaucracy it has enabled us to do away with. I am thinking only of the constitutional reform processes that are going on in Austria and Germany at the moment. I also see this as proof that the EU is not the bureaucracy it is always depicted as being; on the contrary it is very much an institution capable of reforming itself and has shown itself to be more so than not a few nation states.
Our legislative instruments will in future be simple and readily distinguishable from administrative instruments – and, when the Constitution is in place, much else about our lives will be so much easier. I also believe that, although these changes are less spectacular than some of what is going on in the institutions, they play a very important part in making the EU more democratic and bringing it closer to the people.
. – Mr President, I congratulate the Members who have drawn up this important report. The Committee on Civil Liberties, Justice and Home Affairs found it a pleasure, a great pleasure, to approve the revised contents of the Constitutional Treaty, because several issues relating to the area of freedom, security and justice will at last be addressed in a new way in keeping with people’s demands: clearly, when one talks of freedom one is talking of the most important thing in life for each one of us.
There remain, however, certain aspects – which I shall highlight – that the Civil Liberties Committee examined but which left us somewhat perplexed, although without detracting from our pleasure and hence our desire to have this report adopted unanimously by this Parliament.
As I was saying, we were left perplexed by certain points: the clause granting Member States alone the power to determine the volumes of admission to their territory of third-country nationals, thus precluding the possibility of establishing a genuine European policy for the management of legal admissions to the Union; the appropriateness of incorporating the ‘emergency brake’ clause for judicial cooperation in criminal matters; the appropriateness of some Member States enjoying special arrangements for derogation from the Constitution; the European Parliament's limited role in the area of judicial cooperation in civil matters as regards family law; and the fact that the provisions relating to the freezing of funds, financial assets and economic gains needed to achieve the objectives of the area of freedom, security and justice are limited, contrary to what was proposed in the Convention text, to the area of the prevention and combating of terrorism, and thus exclude the prevention and combating of organised crime and of trafficking in human beings.
Nevertheless, the Civil Liberties Committee was very pleased to issue a favourable opinion and therefore, on behalf of the Civil Liberties Committee, I call on all Members to express their approval of the Constitutional Treaty tomorrow.
Mr President, the Laeken Declaration rightly called for the EU institutions to develop in a way which brought them closer to the people. As the ratification process on the Constitution gathers pace, it must be said that those ambitions clearly have not been realised.
As a member of the Convention, I made great efforts to try to persuade my colleagues that the emerging draft was wrong for Europe in principle and wrong for Europe's citizens. I argued throughout that Europe did not need a constitution but a simplifying treaty. That would have been enough to modernise the institutions and the workings of the Union. I even submitted a draft of a possible alternative. Prime Minister Blair agreed with me then; now he embraces the Constitution as it has been drawn up.
There is nothing anti-European in opposing the Constitution. However, British Conservatives and other colleagues in the PPE-DE Group think that it centralises more powers, makes the institutions more remote and reduces the powers of nation-states.
Europe has missed an historic opportunity to modernise its workings to meet the demands of an enlarged and more diverse Union. A simplifying treaty could have tackled the real issues: relative economic decline, fraud and waste, and greater involvement of national parliaments in the decision-making processes.
At a time when the generosity of people across Europe and the world towards the victims of the tsunami disaster is evident to all, it is inexplicable why this Parliament is committing a considerable sum of money to a programme of events and receptions in support of the European Constitution. Those funds would have been better directed to assisting in the disaster relief.
The Constitution is of such far-reaching significance that its rejection in one or more of the Member States in the forthcoming referenda would render it void. However, rather than being totally negative, we should regard that outcome – should it occur – as a fresh opportunity for us all to establish a modern Union that respects and celebrates its diversity and which is accountable by the people and from the people, rather than one which demands too much conformity.
We live in a very peculiar time in the history of the united Europe. Even though it is very difficult to divide the recent past into sections, we witnessed, organised and became part of such events that clearly allow us to draw the conclusion and declare that we have entered into a new era. Today, the united Europe consists of 25 Member States, and we know that expansion is still in progress. The united Europe’s new face shows more and more defined characteristics and in order to maintain and preserve these traits, we now have a Constitution, which is the topic of today’s presentation.
The Constitution proves that the united Europe will be able to meet the legal requirements of the expansion as well. This Constitution allows for more opportunities to make Europe become the Europe of its citizens. The role of Parliament, whose Members are appointed by direct election, has grown, and we believe that the decisions made by the European Parliament and the national parliaments should and will be built upon each other. Thus, the range of norms that pertains to the whole of the Community may extend in the long run, especially in the area of social issues.
Hungary had already ratified the Constitution at the end of last year. However, this document that is on the agenda today is very important to us as well. There have been concerns that information has been suspiciously withheld. I firmly believe that we do not withhold information and we do not have any secrets, we have nothing to hide. It seems as if we have to force information on the European political systems and citizens of Europe. It requires certain knowledge to be a European citizen and to be democratic. In the so-called Lisbon process, we need to be familiar with the norms of the Constitution, its social norms and also know that norms require more and more guarantees in order to build a social Europe, strengthen solidarity and secure social tolerance.
The Constitution is our basic law, but as many have said before, it is not a final document set in stone. Let me mention two areas that reflect our future challenges. Firstly, the challenge of a multicultural Europe. What I mean by this is not the question of Islam, but the challenge that our Europe is religious and secular. Secondly, the question of minority issues. During the ratification debate, the Hungarian parliament urged that minority rights should be strengthened in community legislation. I believe that our common European citizenship is the key to overcoming discrimination and the insecurity of national identity. Let us take advantage of the opportunities provided by European citizenship!
Mr President, this part-session of the European Parliament is of historic significance. A motion for a resolution has been tabled on the Treaty establishing a Constitution for Europe, and this House, Europe’s largest democratic institution, will send an important message to the nations and citizens of Europe by adopting it. The resolution approves the Constitutional Treaty and calls for its ratification. Adoption of the resolution will be an opportunity for all those who believe that Europe needs a Constitution not only to gain information on the Treaty, but also to convince Europe’s citizens that it should be adopted. In addition, I believe it will also act as an appeal to the European Commission to become involved in convincing European citizens of the Treaty’s merits.
The Constitutional Treaty has been the target of much criticism in my country, and it did not live up to all the expectations held of it. I have no doubt that, as it stands, the Treaty makes it possible to strengthen the European Union. Firstly, both the Treaty and the Charter of Fundamental Rights enshrined therein state unambiguously that respect for the dignity of the human being is the basis of our common values, thus confirming the significance of our Judaeo-Christian heritage. Secondly, the Treaty strengthens the role of the Community institutions, notably Parliament, the European Commission and the Court of Justice. Thirdly, the Treaty extends citizens’ rights and creates a European public space. Fourthly, the Treaty strengthens the EU by creating the post of EU Foreign Minister, and it enables full continuity to be achieved by means of longer presidencies, without the EU being turned into a superstate. Fifthly, it strengthens the EU as a community of states, nations and citizens, based on common values and solidarity. This is the kind of EU we need.
Two new Member States, Lithuania and Hungary, have been the first to ratify the Constitutional Treaty. I am sure that my country, Poland, in which the majority of citizens are in favour of adopting the Constitutional Treaty, will also demonstrate its unequivocal support for the Treaty during the referendum. I believe this should be regarded as something significant and, in its own way, symbolic. Twenty-five years ago, the Polish Solidarity movement removed the first stone from the Berlin Wall, and our German colleagues ought not to forget this. Fifteen years ago, the Round Table talks in Poland showed that it is possible to make the transition from a totalitarian system into freedom without any disruption to international peace. This was the beginning of the unification process in Europe, and the Treaty represents a great opportunity for this united Europe.
Mr President, ladies and gentlemen, the destiny of Europe is at stake. I believe that I know what that means; my father survived the battle of Stalingrad; my mother emerged from the concentration camps at Auschwitz and Dachau. Are we not all, on this continent, the products of an endless succession of perpetrators and victims of ceaseless violence?
That is why I insist that Europe is a promise – a promise made 60 years ago on the brink of the abyss that was Auschwitz, and in the ruins of Europe. The promise was that nationalism would be overcome, that democracy and the rights to freedom would be unrestricted and that Europe would be united politically. Our actions must be measured against that.
This Constitution, which the vast majority of Greens will be endorsing, is a great step toward this promise being kept. It is not the end; the tasks have not been completed. It is for that reason that we will be voting in favour of it, and of the report as well. This Constitution lays the foundations of a European democracy. It establishes the Union as a community of fundamental rights. Its policies are underpinned by a common code of all-embracing values and objectives; for the first time, it declares social rights to be human rights as traditionally understood. It simplifies the Treaties, makes external actions subject to international law, makes the EU more effective and transparent, more democratically legitimate, and creates the possibility of its citizens sharing in its decision-making. Indeed, it does create something that is a Europe of citizens rather than the Europe of state chanceries that once existed.
That is why we will be voting in favour of it, and that is why I am glad to see Mr Wurtz here to hear me say that I find his criticisms incomprehensible. His amendment makes no reference to democracy, even though this Constitution is indispensable if Europe is to be democratic. Why does he not mention that? He claims that social progress is absent, yet this Constitution, for the first time in the 200 years’ history of human rights, acknowledges and enshrines social rights as human rights in the traditional sense of the word!
Despite certain contradictions, we have, for the first time, incorporated full employment and the social market economy in the list of this Constitution’s objectives and values. It is not true to say that we have agreed to make Europe a military power. The whole process is highly questionable. The issue of our relationship with NATO is as yet unresolved, and, although none can surely say in what way Europe will emancipate itself, we have made our actions subject to international law and to the UN Charter, while also, and for the first time, making civil conflict prevention a task imposed by the Constitution. You cannot make things so easy for yourself.
I am worried about the ratification process, but that is not what we have to get through. When the president of the Lithuanian parliament was here, when our Hungarian colleagues spoke, these ratifications took place without any information campaign on the part of the governments and without any public debate. Is that how we want to win the Constitution? We will not do it that way! We have at least nine referendums ahead of us, and please can the rapporteurs, whom I want to congratulate and thank, allow us to say that this report is completely uncritical. That puts a question mark against the credibility of this House.
We are not the Intergovernmental Conference’s court poets. We are not here to sing the praises of a Constitution that is not without its defects. We have not created a European social order. European democracy is incomplete. The shaping of a European peace framework still calls for great deeds to be done, and so I would have liked to see us not only vote by a large majority to adopt this Constitution, but also open up prospects for the continuation of the constitution-making process. We in the Group of the Greens/European Free Alliance will make our contribution by setting in motion the first citizens’ initiative, which will demand a first amendment to the Constitution, completing democracy, peace and the social order in Europe.
Mr President, in defiance of the resolution passed by the majority of my party, the PDS, and of the majority in my group, I support this Constitution. To their ‘no’ I say ‘no’.
As a socialist and a convinced European, I cannot square rejection of the first European Constitution with my conscience. It was through a democratic process that it came into being, and that is itself a first in the history of the European Union; I myself played a part in that as a member of the Convention.
Let me set out the reasons that have led me to this conclusion. For centuries, the peoples of Europe have suffered from imperialistic wars and bitter animosities. To these we are, as we must, putting an end. On that the Constitution sets its seal.
Defining the Union as a community of values, the Constitution enshrines a canon of values ranging from the respect for human dignity, which is the highest good, to justice and solidarity. All these values I count as my own, and I want to do everything I can to see them, in their entirety, actually made real in society.
The Constitution reinforces the rights of citizens; it makes the EU distinctly more democratic, above all, indeed, presenting new opportunities to create a social Europe. The Constitution substantially advances European integration, making the European Union as a whole better prepared to face the future. The Constitution is significantly better than the Treaty of Nice, by which the Union is at present held together in law.
My decision also has to do with the fact that the Left, during the course of the Convention, largely refrained from contributing any practical proposals of its own to the process, and with its failure to come up with any real alternatives to what it now rejects. I find that unacceptable.
Whilst I would like to see a peaceful, democratic and social European Union and to see Europe united, this goal will elude us unless we are prepared to make concessions to one another. I am convinced that Europe will never come into being if the political families declare their own standards to be points beyond which they will not go.
My saying ‘yes’ to the Constitution does not, of course, mean that I wish to gloss over or ignore its defects, and I want to continue to contend for changes in the EU. I will, of course, take up the cudgels against neoliberal policies, and I will also fight against all that tends to turn the European Union into a military power. My particular concern is that we must prevent the European Union from degenerating into an image of the power projected from America, and from its being weakened in economic and social terms by rearmament.
Mr President, a blank cheque is a cheque on which the recipient writes the amount concerned. A cheque of this kind can be issued in an emergency, if the signatory knows the recipient very well. Why, however, recommend to the electorate that it endorse an agreement that is to be given substance by leaders we cannot possibly know at present? We do not know whether the most important and most sensitive issues are to be decided unanimously or by qualified majority voting. The future unelected prime ministers will themselves be able to determine how they will make decisions, instead of giving the electorate the last word. Nor do we know the content of important articles in which decisions are left to the Court of Justice. In one place, a pledge is given on matters relating to countries’ social systems; elsewhere, our welfare systems can be voted away on the basis of a majority decision or a judgment. In one place, the status of the national church is maintained; elsewhere, the precedence taken by the Danish Constitution in matters relating to the national church is removed. In one place, national identity is guaranteed; elsewhere, the Constitution has to give way if it is in conflict with a decision by officials in Brussels. In Article III-375, the Danish Supreme Court loses the right to decide the limits placed upon the EU authorities. In many places, there is freedom of choice as to whether a binding decision or voluntary coordination is to be used. Thus, we do not know what we are supposed to endorse. It is therefore wisest not to endorse anything until the amount is stated on the cheque, together with the identity of the recipient, and until we are also given the right to cancel the cheque. In that way, we shall at least know what we are voting on and how we can overturn a decision.
Constitutions are for states. Between states, agreements are made, that is to say treaties. I want to see a Europe of democracies that solves practical problems by focusing upon cross-border issues, or matters that we cannot solve ourselves. In that way, we should not be losing anything in terms of democracy, but should have everything to gain in terms of cooperation. We should then have a democratic bonus instead of a growing democratic deficit that might end up with the collapse of democracy. As the well-known poet Ebbe Kløverdal Reich pointed out, democracy without a is simply the exercise of power. Government that provides no opportunity for adjusting a country’s course at the date of the next election is not democracy, but oligarchy. Europe deserves better, and that is the title of the alternative statement that I recommend be adopted instead of Mr Corbett’s and Mr Méndez De Vigo’s report.
– Mr President, the Convention, in which this Parliament took part, drew up a text considered at the time to be the best possible compromise. Then the Council, in turn, reached the most workable compromise, and the new Constitutional Treaty was signed in Rome.
Depending on individual national constitutions, it is now a matter for the people, through referendums, or for the national parliaments to give final approval to the new path. It is a path which, like it or not, regards Europe not as a federal superstate that has gradually eroded away identities, traditions and cultures, but as a Union of sovereign states that have freely chosen to breathe life into a common policy. It comes at a time in human history when natural disasters and man-made tragedies require that not just the economic interests of our countries be represented on the world stage, but also the values of democracy, freedom and respect for human dignity – values that our continent has secured and set out at last after centuries of war and conflict.
If today, in this Chamber, we divide over something that no longer depends on our decision, but on ratification by the individual Member States and individual peoples of the Union, it will mean disavowing our Parliament’s ability to plan the future and relegating it to the role of a talking shop in which plenty of fine speeches are made but little is decided. That stands in stark contrast to the increase in our prerogatives which, after a great struggle, we have finally achieved precisely through the drafting of the new Treaty.
It would seem appropriate to recall that, while the values and principles of the Charter of Fundamental Rights now included in the second part of the Treaty form the ethical basis for the Union, several parts of the Constitutional Charter are still incomplete and will need updating in the light of current circumstances. Furthermore, we must ensure that the Constitution is not exploited for party-political purposes against governments that have been duly elected by their own citizens. The European Union must not run the risk of becoming a place where political groups join in battle to attack freely made national decisions on ideological grounds.
– Mr President, ladies and gentlemen, we hear it said that the EU needs this Constitution if it wants to deepen integration, but, as we have just heard from one of its most forthright advocates, not everything in the draft we are to vote on is ideal. It is, apparently, better than what we had before, so this is progress in any case. That actually sounds pretty feeble. We are also told, though, that this Constitution will in no way facilitate the development of a European superstate; on the contrary, it apparently strengthens the Member States in their identities.
If that is so, then the citizens of Europe’s states should be given a real chance to have the last word in the debate on its ratification, if at all possible by means of referendums. For that, though, they need real information rather than just the one-sided propaganda celebrating the Constitution. The Constitution’s weaknesses, too, need to be discussed without accusations of anti-Europeanism being thrown around: for example, the fact that smaller Member States will have fewer ways to defend their interests; the fact that the European Parliament will continue to be a toothless tiger, particularly in matters affecting foreign and security policy; and also the fact that Europe’s workers are still exposed to the risk of wage and social dumping.
Only a frank and open debate on this Constitution’s flaws and dangers will make it possible for the peoples of Europe and the citizens of the EU to see it as something more than a Basic Law handed down from on high.
Mr President, ladies and gentlemen, Commissioner, Mr President-in-Office of the Council, what is at issue in today’s debate on the European Constitutional Treaty? I think that if we consider it as it stands, there are a number of things that I personally, my party, and our group – that of the European People’s Party (Christian Democrats) and European Democrats – would like to have changed: we would have liked a reference to our Judaeo-Christian heritage, a clear demarcation of powers and responsibilities, a description of the European Union’s geographical borders, public participation in the ratification process, since a constitution is actually an expression of popular sovereignty and something that ought to have been expressed somewhere in it.
On the other hand, though, this treaty makes a multitude of improvements over against the treaties that we have at present, and that is the comparison in which the Constitutional Treaty must come out best. It brings us more democracy, strengthens the European Parliament, and involves the national parliaments in the lawmaking process. Instead of weighted votes, there will be dual majority in the Council. Instead of more general clauses, powers will be specifically conferred. The Commission is to be limited in size, which will help to make it more democratic, and the Constitutional Treaty makes for greater transparency, which of course makes it necessary to involve the national parliaments. Before we come to decide on something at first reading, the national parliaments will be given the chance to say something about it. Not only in that it makes for transparency do I regard that as something important. The Council will have to hold its meetings in public. We are at last taking leave of the clandestine diplomacy that has characterised Europe for over fifty years.
To sum up, what that means to me is that the European Union will be concentrating on the tasks it can perform, rather than becoming a superstate. Even if people still need to be more informed and more involved, this is still, on the whole, a respectable treaty. I can speak for my own party, the CSU, but also for our colleagues in the CDU, when I say that we will vote in favour of this Constitutional Treaty without any reservations.
Mr President, ladies and gentlemen, the resolution on the European Constitutional Treaty has been written in a very positive spirit. We seem to be commending a flawless piece of work, as if we were unaware of its weaknesses. We should not, however, ignore the voices warning of the shortcomings of the present draft Constitution. We may decide that, despite every effort, this Constitution is neither transparent nor comprehensible. I am also struck by the fact that the motion for a resolution does not allow for much democratic discussion, thus branding those who have their reservations about the Treaty as anti-European.
The European Constitution is a practical instrument that will affect European integration for decades to come. Europe can set out on the road either towards a bureaucratic federalist superstate, or towards the political opposite, a liberal and competitive Europe. Let us make it quite clear that adopting or failing to adopt the European Constitution is a predominantly political matter, and not a prerequisite for integration. It is therefore entirely legitimate to vote both for the Constitution and against it.
Ratification is often portrayed as an essential step which should not be open to too much discussion. Advocates of the European Constitution sometimes even threaten that the Union will not allow itself to be held back by just a few countries not ratifying the Constitution, and that these countries will be marginalised and will have to content themselves with some lesser form of affiliation. I consider this approach to be very unfair.
I have already repeatedly referred to the risk that democratic principles will be violated; I grew up in a political system where a cheerful and happy ‘yes’ vote was the only possible choice at every election. I should now like to issue a warning against the use of these same principles.
I am not trying to target the Constitutional Treaty directly. I simply wish to emphasise the need for open and democratic discussion, and to stress that a failure to adopt the Constitution is not a disaster, nor does it mean an end to the process of integration in Europe. On the contrary, it might lead to more profound consideration as to where European integration is heading and where the voters would really like to see it. Thank you for your attention.
Mr President, Madam Vice-President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, I wish to express my support, on my own behalf and on behalf of the Spanish Socialists, for the Corbett-Méndez de Vigo report, which marks the end of an historic process.
There have been two debates on the creation of constitutions in the European Union. The first was the debate of the Congress of the European Movement in 1948, in which Churchill, Reynaud, Ramadier, van Zeeland, Madariaga and Adenauer had the opportunity to begin debating a Constitution for Europe. The second is the one we are concluding today, which has changed the history of a continent on which more than a hundred million people died violent deaths between 1914 and 1945 and on which, today, peace is the norm, thanks to a process to which we are giving real form through this Constitution, which expresses our fundamental shared values, enshrined in the Charter of Fundamental Rights, with common citizenship and a Union based on citizens and on States: a secular Union and a Union with the ambitious objectives which have already been mentioned here.
Mr President, please allow me to refer to my country, which will be the first to hold a referendum on the ratification of the Constitution, with a public and open debate which we believe is important for everybody.
It is true to say that the Zapatero Government, after winning the elections of 14 March, unblocked the process of approving the Constitution, but I would like to say – and I cannot see any Member of the Spanish Peoples’ Party, and I would therefore ask the Vice-President of their Group, Mrs Grossetête, to communicate this on my behalf – that the Convention began with the Spanish Presidency of the Council of Mr Aznar, and it was he who called for the referendum. I therefore believe and hope that there will also be decisive support from the Spanish Peoples’ Party – the support of the Group of the European People’s Party (Christian Democrats) and European Democrats appears to be guaranteed – for the whole of this process. I believe that in that way we will be able to ensure that we have a referendum which genuinely sets a positive precedent for the referendums in the other States which have decided to hold them and that there be a public and open debate.
I will end by saying that this concludes a process in which Europe has been constructed with passion and with good sense, and this has led it to change history.
Mr President, any position on the European Constitution must be based on a balance between what this Constitution says and what it does not say – something that is not perhaps properly underlined in the report we are voting on at this part-session.
This leads me to say 'yes' to this Constitution because of what it represents and because it means a new step forward on the way to a stronger and more efficient, more transparent, more democratic Europe. With this Constitution, Europe will have a stronger voice in the world. Citizens will get better protection of their fundamental rights. Their freedom and security will be better defended. Moreover, our values, including those which are behind our social and economic model, will be strongly proclaimed and protected to allow Europe's growth and, simultaneously, to protect Europe's social cohesion.
But that does not prevent me from acknowledging that the text reflects the unfortunate bias of some political majorities that existed in Europe at the time when it was drafted. I particularly regret that it reflects a virtual Europe, a Europe that is not the real Europe, a Europe that does not exist in political terms, where everything that lies between individual citizens and states is just ignored.
Peoples in Europe, regions, and their political role in the construction of a diverse and plural Europe have simply been neglected, have been passed over in silence in this text. But this is just not the reality of the Europe we are all building here together. What is worse, some languages, such as my own – Catalan – which are stronger than acknowledged officially at European Union level, are blindly ignored in this Constitution.
Some of these problems can be solved outside the Constitution, and some of us will keep fighting for that. I will therefore join those who support this positive step forward in the building of Europe and I will strongly recommend a 'yes' in the Spanish referendum, although I will fully comprehend and respect any other position taking a different view of this balance. I will not take this text as something engraved in stone, but as an improvement that allows us to keep working for a Europe where all citizens and peoples can feel comfortable, and are acknowledged as they really are and want to be.
Mr President, we European Greens are in favour of a ‘yes’ vote in the coming referendum on the European Constitution in Spain. We will have the great responsibility of holding the very first referendum on the continent, and a result expressing the Spanish citizens’ firm support for the Constitution will send a clear and strong message to the other European countries and will provide the impetus to carry on building the Europe we want to see after ratification. Our ‘yes’ is a demanding ‘yes’.
On the other hand, we are concerned and confused by the position of the Spanish Peoples’ Party. I would ask the question: what has happened to those people who said they wanted to die for Nice, such as Mr Aznar? I see that they are still alive and kicking and that they are currently creating confusion, double language and alarm in relation to the coming referendum in Spain, putting narrow-minded party-political interests above European integration.
This double language, together with an attitude of saying or doing little in relation to the Constitution, and confusing the people with other issues which have little to do with the Constitution, does very little to promote European integration. Some people are calling for a ‘yes’ without any real conviction and sending confused and contradictory messages to their own voters, seeking only to erode the current government of Spain.
The demanding ‘yes’ that we Greens advocate means choosing to take advantage of the new European political area constructively in favour of the social and ecological Europe we want. The Constitution is not the end of the road, it is not the final destination, and is not even an inn. We believe, like Antonio Machado, that the path is made by walking; we believe that this Constitution is a step forward and we will continue along this road in the future.
Mr President, I must again point out the wisdom contained in the Norwegian Mountaineers’ Handbook. In the event of a discrepancy between the map and the terrain, follow the terrain. Otherwise, we end up in tragedy or farce, something we are well on the way towards. This is due to the fact that, in crucial areas, the Constitution goes against the democratic intentions that are invoked and correspondingly deprives genuine democracy of vital sustenance. The Constitution involves a huge concentration and centralisation of the EU elites’ political power, especially over the judiciary and police. The EU Constitution constitutes a genuine abolition of living democracy in civil society, especially since the expansion of the EU’s power makes real democratic control impossible. The only hope in this process lies in the forthcoming referendums. The EU elites are trying to abolish this ultimate democratic element too. Democracy is now so deeply compromised that it is openly practised as the power of the elite to govern the people. The fight against the EU Constitution is a fight for democracy, and one that we intend to win outside this House.
Mr President, it is pretty clear that what we are involved in here is a one-sided exercise in selling this Constitution to the peoples of Europe. Listening to some of the talk, you would think the Second Coming of the Lord was being debated. Starting this week, you will be spending large amounts of taxpayers' money telling people what they should think and how they should vote. I suggest that first you ought to put your House in order.
Some weeks ago I revealed to this Parliament Commissioner Barrot's past and the affair was whitewashed. Now it has emerged that during his hearing, Siim Kallas, who is in charge of the anti-fraud drive, gave deliberately misleading information and inaccurate dates, and used a misinterpretation as a means of shying away from a vital question.
Yesterday afternoon, President Borrell denied me the chance to make a one-minute speech to mention this to Parliament. You will not win your constitutional battle by burying the truth and by failing to have a proper debate. The whole process will fall yet further into disrepute, although, given the fact that I, along with many colleagues here, will be campaigning for a 'no' vote, perhaps I should be grateful for the manner in which you conduct yourselves.
Mr President, ladies and gentlemen, there have been times in the course of this debate when one might have been forgiven for thinking that no criticism of the Constitution had ever been voiced. I believe that this will change when the Members of this House return to their countries and encounter diverse and varied criticism of the Constitution from a number of very different quarters. The Union for Europe of the Nations Group, in common with many of the other political groups in this House, is divided on the issue of the Constitution. The members of Law and Justice who constitute the Polish element in this group are opposed to it, not because it would be a bad thing for Poland, but because it would be a bad thing for Europe.
To begin with, the Treaty alters the system according to which votes are counted, to the disadvantage of countries with a particular interest in policies relating to Eastern Europe, cohesion and agriculture. This applies to Poland in all three instances, of course, yet it is not the implications for Poland that are the most significant problem, but the weakening of whole sectors of European policy.
The Treaty strengthens the EU’s powers over economic, employment and social policy within the Union. It does not yet go so far as to grant exclusive competences, of course, and no decisive step has yet been taken. Nevertheless, it substantially strengthens the EU’s powers. Yet it is not harmonisation of economic policy that Europe needs, but systems competition in this field. Harmonisation will consign Europe to the margins of global competition.
The Treaty is a significant step towards use of the Community method in the field of foreign policy. Again, no final decisions have yet been made, but a step has been taken in that direction. It is difficult to say where a line can be drawn between the Community method and the inter-state method in foreign policy, and Mr Rehn, the new Commissioner, admitted as much during his hearing before the Committee on Foreign Affairs. Finally, the Treaty is based on false premises from its very first lines. An example of such falsehood and extreme prejudice is the removal from the preamble of references to Christianity and God, whose presence is still felt in the majority of the European Union’s Member States. These are all reasons why today we must say ‘no’ to the Treaty and ‘no’ to this motion for a resolution in order to say ‘yes’ to Europe.
Mr President, ladies and gentlemen, not only is the draft Constitution far from being ideal, it is also far from being the compromise it could have been. Those in favour of a Constitution and a better European Constitution would do best to reject this draft, as I am in no doubt that a subsequent one would be an improvement. The members of Self-Defence will vote in favour of Amendment No 102, an extremely important amendment by Mr Bonde to which I have put my own name.
The democratic deficit would be increased if national parliamentary competences were to be handed over not to the democratically elected European Parliament, but to the unelected European Commission, and this would be most undesirable. It would also be undesirable to abandon the principle of ‘one country, one Commissioner’. Yet it would be a good idea to hand back to the nation states all matters which are not in actual fact of supra-national importance, and more freedom and less centralism is a good principle to follow. In conclusion, I should like to say that the members of Self-Defence are open to the idea of an EU Constitution. We do not reject it as such, but we cannot vote in favour of the motion for a resolution as it stands. We have doubts, and these doubts are shared by millions of inhabitants of the EU’s Member States. Yet we are open to dialogue, as this is what the millions of inhabitants of our countries want. We will therefore abstain from voting in the final vote.
– Mr President, Commissioner, I should first like to congratulate the two rapporteurs, Mr Corbett and Mr Méndez de Vigo, on their remarkable report. I should also, however, like to thank Valéry Giscard d'Estaing, without whom, I am sure, we would not be here today debating this historic stage in Europe’s development. We are in a position to gauge how far we have come.
The greatest danger for Europe would be to fall back into intergovernmental methods. Indeed, we must deplore the fact that European governments have not followed all the proposals made by the Convention, the consequence of which is that we shall gradually have to adapt the Constitution as we go along. In fact, what we need is more Europe in a globalised world confronted with terrorism, migratory flows, climate change and major economic disruption. We need more Europe, more Union – a Union based on our universal values – and more democracy. The Constitution will bring all of this, strengthening Parliament’s role and involving national parliaments at the same time.
Those rejecting this Constitution speak of Brussels bureaucracy, of a loss of national sovereignty and of a European superstate. For want of arguments, they trot out the same backward-looking slogans, which are today devoid of meaning because they bear no relation to reality. This is typical of their inability to look to the future. How else can we explain that all 25 of our governments agreed to adopt the Constitution? They certainly did not intend to commit .
Because we must work collectively together in the service of the European citizen and for future generations, we say ‘yes’ to the Constitution for Europe. Europeans must choose between insularity and paralysis, on the one hand, and openness and modernity, on the other. The choice is simple – if we want a free and responsible Europe, we must ratify the Constitution for Europe.
– Mr President, as a French socialist and as a European socialist, I shall be voting tomorrow, with emotion and pride, in favour of the report by the two Members of this House. I shall therefore turn my speech into a tribute – a tribute to Altiero Spinelli, who drew up the first European Constitution in this democratically-elected House. I never forget that he was a veteran of the young communists and I turn to my fellow socialists and say to them ‘never forget where you have come from’. He was an old anti-fascist militant, an old federalist, and I pay tribute to those Members of Parliament who voted for this draft during the sitting of 14 February 1984. Mr Poettering voted in favour, Mr Hänsch voted in favour, Mr Wurtz voted against and Mr Vergès voted against. They will do so again, loyal as they are.
If you re-read the text on which we shall vote tomorrow, you will notice that it takes up a number of elements of that old text. Let me give you some examples. Article 3 of the Spinelli report enshrines the principle of European citizenship; Article 4, respect for fundamental rights; Article 6, legal personality; Article 9, the Union’s objective of full employment; Article 34 speaks of European laws; Article 44 mentions sanctions; Article 82 of Part 4, which is Part 3 today, speaks of ratification, and I could go on.
What I am trying to say is that tomorrow’s vote forms part of the context of this long history, and that this Constitution has not simply fallen out of the sky; it is part of a major historical movement. The seam was first mined over 50 years ago and yielded the raw material of reconciliation. The single currency, the euro, which is more than ten years old, was Germany’s currency of reconciliation. Let us therefore view this Constitution as a hand proffered to the peoples who have joined us again, now that the dark night of totalitarianism is over.
– Mr President, current events demonstrate that we need Europe now more than ever. We need Europe to protect us, and to initiate and drive forward an original social model. We need Europe to generate growth, to coordinate our economic policies and to combat unemployment. We need Europe to implement a genuine research and development policy, like the one pursued by the United States. We need Europe to protect and preserve our environment and, finally, we need a Europe that carries weight in the world, with military and civil European defence, and a genuine foreign policy. The world’s balance depends on Europe’s continued existence.
In order to address this enormous expectation we need more effective, more transparent and more democratic institutions. We need institutions that move away from a way of working that is all too often intergovernmental, whereby decisions are always taken without the citizens ever being involved. We need institutions that favour Community decision-making, because this is the only truly democratic method of decision-making. We also need strong institutions, enabling us to move towards a more integrated Europe, despite the timidity of the Heads of State or Government.
This is why we support both this excellent and well-written report and the draft Constitution. Even if it does not go as far as we would like, this Constitution is a symbolic and significant step towards a more unified, stronger and more democratic Europe. We owe that to our citizens.
Mr President, for the Catalan Republican Left – the – and for the other parties in our European coalition – for example from the Basque country, Aragon and Andalusia – this is not a good Constitutional Treaty. It does not recognise our wish for internal enlargement. Stateless nations will not have any recognition in this Treaty. We would have accepted the Treaty if only it had included a small step forward – official-language status for the Catalan language.
Today, in Parliament, about 2% of Members may not speak their mother tongue. Of this 2%, the vast majority of us are Catalan speakers. I am the fourth Catalan-speaking Member – after President Borrell, Mr Guardans Cambó and Mr Hammerstein Mintz – to speak here this morning in a language other than our own –
We reject this constitutional Treaty because we want to be directly involved in Europe and want a stronger, more united and cohesive Europe, built on its own diversity; just the opposite of a nation-state built on the basis of the French model and against plurilingualism, diversity and plurinationality.
Working nation-states do not make a good basis for the construction of Europe. Europe should be built on the basis of national diversity comprising stateless nations, nation-states and constitutional regions, for the purpose of establishing a new European citizenship.
– Mr President, the primary duty of a parliament is to represent the people. Our duty in relation to the Constitutional Treaty should be, first of all, to measure the gap between the peoples of Europe and this Treaty: without the people there can be no Constitution.
To the democratic deficit in the drafting of the Treaty we can now add the lack of democracy in its adoption: if we cannot have a single referendum for all of Europe’s citizens, we could at least have held a referendum on the same day in all the countries of the Union. Instead, however, everything is done haphazardly and people are just as divorced from the Treaty today as they were yesterday. Europe is in danger of going the way of the titles of a famous trilogy by the great European intellectual Italo Calvino: from to to .
There are no people and there is no constitutional spirit in the Treaty; it lacks any idea of its place in the world and in time. That is all very serious, at a worrying time when war and terrorism have come to predominate in politics, when natural disasters like the one in South-East Asia speak of the social injustice and the intolerable poverty of this world. In a globalised world, Europe is in danger of declining: there is a feeling of malaise in Europe linked to its internal crisis of social cohesion, while instability has become the key social factor of our times.
This Treaty represents the abdication of politics in the face of all that: a silent Constitution. In it, peace is a vague aspiration, not a repudiation of war. In it, the rights of people, women and men, workers and migrants, are a variable dependent on a balanced budget and monetary stability. Democracy is an optional extra. The Constitutional Treaty does not provide for rights, apart from those of the market; it does not propose reforms; it has no future; but instead it keeps Europe stuck in its present crisis.
It is not just inadequate: it is the wrong direction altogether. That is why the Confederal Group of the European United Left/Nordic Green Left is declaring itself against this Treaty and will be campaigning against it in every country. We need to free ourselves of this encumbrance in order to build the Europe of the future.
Mr President, today, the European Parliament is debating a treaty that is, as regards its nature and content, a constitution, or at least that is what the rapporteurs tell us we are doing. In the report, they take as their starting point the apparent opposition between the Council and Member States on the one hand and Parliament and the citizens on the other. In doing so, they overlook the fact that the European institutions owe their existence to the voluntary transfer of powers by the Member States. Moreover, citizens continue to identify primarily with their own state. A European identity that has been imposed from above, with its own symbolism, will not change this in any way. The treaty endows the European Union with the characteristics of a state. One unfortunate illustration of this is the Foreign Affairs Minister, a joint figurehead who has to cover up the lack of joint policy, and it is equally unfortunate that this person himself becomes an institution. The rapporteurs have to recognise that the dual responsibility on the part of the Council and Commission creates confusion and sows the seeds of potential conflicts of loyalty. I cannot describe this treaty as anything other than an impetuous leap in the dark.
– Mr President, as a Lithuanian I ought to be proud that my country's parliament was the first to ratify the European Constitution. However, the majority of Lithuania's citizens have not seen, read or discussed it. It was not even debated by Lithuania's Parliament. On the other hand I am sure that for the most part this Constitution is in keeping with the interests of my nation and state.
However, I would like to take this opportunity to draw your attention to Part 1 Article 8 of the Constitution, which lays down that the word euro – the name of the common currency of the European Union – must be used in the same way in all European Union languages. It goes against the fundamental principle of the Constitution and that of the creation of the European Union itself, that is, respect for national languages and cultures. According to this article, which is based on Council Regulation No 974/98 of 1998, there would be an unprecedented intervention in the grammatical systems shaped over thousands of years and in semantic relations expressed not in word order, not in words with one form, but in the declension of words, of the languages of the seven new countries of the European Union, among them the Lithuanian language. The Regulation mentioned, announced six years ago, before the new countries were admitted to the European Union, does not allow the word euro to be declined. Such a ban contradicts Article 314 of the European Community Treaty and Article 53 of the Treaty on European Union on the true equality of the European Union's official languages, as well as European Community Treaty Article 5 on subsidisation and Article 151 on the limits of cultural policies.
I asked the Commission and the Council why these circumstances have not been taken into consideration and four months later Mr Almunia, the European Commissioner for Economic and Monetary Affairs, replied that the non-declinable word euro is used in the Constitution because this was laid down in the Council Regulation. Back to square one, and disrespect for national languages remained. If such a ban remains in the Constitution, then in the Lithuanian version and all legislation we will have an abundance of not only ungrammatical but absurd statements. I hope that Parliament will take these arguments into account. Thank you for your attention.
– Mr President, a Constitution is the founding act of a State, and it was an entirely conscious decision to choose that term, just as it was to give the EU a flag, an anthem, a motto and even a national celebration. Despite your pathetic denials, the European Constitution is, therefore, without doubt, the founding act of a European superstate. It represents the death of our often ancient nations and their transformation into a number of powerless provinces within this bureaucratic, omnipotent and centralised State.
I know that you blithely accuse those who do not share your blind belief in the benefits of the Europe of Brussels of lies, of mediocrity and even of stupidity. This is a handy tactic and entails never having to explain. It also makes it possible to follow the peremptory statements of the happy few, who know – or think they know – what is good for the, in their view, uncultivated, masses. The fear instilled in you by the fact that referendums are to be held on the Constitution is an illustration of the contempt in which you hold the citizens.
What, for that matter, are the benefits of which people speak? I have seen with my own eyes, as a direct consequence of European policies, the destruction of our farming and of our economies, company relocations and deindustrialisation, endemic unemployment and poverty, the disintegration of our social protection systems, the opening of our borders to immigration on a massive scale, to terrorism and to international crime. The Europe of Brussels is not, of course, solely responsible – it could not have created or exacerbated these problems without the collusion of governments, of all political hues, which have decided to sacrifice their countries’ independence and their inhabitants’ freedom to the Brussels Leviathan.
The European Constitution will put the finishing touches to this monstrous edifice, which was begun over 40 years ago. That might be what you want, but we are rejecting it because Europe and the Europeans deserve better than this soulless superstate. We are rejecting it in the name of freedom, in the name of independence, in the name of the sovereignty which belongs solely to the people and which is inalienable, and in the name of those people’s right to self-determination. The Members of this House have betrayed their homelands. Their guilt is there for all to see. They will be cursed by history and by future generations.
– Mr President, we would be making a serious mistake if we considered the Union to be merely an economic entity or a vast free-trade area, or even a kind of superstate replacing the national states. Europe is primarily a great ideal, and it was an ideal for the founding fathers Alcide De Gasperi and Konrad Adenauer, from Robert Schuman to Altiero Spinelli, from Gaetano Martino to Helmut Kohl. Europe is our history: it is the synthesis of our cultures and our languages, our identity and our future. It is the Europe of values, of the central importance of the individual, of freedom, solidarity and subsidiarity.
We cannot think of a Union shut in tightly within its borders; we cannot think of Europe as a machine – albeit an efficient one – run by a bureaucracy that keeps changing the rules. On the basis of the principle of subsidiarity itself, Europe must instead solve the major problems of its citizens which other institutions are unable to address.
Does the Constitution interpret these values? The answer is substantially ‘yes’, even though we cannot hide our profound regret that there is no reference to the Union’s Judaeo-Christian roots. Such a reference would have represented not a religious choice, but the identification of our undeniable historical roots.
The decision to sign the Constitution in Rome was, for our country, an important acknowledgement of the work carried out during the six months of Italy’s Presidency. To be effective, a fundamental law needs to have life breathed into it; in other words, it has to be put into practice and invested with political power. That is why Europe, through the Constitution, really must speak with a single voice in foreign policy. It must win a seat on the new UN Security Council and it must be an exporter of peace and not just of special interests in the Mediterranean area and the Middle East. The world of globalisation needs this Europe, the Europe of solidarity, subsidiarity and human rights – the political Europe of the people whom this Parliament truly represents.
Thank you, Mr President. There can be no doubt that Europe, the Member States, and, above all, Europe’s citizens need a European Constitution. The present framework of the Treaties is too narrow for an enlarging Europe. What was adequate for 15 Member States is no longer adequate for 25 Member States. After all, one would not try to dress a fully-grown 25-year-old in the same suit he wore when he was 15 years old. He would need to be bought a new one. The same is true for Europe, and the enlarged European Union must therefore have a legal and organisational framework that corresponds to its size, intentions and ambitions. The European Constitution creates such a framework.
The Constitution is a good document as it represents a compromise. It makes the EU more citizen-friendly, more efficient and better. It also makes the Union a place where human beings are valued and where democracy and security are safeguarded. Moreover, it provides for a high level of protection of citizens’ personal rights, and grants them better access to the affairs of the entire EU and influence on the European Union’s legislative capacities. The EU’s citizens are well aware of this, and this is why they support the European Constitution in such large numbers, even if they are not entirely familiar with the details of its contents. This is the case in my country, Poland. I am proud to be able to tell you that 73% of Poles are in favour of the European Constitution, despite the reservations previously expressed by my government with regard to the draft Treaty, and despite the campaign that has been conducted against the Constitution within the country.
It has become apparent that it is a mistake to exploit the Constitution in domestic political disputes. No political party has the right to call for the Constitution to be rejected, even if it is in opposition. Referendums on the Constitution should relate to its contents, and not turn into anti-governmental plebiscites. The citizens of the European Union are aware of this, and this is why they know better than politicians what is good for them. They subscribe to the view that whoever is in favour of Europe is in favour of the European Constitution. We should listen to them.
– Mr President, ladies and gentlemen, the European Constitution, or Constitutional Treaty, is a better legal basis than any we in the European Union have previously had, and, as it is a good and acceptable compromise, our group really can vote to endorse it.
We should regard the European Constitutional Treaty as being, above all, a great chance to construct a shared European identity. That is what we in Europe need: a sense of being ‘us’, a feeling of belonging together, with us all seeing ourselves as Europeans and also Germans, Westphalians from the north of the Rhine, and, in my case, citizens of Cologne – all this made possible by this European Constitutional Treaty. We have written our shared values into this Constitutional Treaty, thereby making this old continent into something of a new world, for the wonderful thing about this Constitutional Treaty is that we are defining in precise terms what holds us together.
If this feeling of being ‘us’, this identity, is to come into being, it is quite vital that all Europeans should be able to decide for themselves whether they want this Constitution. That is why we are campaigning for referendums on it in every European country, for although most of the people can now vote on the Constitutional Treaty, not all Europeans can. If the people of Europe are to know, firstly, that this Constitution exists, and secondly, having given it some thought, that they want it, it is vital that they themselves should be asked. We should therefore let people themselves vote and make an effort to ensure that referendums are held in every country. It will not, unfortunately, be possible to organise it so that they are held all on the same day, but, if people themselves are asked, it will in any case enhance their sense of identity, their awareness of being ‘us’.
Ladies and gentlemen, I would invite you to see this Constitutional Treaty in perspective and not as the finished article. The European idea has never been fixed, and it will not now be fixed in the wording of this new Treaty. This Constitution is an important, essential and indispensable staging post, but it is still only a staging post.
Mr Giscard d'Estaing said of this document that it was unhoped-for. I prefer to say of it that, broadly speaking, it can still be improved, given the extent to which, and despite the unquestionable advances it entails, the dross from the previous documents still clings to it.
Our fellow citizens are prepared to live with this document as an interim report on their common history but have no desire to be taken hostage by it for decades, with all movement on what was the European compromise at the beginning of the twenty-first century indefinitely postponed. That is the whole point of Amendment No 17, which I have tabled on behalf of my group and which a great many of my fellow MEPs have co-signed. Through this very clear and very brief amendment, our Parliament, and I quote, ‘[a]nnounces its intention of using the new right of initiative conferred upon it by the Constitution to propose amendments to the latter’.
I would thank our two co-rapporteurs, Mr Corbett and Mr Méndez de Vigo, for having supported this amendment, as it is the medium through which our House indicates that, while remaining forever the driving force of European development, it is attentive to the social and democratic advances awaited by our fellow citizens. If the document were to be set in stone, there would be a danger of the same thing happening to the Constitution too. Moreover, any stone out of which the Constitutional Treaty were to be carved would not, whatever Mr Giscard d'Estaing may think, be that out of which the equestrian statue commemorating the President of the Convention would also be carved. It might, rather, be that marking the grave of the European project.
The Group of the Greens/European Free Alliance would therefore again invite you to embrace a progressive Europe, as the constitutional process is still in its early days, and its strength and interest lie specifically in its newness.
I once wrote a book on the emergence of human rights theory and on the American Constitution, so I have some understanding of the positive aspects of this document. What I do not understand, however, is why the European Parliament wishes freely to condemn itself to a second-class position by supporting this document.
Article III-330(2) reads as follows: ‘A European law of the European Parliament shall lay down the regulations and general conditions governing the performance of the duties of its Members. The European Parliament shall act on its own initiative after seeking an opinion from the Commission and after obtaining the consent of the Council. The Council shall act unanimously on all rules or conditions relating to the taxation of Members or former Members.’
This preserves the supremacy of the Commission, the executive, which has more rights than we do, and it also preserves the unjust disparities between us as legitimate representatives of the European people. Only we are truly legitimate, with all the other European bodies being derivative, and so I believe that this provision must be omitted. Although Mrs Wallström has just said that we would have more democracy, I do not think that it is more democracy we want, but merely democracy, pure and simple.
– Mr President, ladies and gentlemen, if you gave the Constitution, or whatever you ultimately call it, to a cartoonist in any country of Europe who respects the principles of democracy, of national sovereignty, of the values of the historic and cultural heritage, he would draw it like a mincer from which various parts of various animals, from sheep to cows, come out in the form of minced meat. But people are not animals and it is a crime to treat them like minced meat. Fascism did it with weapons and some people appear to envy its intentions, and 65 years later certain other weapons such as money and propaganda are being used for the same reason. We therefore say no to the canning of the peoples of Europe, no to the law of the jungle which throttles the weak, no to the imposition of underhand approaches and people and no to efforts to turn citizens into docile robots in the hands of multinationals and banks. We say yes to the right of opinion and rejection, yes to the Europe of sovereign nations, yes to Christianity and human rights, yes to the pride and dignity of the peoples. 'I recognise you by the fierce edge of your sword. I recognise you by the look which measures the earth with force.’ And force used on the spirit is worse than force against the body. There is still time for resistance. We have time to reverse globalisation and the new order of things. '.
Mr President, since the first six countries joined forces, the European Communities have developed a form of cooperation that is not perfect but that is nonetheless a form of cooperation between states of equal value whose governments have the last word concerning the states’ cooperative participation. What is more, the adherents of this Constitution have not today concealed the fact that Europe is to be governed not by the countries’ governments but by a strong Commission whose parliamentary legality lies in the directly elected European Parliament.
My party and I dispute the sense and validity of this construction. This Constitution removes countries’ independence in favour of a non-transparent regime pursuing objectives that, in all too many cases, do not have grass-roots support. My country’s oldest constitutional document, the Jutish Law of 1241, states, for example, and I quote: ‘The law shall be honest and just, tolerable in terms of the country’s customs, appropriate, useful and clear, so that everyone might know and understand what the law says’. It may be said of the Constitution that we are debating in this House today that it is not honest about the intentions behind it. If it is just, it is only so in the eyes of those who wish to amass power throughout the whole of Europe. It is not tolerable for the majority of Europeans, for it only corresponds to the customs of a few countries. It is of no use in terms of free cooperation, and it is not clear, for no one can know and understand what the Constitution says.
This draft Constitution must be rejected. Otherwise, the EU will end up as a regime of the big powers, which will damage the EU as a whole. I recommend the minority’s amendment. Europe deserves better.
Please allow me, ladies and gentlemen, to use my time to explain the actual supplementary proposal, to digress a little from the spirit of the previous discussion. The proposal I refer to, Proposal No 10, corrects one of the discrepancies introduced by the Constitution, those discrepancies about which so much has been said today. In fact, the text of the agricultural policy is out of date in the Constitution, fifty years out of date. The legitimate aim of agricultural policy half a century ago was to produce sufficient food.
Today the situation is reversed, Europe has the problem of disposing of its surpluses. The European Parliament’s AGRI committee has even pointed, in its views on the Constitution, to the direct conflict between the original aims of the common agricultural policy and the Constitution. On the other hand, increased competitiveness is a priority aim of all the reforms which have been and are being made in the common agricultural policy – but this is not included in the Constitution. The draft amendment rights this wrong. It would also be desirable for the European Parliament to adopt this draft amendment because, in the entire resolution of the European Parliament, this is actually the only reference to the most important common policy – the agricultural policy.
The subject of our debate, the Constitution, may be the first joint creation of the reunited Europe. The Member States may also regard it as their own, as we, including myself, participated in the work of the Convention drafting the Constitution for a year and a half. It is, perhaps, not by accident that two new Member States, Lithuania and Hungary were the first to ratify the Constitution. The Hungarian parliament even proposed an amendment including minority rights among the fundamental principles of the Constitution. It is an important basic principle, since Europe is also the Europe of minorities, and everyone is a minority in Europe. At the same time, it is important that minority rights are exercised collectively and mutually and that the Constitution allows for this as well. This is, therefore, very pleasing to us.
However, I find it a little unsettling that there are many people here in the European Parliament and also among the European public who were offended by the acknowledgement of the historical fact that Christianity contributed to building a joint Europe, to the creation of today’s Europe. It was by no means an attempt to get rid of a secular Europe, but we found it necessary that in addition to mentioning the inheritance of humanism, enlightenment and other common European values, the preamble acknowledged the contribution of Christianity to this joint Europe and its role in making it possible for us to be here today. I am, however, pleased that the Constitution allows for an institutional dialogue between churches and the European Union, which is a very important aspect for churches. This holds true, no matter how many disapprove of this idea.
As the leader of the Hungarian Socialist delegation and as a president of the Intergroup for historical national minorities, regional languages and constitutional regions, I welcome the Constitutional Treaty. This Constitutional Treaty is of historic importance in many regards. It is definitely so for national minorities, as it will be the first time in the history of the Union that national minority rights become part of the . At last a working system can finally be established to protect minority rights within the European Union. As a Hungarian Socialist, I am especially proud that it was my government who initiated the section regarding minority groups.
Millions of people belonging to national minority groups will celebrate the Constitutional Treaty’s coming into effect. I represent a country where 10% of the population is made up of minorities, and from a cultural point of view, one third of its people lives outside its national borders. As a representative in the European Parliament, I had the right to say in the Hungarian parliament’s ratification debate that every country, including Hungary, shall now have two Constitutions. The more generous Constitution is to be observed. We must ensure that we always refer to the Constitution that grants more rights to our citizens, to the citizens of Europe. All countries will become richer in this respect. With regard to minority rights, the Hungarian Constitution is far more generous than the European Constitutional Treaty, as it includes collective rights, acknowledges national minorities as decision-making factors in legislation, and in addition to equal treatment, it emphasises the importance of favourable treatment, positive discrimination and allows minorities to establish their own institutions of self-government at all levels.
Mr President, there is plenty of criticism that could be levelled at the Constitutional Treaty, and, although the text is certainly an improvement on what we have at present, the question remains as to whether it is good enough. In my view, there are a few missed opportunities in a number of areas.
Let us, for example, consider the election of the President of the European Commission. As I see it, the European public, or at least the European Parliament, should be asked to vote. Indeed, that is what is stated in the new Constitution, but in the first instance there is only one candidate, as opposed to various candidates, so there is no choice.
The same applies to codecision: a wonderful European model, a broad majority of peoples and a political majority should apply across the board. That may be what the Constitution stipulates, but very little will be put into practice right now. It follows that there is room for much more efficiency and more democracy. When it comes to ratifying the Constitution, and certainly in countries where a referendum is to be held on it, the debate will not, though, be about subtleties and the differences between the old and new situation. That is a debate reserved for connoisseurs like us. The treaty is about more than these innovations; it is about the text as a whole. We will be voting on a text which is an outline of what we have built up over 50 years of Europe – fifty years of peace, security, free movement of persons, goods, services and capital. If I consider the opportunities and challenges which the Dutch, along with all Europeans, are able to take on in this large Union, then I have no doubts and vote in favour.
A referendum will be held in the Netherlands in a few months’ time. I am already opposed to the argument that, as a result of the new Constitutional Treaty, the imminent accession of Turkey would mean that small Member States, such as the Netherlands, would more or less disappear into oblivion within the Union. This is rabble-rousing, because Turkey is a separate decision and the public should, in my view, make up its own mind in a referendum when the time comes. It is, however, also a sign of small-minded thinking. It is in the present institutional chaos of Europe that large Member States can exert disproportionate amounts of influence, and smaller Member States benefit from law and order. I am in favour of proper and democratic governance and against chaos.
During the forthcoming referendum, the Dutch Liberals will campaign actively in favour of the EU’s new Constitutional Treaty.
Mr President, the worst sentence in the Constitution, which is in conflict with the basic idea of the Coal and Steel Union, is ‘Member States shall undertake progressively to improve their military capabilities’. If the purpose had been only to reduce the defence budget through greater efficiency, that is what would have been stated. Now, the clear aim is to increase the EU’s military striking power.
From disarmament, we are now moving towards rearmament. If we combine this with the wording to the effect that ‘[I]n its relations with the wider world, the Union shall uphold and promote its values and interests’, we see a return to a 500 year-old colonial policy. This may cause anxiety in the wider world, which remembers the last time we wanted to spread our civilisation with the help of the army. It might perhaps create peace between ourselves, but in the world it will create anxiety.
This is not a document for the future. It is a return to old-style imperialism and colonialism. It is something I reject.
Mr President, I am in favour of rejecting the Constitution, as is all my group. At the same time I would like to remind everyone that the European Parliament does not have competence in this matter. This debate and the committee initiative report to be adopted, which is based on it, have no legal basis or value.
One reason why the Constitution should be rejected is that it means the militarisation of the European Union. Under the Constitution, Member States even have to agree to increase their military expenditure. It is quite incredible that there should be a provision on such a subject at the level of the EU Constitution. Governments of the Member States are behaving as if the Constitution were already in force. It has been decided to establish 13 battle groups, and to equip them as if they were shock troops. In fact they are shock troops, as the intention is to use them for illegal military operations just because the EU decides to. We in the Convention did not adopt a ruling for the Constitution stating that operations outside the EU’s borders must always be lawful – in other words, that they must always have a mandate from the United Nations.
The Constitution should be rejected, but let the people do it. In fact, the people of just one nation will suffice.
Mr President, this is the first time delegates have been present here who bring with them 50 years’ experience of life under totalitarianism. Today, although we are dealing with the draft European Constitution, I occasionally feel as if I am back in the old times. An unelected get-together known as the Convention has produced a rushed document. In a similar way, a powerful elite once made decisions in our country and then issued its resolutions as predestined inevitabilities.
We are today being told that rejection of the Constitution would cause a catastrophe of cosmic proportions. Life has ultimately shown that no catastrophes have occurred, and the same is true now. A hybrid structure mixing constitutional principles with practical policies has been developed, opening up boundless scope for interpretation by uncontrollable EU officials. There is a parallel here, as well, as we too have had documents passing decisions from our country to others without authorisation.
We are sitting here today in a Chamber adorned with lavish banners on the Constitution. On such occasions, we too used to put up banners and listen to noisy brass bands, so that the essence of the document which had been approved was eclipsed by the euphoria.
We do not need a European Constitution, and what we certainly do not need is this fuzzy document we are about to vote on. What we also do not need is to expend EU resources on spectacular celebrations. We should do better to send the money to Sri Lanka.
– Mr President, I speak on behalf of the new Italian Socialist Party. We feel that we must warmly welcome the new European Constitution. The Member States are transferring a growing proportion of their sovereignty to benefit an ambitious global idea, whereby 25 countries tread a common path together, side by side.
It is 21 years since this Chamber, by a large majority, adopted the plan to reform the European Union that had been drawn up by the Italian Member Altiero Spinelli. It was a complex and daring plan, which was clearly designed to create a more integrated Community. Since then, little by little, the nations of the old continent have continued to add to and to develop the reasons for uniting within this international framework, which has undergone remarkable modifications and changes.
The Constitution, signed on 29 October in Rome, just as in 1957, is a fundamental achievement in that context. Half a century later, Europe’s road has come back to the place where it all began: an exciting new challenge involving us all in creating and building the Europe of tomorrow.
Mr President, as Vice-Chairman of the Convention, I can only rejoice at the likelihood of the European Parliament, tomorrow, and by an overwhelming majority, declaring itself in favour of this Constitution. Although the European Parliament need not give its opinion formally for some time, this position on the basis of the excellent report by Mr Corbett and Mr Méndez de Vigo, in my view, sends a strong message to Europe.
It is true that we, in the Convention, tried to provide an answer to the challenges that Europe is facing, namely enlargement and globalisation, and this Constitution would not have assumed its present dimensions without the European Parliament’s important contribution. I think that this Constitution, although it is a compromise, has, in terms of quality, been a considerable step forward. The Constitution provides the institutional framework that the enlarged Europe requires. Indeed, it is impossible for Europe to continue to work with the same institutions and the same rules as it did when there were fifteen Member States.
At the same time, I think that the true dimension of this Constitution is that we, although the first step was taken at Maastricht, are only now really changing from an economic community to a political union: the end of the pillars, the communitisation of the third pillar as regards the area of freedom and justice and a far more developed external policy, enabling Europe to speak with one voice in this globalised world.
Although I hope that a large majority will support this Constitution tomorrow, let us not forget that we in this House carry a major responsibility in convincing the Member States that Europe needs it.
I declare the session adjourned until 3 p.m.
Ladies and gentlemen, before the two votes which will take place today at noon, I should like to give the floor for one minute to Mr McMillan-Scott, Chairman of the Delegation for Observation of the Palestinian Presidential Elections and Vice-President of the Parliament.
. Mr President, we have all returned safely from Palestine. I wish to thank my colleagues – there were 28 of us, the largest ever delegation of the European Parliament – the vice-chairman, Mrs Napoletano, and the staff who accompanied us and prepared the observation mission.
Our task, as Members of the European Parliament, is to deliver an informed political verdict on this crucial election at the Brussels part-session later this month. However, we feel that the Palestinian people – especially the women – should be proud. In spite of the Israeli occupation and the lack of opportunity for East Jerusalem residents and others to vote, this election prepares the ground for the Palestinian parliamentary elections in July and could serve as a model for others in the region. I hope that the European Parliament will respond to the appetite for democracy in the Arab world as a whole.
We shall now proceed to the vote.
Recommendation (A6-0001/2005) by James Nicholson, on behalf of the Committee on Regional Development, on the proposal for a Council regulation amending Regulation (EC) No 1260/1999 laying down general provisions on the Structural Funds concerning the extension of the duration of the PEACE programme and the granting of new commitment appropriations (16064/2004 – COM(2004)0631 – C6-0252/2004 – 2004/0224(AVC))
. Mr President, I am grateful for the opportunity to address colleagues before, hopefully, my report is voted through plenary. The PEACE programme is of much more than purely financial importance to Northern Ireland and the border counties of the Republic of Ireland. It is the most visible contribution so far by the European Union to building a stable society in Northern Ireland and, to that extent, it has enormous symbolic value as well. It is a fine example of the European Union offering assistance without interfering in the local political process.
On behalf of the people of Northern Ireland, I thank those who have worked so hard to ensure that this report was able to go through its parliamentary stages at speed. I am grateful to the chairman and the secretariat of the Committee on Regional Development for addressing the proposal as a priority once it was received from the Commission. I am also very grateful to the Committee on Budgets for its efficient handling of the budgetary question, which has enabled us to vote today. Whilst I am also grateful to the Council and the Commission, I regret that the British and Irish governments did not ask for a higher sum of money. The amount allocated falls somewhat short of initial expectations. However, I am pleased that the PEACE programme is being extended and would be grateful for strong support for this symbol of EU commitment to all the people of Northern Ireland.
The next item is the election of the European Ombudsman. The election will be held in accordance with Rule 194(5) of the Rules of Procedure.
I have received the following nominations:
– Mr Nikiforos Diamandouros
– Mr Giuseppe Fortunato
Two other nominations have been declared inadmissible.
(A secret ballot was held)
The outcome of the vote on the election of the European Ombudsman is as follows:
Members voting:  643
Blank or void ballot papers: 34
Votes cast:  609
Majority required:  305
The results were as follows:
Nikiforos DIAMANDOUROS 564 votes
Giuseppe FORTUNATO  45 votes
The majority of votes cast were for Mr Diamandouros, who is therefore elected European Ombudsman. I would like to congratulate him on his election, and to call upon him to take an oath immediately before the Court of Justice, in accordance with Rule 194(7) of the Rules of Procedure.
. Congratulations, Mr Diamandouros. We hope that you will pursue actively, as you did during your previous mandate, your activities under Article 195 of the EC Treaty. We know what a vital role the Ombudsman plays, enhancing the responsibility of the Community administration, as well as stimulating thinking on practices and procedures. I promise that the Commission will continue to work actively and closely with you.
The Commission is also aware of the fact that citizens are making increasing use of their right to complain to the European Ombudsman. The number of complaints rose substantially during the first ten months of last year, compared to the same period in 2003. This seems to mean that the rise in the number of complaints reflects the fact that citizens know about their rights, rather than any worsening in the administrative behaviour of European institutions – at least, that is what we hope.
The Commission is looking forward to improving its cooperation with the European Ombudsman. We wish you all the best in your important work.
That concludes the vote.
Recommendation: Nicholson (A6-0001/2005)
. Today I voted in favour of the extension of PEACE Funding but I did so with considerable reservation. That reservation arises from the fact that, to date, PEACE Funding in Northern Ireland has been allocated in a most imbalanced way, to the gross disadvantage to the Protestant/Unionist Community.
It has also favoured terrorist prisoner groups over victim groups, who exist as victims because of the horror visited upon them by those terrorists.
During this extension of PEACE Funding I am looking for an overt righting of these wrongs. This funding must be allocated in an even-handed manner.
. I am delighted to support this report and welcome the proposed extension of the PEACE programme to cover this year and 2006.
This decision will allow the PEACE measures, designed to support reconciliation, to be carried on for another few years. The continuation of these peace initiatives is invaluable in rebuilding trust between communities and bringing communities together from both sides of the border.
PEACE focuses specifically on reconciliation and the projects it has funded have contributed greatly to promoting mutual understanding and better community relations. I am delighted that funding has now been extended to the end of 2006 and sincerely hope that further provision will be made in the Financial Perspectives when they are finally established and come into effect in 2007.
There is no doubt that our hopes for a peaceful future depend on the good work of the various cross-border and North-South initiatives funded under this programme.
The PEACE programme is justified as an internal matter for the EU. The players that have the main and ultimate responsibility for achieving a consolidation of the peace process are, however, Ireland and Great Britain.
As the June List sees it, it is of crucial importance that economic aid not be used as a form of ‘structural aid’, but that it be used for bringing about real and practical improvements that promote positive development of the peace process in Northern Ireland.
If it were only up to the Group of the Greens/European Free Alliance, the draft Constitution would be much more ambitious than the one presented to us. It would enable us to give substance to the political, social and ecological Europe that we champion. It would be a project with unambiguous and definite objectives and not include this third part that, in merely echoing the earlier treaties, is an obstacle to an ambitious global project for Europe. In spite of its imperfections, I shall however vote, and call upon others to vote, in favour of this Constitutional Treaty, for it would be an aberration and a major political error to throw in one’s lot with those opposed to the Constitution, on the pretext that the final wording is not commensurate with what is at stake.
We need Europe, even an imperfect Europe, more than ever.
With a Constitution, we shall succeed in launching this peace-oriented Europe, the bearer of common values such as human rights and democracy. It is by taking this major step that Europeans will feel united in a genuine common project. It is a militant ‘yes’ that I shall stand up for in voting on the Corbett report.
Not to rise to this historic occasion would be to deny our own work as builders of Europe and would, for some considerable time, inhibit what we wish to see, namely the ambitious development of European integration …
. I congratulate Mr Nicholson on his excellent work on the recommendation concerning the extension of the duration of the PEACE programme.
The PEACE programme, which was started in 1995, is aimed at fostering peace and reconciliation in Northern Ireland and in border areas of the Republic of Ireland. Following the success of the PEACE I programme, the Berlin European Council of 1999 decided to extend the programme for a further five years, in order to provide continuity to the projects that had been set up.
I endorse the rapporteur’s position that in this region of Europe, which has endured over 30 years of violence, all energies should be channelled into making it possible to maintain social inclusion, economic development and employment, urban and rural regeneration and cross-border cooperation.
It is therefore essential to extend the implementation of the PEACE programme by two years, until the end of 2006, coinciding with the programming period for the Structural Funds and with a proposal to extend the annual Community contribution to the International Fund for Ireland for the same period. The wider aim, therefore, is to align the measures financed by these two instruments with interventions carried out in the region under EU cohesion policy.
. I welcome this report, which formally gives the backing of the European Parliament to continued EU funding for the European Peace Fund until the year 2006.
In 2005 and 2006, EUR 108 million are being allocated to this fund which is supporting projects in the border county region and Northern Ireland. One third of this fund, EUR 36 million, will be spent in the border county region, the remaining EUR 72 million being spent in Northern Ireland.
The European Peace Fund 2000-2004 supported 4 000 projects in Northern Ireland and the border county region alone. The European Union also gives EUR 15 million a year towards the International Fund for Ireland and has supported consecutive Interreg programmes dating back to the late 1980s.
In the overall context of the peace process in Ireland, the European Union has been at the forefront in providing political and financial support – and it is clear that it will continue to play an active and central role in this regard.
. I voted in favour of Mr Nicholson’s report on the PEACE programme for Northern Ireland, because I feel that it is extremely important for the EU to show solidarity with the Irish peace process. Our solidarity should be channelled into benefiting the wide range of sectors, groups and communities worst affected by the violence, and into fostering inter-community projects.
Financial management through locally-based partnership structures and sectorally specialised non-governmental organisations will help to strengthen the ties of peace and reconciliation that are crucial to stabilisation in Northern Ireland. I also consider essential the objective of financial consistency that has been set out as a result of the extension of the implementation of the PEACE programme for a further two years, given that it constitutes a step towards aligning the actions financed by this instrument and by the International Fund for Ireland with interventions carried out in the region under the EU cohesion policy.
. In a Europe that has proved capable of building peace within its borders, phenomena such as those in Northern Ireland and the Basque Country have, fortunately, become fewer and farther between.
Given the serious nature of these situations, however, the EU must continue to condemn vehemently and unconditionally the use of violence as a means of solving political issues.
In the context of the ceasefire initiatives and the opening of negotiations between the two sides in the Northern Ireland conflict, I feel that similar determination must be shown as regards any initiatives intended to help establish lasting peace in those territories.
Against this backdrop, I welcome the fact that financial support is to be maintained for Northern Ireland and for border areas of the Republic of Ireland, and that the PEACE II programme is to be extended for a further two years.
We are therefore continuing with the debate on the report by Mr Corbett and Mr Méndez de Vigo on the Treaty establishing a Constitution for Europe.
– Mr President, Mr Vice-President of the Commission, the new Treaty is a positive step from an institutional point of view, as everyone has pointed out. The new Treaty gives us a Union that is stronger, more democratic and closer to the citizens. It is also a Constitution which, most importantly, represents shared values and is a political project. We see this straightaway with the constitutionalisation of the Charter of Fundamental Rights, which is aimed at creating a society that sees itself as a social market economy and that targets full employment.
These are not mere words; they are the EU’s new objectives, which are enshrined in Article 3 of Part 1 of the Treaty and which must guide all of its actions and policies. Article 185 of Part III on monetary policy, for example, expressly states that, without prejudice to the objective of price stability, the European System of Central Banks supports the general economic policies in the Union in order to contribute to the achievement of its objectives as laid down in Article I-3.
Horizontal application clauses should also be highlighted. These clauses guide the Union’s actions and policies laid down in Part III of the Treaty. Accordingly, Articles 115 to 122 of Part III, for example, state that the various policies of the EU must ensure that equality between men and women is promoted, that the environment is protected, that consumers are protected, that social rights such as employment are guaranteed and that public services or services of general economic interest have the necessary conditions to fulfil their missions.
These examples show how the new Treaty strengthens the European social model. It does not backtrack on any gains that have been made and enshrines new and important advances. It is therefore good news, in that it gives tangible form to our desire to live in a society with high levels of social protection and high environmental values.
Mr President, Commissioner, ladies and gentlemen, five years ago, there were some of us in this House who wished to revive Spinelli’s Crocodile Club. At that time, we started a federalist cross-party group designed to work towards a European Constitution.
There were many who laughed in a rather indulgent way then. In my home country of Sweden, I was patted on the head when I talked about the need for a common document that clearly stated what we stand for, why we stand for those things and how we work. Now, no one is laughing any more, and talking about a European Constitution is not especially controversial. Most people are in favour of it.
Through the Convention and through hard work, especially here in the European Parliament, we now have a draft European Constitution. That is fantastic progress. It makes the EU stronger, more open and more democratic, puts the citizen centre stage and simplifies decision-making. Mr Corbett’s and Mr Méndez de Vigo’s resolution gives a very sound and instructive account of the advantages of the new Constitution and is a document that can in actual fact be used in the campaign, since it is written in such an educational way.
Certainly, a lot could have been better, and many fellow MEPs have talked about the fact in this House. Personally, I should have liked to have seen a clearer demarcation of the EU’s powers. With so many Member States, it would have been sensible to concentrate upon rather fewer issues at EU level so as to be more effective in these areas. I should also have liked to have seen the permanent President placed not in the Council but in the Commission.
Finally, I regret that the Convention did not discuss the issue of the European Parliament’s seat. We must stop this commuting between Strasbourg and Brussels. It is expensive and inefficient and, as long as it goes on, people will never fully trust this institution.
A new era is on the way. We shall be able to adopt new reforms and shall be able in the future to take further steps with a view to the next Convention and the next Constitution. Firstly, the present Constitution must be ratified and, overall, this is a very good draft. It constitutes progress for European democracy and for our citizens.
Opponents must bear in mind that the alternative is the Treaty of Nice, which does not in any way increase democracy within the EU. Nor does the Treaty of Nice make it any easier for us to cooperate with so many Member States. I am therefore looking forward with great enthusiasm to the debate that is now in the offing and that is already going on in the various Member States and to being out with you on the streets and in marketplaces defending the European Constitution.
Mr President, Commissioner, ladies and gentlemen, together with the Flemish Greens, I will, over the next few months, be conducting a campaign for Belgian ratification of the Constitution in the federal, Flemish and Brussels parliaments. Tomorrow, however, we are not voting on the Constitution, but on the report by Mr Corbett and Mr Méndez de Vigo, which I regard as disappointing. It is an apology, an excessively one-sided enumeration of the Constitution’s many benefits. What a missed opportunity, Mr Corbett!
Should we not have given more consideration to the criticism that is now being levelled by the Left? Why, for example, is it not possible to state that we are still on our way towards a fully-fledged European democracy, that the role of the constitutional regions is snowed under, that too many areas of policy are still left for intergovernmental cooperation, that there are too many areas in which the veto still applies? Why can it not be said that the European Union is still too much in need of a social order, and that its orientation is too neoliberal?
That is why I would ask you to revisit the amendments tabled by the Group of the Greens/European Free Alliance, particularly Amendments Nos 4, 9, 15 and 16 and, I hope, support them when we vote tomorrow.
– Mr President, among the various reasons for our opposition to this new Treaty I should like to highlight the fact that it reinforces centralism, federalism and European bureaucracy, that it calls for policies applicable to all Member States of the Union, irrespective of their actual situations, and that it embeds neoliberalism and the militarisation of Europe more deeply.
The blind impositions of the Stability and Growth Pact, the European Central Bank and the monetary and single currency policies in the euro zone, regardless of the reality of each individual country, have led to a deterioration in the social situation, to an increase in inequalities arising from the privatisation of strategic sectors and public services and to appalling attacks on workers’ rights.
We have also seen how these practices in agriculture, fisheries and in external trade policy have led to economic recessions, to unemployment and to the collapse of production in increasingly large sectors in countries with weaker economies. By the same token, we cannot accept the promotion campaign for the new Treaty, which is scarcely democratic and certainly not pluralist, based as it is on the arguments of its supporters, disregarding the arguments of those who are opposed to it, those fighting for a more social, more democratic Europe founded on the principle of sovereign States with equal rights and committed to peace.
Mr President, ladies and gentlemen, a Constitution should lay down the ground rules for policy and the rights due to citizens of a democracy. A Constitution should not establish the content of policy. Social policy and policy relating to taxes, energy, policing and issues concerned with alcohol should be drawn up by the people of each country, acting together through the democratic process. When the will of the people changes in a country, it must be possible for policy to be changed.
The draft with which we are now confronted is something quite different. It is an expression of the political class’s own ambitions for the European project. It regulates in detail; it deals with tourism and agriculture; it legitimises a corporate society; it forces each Member State into a currency union; and it points towards a concentration of power and a Europe governed by technocrats.
What is presented here as a Constitution is an attempt by the political establishment to usurp the European peoples’ democratic right to shape their own futures. That is why the June List rejects this draft.
Mr President, ladies and gentlemen, the task of European integration has brought about the world’s largest area of law and economic freedom, but the organisation of our continent cannot stop there. Europe must become a political player, a political unit endowed with democratic power and diplomatic clout. We want a Europe of states and peoples and, consequently, we wish to strengthen people’s confidence in the European Union. That is indeed what is proposed by the Constitution signed in Rome.
I again congratulate our rapporteurs, Mr Corbett and Mr Méndez de Vigo, and would emphasise the progress made through the new Treaty. The rapporteurs are sending out a clear message to our fellow citizens: the Constitution is fine, with the best possible wording. It proposes a more integrated, more efficient and more political Europe which is more attentive to people and stronger both internally and externally. The Constitution, as such, does not increase the competences of the EU. It prevents the emergence of a centralised superstate, it sanctions the legal personality of the EU and it gives the EU a human face in the form of a long-term President and a Foreign Minister. It also guarantees all our fellow citizens protection under the Charter of Fundamental Rights. The European Parliament is gaining ground on the European political stage. Finally, the Constitution facilitates recourse to enhanced cooperation, making it possible to face up to what will be at stake in the future.
The destiny of a European country is now inseparable from the affirmation of its European personality. The Constitution represents the best way for our Member States to confront the future, starting from now. For them to be united around a document that they have all approved is very ambitious. What now will turn this ambition into a reality is the will of politicians and, in the first place, of ourselves.
Mr President, the Dutch delegation within the Socialist Group in the European Parliament believes that the debate is about the Constitution rather than about whether we are in favour of Europe or against it. We are in favour, with reservations, because what matters to us are the benefits of the new Constitution compared to the Treaty of Nice. The Europe of Nice is undecided as to how significant it is. The new Treaty, however, guarantees the influence of regional, decentralised authorities, and designates the national parliament as a watchdog, so that Europe, rather than threatening to turn into a superstate, provides effective and cross-border cooperation in respect of crime and food safety.
In addition, in the new Constitution, more than 30 types of decisions have been replaced by a handful of terms readily recognisable by the public, including ‘law’ and ‘enabling legislation’. With this, the Constitution introduces more clarity about the type of Europe we would like and decision-making that we use to that end. The Constitution also brings us more effectiveness by extending the number of areas in which decisions are taken by qualified majority, thus ensuring that one country cannot put a spanner in the works. More democratic accountability is introduced by removal of much decision-making from the backrooms, and by making the Council’s decision-making meetings public.
Finally, the Constitution brings us more rights for the citizens: social dialogue, the inclusion of the Charter of Fundamental Rights, as well as the citizens’ initiative, of course. Anyone who fails to support this important step in the European integration process will become responsible for perpetuating the present Treaty of Nice, which is more bureaucratic, slower, and in many ways undemocratic.
Our ‘yes’ is one that is tinged with a critical observation, because Europe is still very much lacking one voice. Social Europe is still inadequately anchored; hence a critical ‘yes’. In short, the Dutch delegation within the PSE Group gives a critical ‘yes’ to the Constitution. Around the referendum in the spring, we will be enthusiastically advocating this position, supported by Johan Cruyff, Catalan Dutchman or Dutch Catalan in the Spanish campaign. In that way, we are hoping to gain support in the Netherlands for this new project, the new Constitution.
Mr President, Ireland held two referenda on the Nice Treaty: in the first we voted 'No' and in the second we voted 'Yes'. There were many reasons for this, but an overriding one was that our government took its citizens for granted. The Irish had always voted 'Yes' to Europe, so this time they thought it would be the same. However, on this occasion, the politicians got it wrong. We have to learn from our mistakes and ensure that, this time, citizens have easy access to all the information they require.
I would go so far as to suggest that every household should receive a copy of the draft Treaty – certainly every household that requests one. This will be expensive, but it is well worth paying that price. Furthermore, I would very strongly support a suggestion to publish a document outlining, on the one hand, what is already in place in the existing Treaties and, on the other, outlining what is new, changed or different. Unlike the assertions from some speakers in this House today, this is not telling people what to do or how to think; it is giving our citizens a choice.
If you were sitting a public examination in Ireland, you might be asked to compare and contrast. This is what we need to do: to assess if what we now have is an improvement or otherwise. In spite of the scathing references of many Eurosceptics, I do not claim this draft Constitution to be the Holy Grail or the Second Coming, but it is a positive step forward for Europe and one that I will support.
I have many reasons for saying this, but time allows me to mention just one today. This Treaty brings the EU closer to its citizens. For example, a million citizens' signatures can prompt the Commission to draft a proposal. That is people power! Just imagine the possibilities: citizens from Latvia, Spain, Ireland or Sweden, for example, finding common cause and demanding action. Surely, that is the possibility of a citizens' Europe!
Mr President, there are some things to admire in this Constitution but there are also many things to dislike. On balance my party has decided that it cannot recommend it to the people of Scotland, and accordingly will not be voting for the report.
We have a number of objections to the Constitution itself, but in the seconds remaining I will simply mention the inadequate subsidiarity provisions. Scotland is not independent yet, but the Scottish Parliament is already the only body responsible for justice, the environment, education, health and many other areas of Scottish life. The provisions in this Treaty for incorporating it into the EU law-making process are inadequate.
We have seen in the field of fisheries the disastrous consequences of EU legislation being inadequately sensitive to reality on the ground within the Member States or territories of the Union, and this Constitution will not sufficiently improve EU law-making for Scotland. More to the point, it does not take account of the dignity of my country. We cannot recommend it to the people of Scotland and will not be voting for it.
Mr President, I am from a country with a constitution that enshrines the truth about fundamental human rights: the truth that they are part of human nature and essential to human dignity; the truth that a supreme being, not a mere human institution, gave these rights to us – all of us without exception. In Ireland we have had governments which have neglected or even denied our rights, but under the shelter of our constitution, even the most vulnerable of us can demand them.
The EU Constitution expounds the false position that the EU creates all rights, even fundamental rights. Here, the EU is not the guardian of rights, but the giver.
I would not dream of supporting this Constitution. It has not grasped the simple and important truth of fundamental human rights. History tells us that when human institutions become the giver of rights, rights become gifts. They can be bestowed selectively, denied, or even take back. I will support the truth that the fundamental rights of the human person are from God. I will defend the Irish constitution against usurpation.
– Mr President, first of all I believe that we need to express our gratitude to the members of the Convention on the Future of Europe who prepared this Constitution and, at the same time, to congratulate the heads of the Member States who signed the Constitution on 29 October 2004. Nor should we forget the chairman of the Convention, Mr Giscard d'Estaing, whom we need to thank.
I do not intend to repeat everything that has been said in favour of the Constitution or everything that has been written in the rapporteurs' report or everything said by the rapporteurs. I fully endorse everything that has been said and I congratulate them on the excellent report which they have submitted. I sincerely congratulate both Mr Corbett and Mr Méndez de Vigο.
Τhe text of the Constitution which we are debating is not by any means perfect, as everyone has said. However, it is the best which there could be under current political circumstances. It creates a more democratic and more operational Union and makes it more credible and valid both at home and abroad. The European Union is going down in global history as a union of states which aims to serve values. Man, the European citizen, the individual, stands at the epicentre of the constitutional arrangements. Humanitarian solidarity is also transferred to state level with the provision on the defence of a Member State in the event of attack against it. It is precisely this solidarity which I emphasise in the amendment which I have tabled and I call on you to vote for it.
The adoption of the Constitution for Europe is a huge step forward. It is a milestone on the road to the future. Those who do not believe in the European Union will naturally find clever legal excuses for political pretexts to deride the Constitution and they have every right to do so. However, they should respect one thing: that their governments, all the governments have signed this Constitution. That is why, irrespective of the reservations and the individual objections which we have, we all need to act and work for the approval of this Constitution, for its ratification by all the Member States
Supporting this truly excellent report gives the European Parliament both a great opportunity and a great responsibility to encourage our European fellow citizens to support the European Constitutional Treaty. Our message to the citizens whom we represent here is that the acceptance of the European Constitutional Treaty is a truly exceptional step forward in the development of our common European home and that it is indeed a prerequisite for its progress in all areas.
It is but a step from European diplomacy to European democracy. If the worst were to happen, and for these or other reasons the agreement were not to be ratified, this would not simply be a case of Europe running in place; it would be a significant and a dangerous step backwards.
It would endanger our efforts to bring about a future that seeks not only peace, but economic and social progress; a future in which a democratic Europe will remain an active and influential player on the international political stage.
Today, therefore, we have the opportunity to send out the encouraging message that the European Constitutional Treaty is of the utmost importance for a more democratic, a more successful and a more united community of citizens and states, a community that, for the first time in history, has peacefully brought together almost half a billion people and also has a place for smaller nations – such as my own country, Slovenia – enabling them to develop their identity and, in an environment of diversity, to join forces with others to achieve our collective goals for building our European future together.
Mr President, I also wish to congratulate the rapporteurs. However, I would like to ask for more noise and excitement over the small clause, under 'participatory democracy', that deals with the citizens' right of initiative. This, above all, makes a reality of bringing Europe closer to its citizens. It builds on the right to petition, but more than that it is a positive right that allows our citizens to begin to set the agenda.
In my own country, in comparison, citizens have no right of initiative, petitions languish on shelves, legislative initiatives rely on parliamentarians winning a ballot – it is a sort of game of chance – and even then the initiative will probably be talked out by colleagues, with the citizens having no real place. I am very proud that this nascent EU right offers more: a real opportunity for our citizens to participate in and to move Europe. Let us therefore have a loud fanfare for this step towards direct democracy, European-style.
Mr President, we are all aware that the Constitutional Treaty is bad news. It is legal nonsense, it is overly complex and it is riddled with ideology. The thick tomes of several hundred pages are incomprehensible to the average citizen of an EU Member State. They are written in the spirit of the French Revolution – an enlightened, revolutionary and secular spirit. There is no room in the Treaty for God or traditional, European, Christian, Roman, Greek and Latin values. There is no room either for the values that are dear to us, such as the nation, the family, human life, faith and traditions. These values have been replaced by secular, socialist, stupid and bizarre values, such as the worship of Mother Earth, or rather Gaia, rights for homosexuals and power for Brussels bureaucrats. This is something we cannot consent to and never will.
The report we are debating is misleading, biased and deceptive. It is pure propaganda, and only has positive things to say about the Treaty. Where is the truth in all of this? You should be ashamed of yourselves! A biased report full of propaganda has been produced and distributed at the expense of the citizens of the Member States, and it is a stain on the conscience of the European Parliament. We should be ashamed of ourselves. The revolution must truly have gone a long way for the truth to be abused in such a fashion. Fortunately, Poland will reject this Treaty, and I hope other countries will follow suit. The League of Polish Families and the Independence and Democracy Group will vote against the report. ‘No’ to the Constitutional Treaty!
Mr President, I should like to begin by saying that I cannot agree with the previous speaker. I should like to express my sincere thanks to all the members of the European Convention. The Group of the European People’s Party (Christian Democrats) and European Democrats made a particularly valuable contribution to this Convention, something which as a young MEP I was particularly glad to see. Mr Teufel, Mr Brok and Mr Wuermeling are names that deserve mention in this connection, but I should like to thank each and every one of the participants for the work they carried out during a period of such crucial importance for the future of Europe.
I found it all the more regrettable that the Council, not long after the Convention had completed its democratic work, used an urgent procedure to revise its outcome to bring it into line with its wishes. It is unfortunate that the democratic nature of the Convention’s work was somewhat tarnished as a result of this. Nevertheless, I support the Constitution and do not believe that it requires detailed explanations, as the previous speaker said, but that it creates a clear, transparent and more citizen-friendly Europe.
If I may go into detail on one point, I believe that one aspect of the Constitution which represents major progress is the fact that cooperation between the European Parliament, on the one hand, and the national parliaments, on the other, will improve our contacts with the national parliaments, and enable us to gain a more detailed idea of how the legislation for which we often merely lay down the framework is transposed directly in the nation states. Particularly helpful in this regard is the fact that we have a clear delineation of competences between national and European levels, and the early-warning system for subsidiarity monitoring will also have a positive impact.
I therefore hope that regulation of a clearer and more transparent structure of competences, and the early-warning system for subsidiarity monitoring, will allow us to achieve more effective and better cooperation with our national colleagues, in order to make legislation in Europe even more transparent.
Mr President, any community in which the separation of powers is not stipulated and the security of rights is not guaranteed needs a Constitution. That was stated in the Declaration of the Rights of Man and of the Citizen of 1789.
We have wished to follow the path which more than two centuries ago led to the freedom of people and peoples and, therefore, through this Constitution we will have more and better Europe. Thanks in particular to the work of the Convention and, finally, to the agreement of the Intergovernmental Conference, we will have a Constitution which will represent a legal recasting and, above all, a political relaunch of the Union, and, as a result, the Union will be able to respond to the three great challenges of the twenty-first century: to intervene in globalisation in order to make it more democratic, to contribute to the construction of a fair and democratic international order and, of course, to respond to people’s demands.
Through this Constitution we are restoring the impetus of the Maastricht Treaty, we are overcoming the failure of the Treaty of Nice and we are bringing enlargement and further Europeanisation together, in real time.
Naturally, through this Constitution, the Union will have more legitimacy, more values, more rights, more democracy and more efficiency in terms of the Common Foreign and Security Policy; the European Security and Defence Policy; the Area of Freedom, Security and Justice; and also social Europe. I would like to stress the support of the European Confederation of Trade Unions for the European Constitution, which I believe to be truly essential and fundamental.
This Constitution will have to be improved and, of course, applied and developed ambitiously when the time comes. No Constitution is perfect, but no Constitution can be improved unless it enters into force. We must therefore achieve its ratification on time and correctly. And we will do all of this with sufficient majorities to continue moving forward.
This is a citizen’s Constitution which must be perceived as such. In Spain, on 20 February, we have a date with a referendum, with two good friends: a Constitution and Europe. We will be there.
Mr President, we face many myths and red herrings as we try to promote the debate on the EU Constitution. Mr Corbett and Mr Méndez de Vigo have done an excellent job in their clear and straightforward explanation and advocacy of its merits. Mr Corbett, I shall probably borrow your wording for a pamphlet in my constituency, but this is in a common good cause.
One of the red herrings put around is whether to call the document a 'Constitutional Treaty' or a 'constitution', but, as the authors say, this is a sterile debate. It is a treaty in form, but a constitution in substance. Why are so many people, at least in my own country, Britain, so frightened of the word constitution? Every club, every society has one. In fact the UK itself has one, even though it has never been written down all in one place – unfortunately!
The greatest benefits of the new Constitution are that, on the one hand, it constrains the EU, but on the other, it liberates it. The powers of the European Union will be constrained by strengthened rules on limits to competence, on parliamentary scrutiny, on democratic accountability and the definition of citizens' rights vis-à-vis the administration. But the Union will also be freed up to act more effectively on the domestic and external challenges we face. Domestically, this is most striking in the case of justice and home affairs. We will be able to act more decisively to manage our borders and immigration and to tackle serious crime, as our citizens want us to do.
We will also be able to act more effectively abroad. What an impact it would have made on our public opinion, as well as on the disaster effort, if it had been, for example, a French aircraft carrier with German helicopters and British marines assisting in Aceh in Indonesia, and not just American ones.
Some claim to see in the Charter of Fundamental Rights – which will become legally binding – a threat. I see it as an opportunity. The anti-Europeans have to understand that it will sometimes act in the sense of constraining the EU institutions and giving redress against abuse of powers by them. There is therefore no reason for people to fear and every reason to welcome the Constitution – and indeed this report.
Mr President, Commissioner, ladies and gentlemen, the draft European Constitution makes the European citizen a major player in the construction of a united Europe. The draft Constitution will be subject to the approval of our countries. Hungary and Lithuania have already said yes to it, and that is something about which we are delighted.
In the form of a single document that is more easily readable than the current treaties, the Constitution reaffirms the double legitimacy of a Union of states and of citizens. The Council of Ministers will reach its decisions on a qualified majority basis in a greater number of areas. The Presidency of the European Council will be stabilised with a two-and-a-half-year term of office. The Commission will see the number of its members reduced and its coordination strengthened. Externally, the appointment of a European Foreign Minister will finally enable Europe to speak with a single voice outside our common borders. The drama of the tidal wave in South-East Asia illustrates once again the importance of such visibility and of the increased coordination of European action in the world.
The President-in-Office of the Council, together with the Commissioner, have detailed the democratic progress represented by the draft European Constitution. The Constitution will also enable Europeans overseas to assert their particular assets and to contribute to the emergence of an active new European frontier, a showcase for progress in solidarity and diversity.
Europeans have everything to gain from approving the ratification of the European Constitution. They will become its major proponents and enable the European Union to function better and with more clarity and transparency, while at the same time establishing a balanced and stable distribution of powers at the different levels of decision-making: European, national and regional.
Mr President, following the example of our group, the Belgian Socialist delegation will vote in favour of this report, which gives its support to a document that constitutes an important stage on the road to European integration.
Parliament’s decision will be crucial, democratically and politically, to the debates that will be conducted within the framework of the processes of ratification.
Our own decision will be one in favour, even though our ‘yes’ vote will be designed to ring up the curtain, not to ring it down. In other words, it will be a combative ‘yes’, which should signal a beginning and not an end. It will be a decision in the affirmative because, as many of us have pointed out, this Treaty presents significant advances. How, indeed, can there not be delight about the fact that the Constitutional Treaty grants our Parliament new and increased powers, thereby imposing a democratic debate within the only European institution endowed with the legitimacy of universal suffrage? How, too, can there not be agreement to integrating the Charter of Fundamental Rights into the body of the Constitutional Treaty? Our decision will be ‘yes’, but a ‘yes’ designed to start the ball rolling and with a price attached.
When it comes to decisions taken by the Council of Ministers, it will not have escaped the attentive reader that, although the double majority rule has been extended, the unanimity rule has been maintained for a number of crucial decisions, including those relating to the social sphere and to taxation. In the same way, a number of us are alarmed that a Constitution should include, embedded within its wording, a part that is programmatic in nature and with which we cannot all agree.
The document is not perfect. It will be difficult to progress matters in certain social or fiscal areas, but no more difficult than at present. What is important is to become aware of the fact that this Constitution is only a stage in European integration. It is meaningful only if it heralds an ambitious future project in which all European citizens, beginning with the least affluent, can glimpse, and hope for, an improvement in their conditions of life. More than in terms of the Constitution, the EU will be judged in terms of the subsequent actions that it will, or will not, promote and in terms of the strength and political will with which it responds, or does not respond, to Europeans’ hopes of bringing about, or not bringing about, the social Europe, or the Europe of the people. For us, that must remain the priority.
Mr President, this is a day of celebration for Europe and for the European Parliament. It has taken over 20 years to construct this Constitution but we are getting close.
I will vote for this report and for the Constitution for three simple reasons. Firstly, this Constitution was prepared in an open and democratic way. I have been a civil servant for ten years and I have been involved in negotiating three intergovernmental conferences, including the Amsterdam Treaty, the Nice Treaty and this one. I can guarantee that had this been an intergovernmental conference from beginning to end, we would never have had this Constitution. But because we had a Convention, we most certainly got one.
Secondly, this Constitution is a good thing. There are 448 reasons for it, all of which are in the Treaty as articles. There are three key issues: firstly, it makes the European Union more democratic; secondly, it makes it more effective and, thirdly, it makes it more understandable.
Thirdly, I will vote for this report because it is very good. I urge anyone who has not read it from beginning to end to have a look at it, because it simplifies and clarifies the Treaty in a magnificent way. I wish to congratulate Mr Corbett and Mr Méndez de Vigo, who are both at present speaking on their mobile phones – I hope they are Nokias! – on their excellent report.
If I were to bring up just one thing from the Treaty, it would be on external relations. Just reflecting on what happened in Asia, we had had a president, a foreign minister, a common security policy, a defence system, a better crisis management system, then together we would have got much further.
Finally, I would urge each and every Member to go home and defend this Treaty. That is most certainly what I will do.
Mr President, Commissioner Wallström, honoured guests in the gallery, ladies and gentlemen. Today’s debate is in my view the most important debate not only of this session but in the history of the Union as a whole. The Constitutional Treaty is a historic milestone and a particularly emancipating moment for the European Community.
The very fact that, in this plenary session, there are representatives of twenty-five nation-states holding discussions in their own languages is clear proof of an ability to coexist in equality and to respect common values. On 1 May of last year, you welcomed us, or the great majority of us, here together, and we, or the great majority of us, felt sincerely honoured. Today, we are all deciding together on the adoption of a common primary unified legal framework respecting just those values which have allowed us to enlarge your assembly.
I respect the fact that you waited for us and I personally feel honoured that I am able to cast my vote, because I perceive the Constitutional Treaty as an ethical and moral framework for Europeans, reinforcing our common historical identity, but I also respect the position of individual nation-states and the patriotism of their citizens. What more important document could we give our citizens? Indeed, through the Constitution we are also strengthening their influence on political decision-making and making it possible for them to exert closer control.
I have listened carefully to the reservations of the opponents and I should like to say most sincerely that the Constitution is a compromise, but the adoption of compromises is a great feature of all sensible, responsible and tolerant people. The European Constitutional Treaty opens up new horizons for us and also significantly emancipates the European Union within the framework of international politics. I believe that, by voting for the Constitutional Treaty, we are sending a clear and positive signal not only to the citizens of the nation-states within Europe, but also to the whole world, a signal of our resolve to live together in peace and solidarity.
– In this Parliament I represent citizens of a state, which has already ratified the European Union Constitution. On 11 November last year, barely two weeks after its signing in Rome, Lithuania ratified this document, the first European Union Member State to do so. It is true, the decision was made not in a citizens' referendum, but in one of the last sittings of Parliament before the end of its term. It is also true that the European Union Constitution was ratified in Lithuania without comprehensive discussions on the provisions of this document, which ought to be known by, or at least familiar to Lithuania's citizens, above all so that they are able to take advantage of the opportunities offered by the European Union Constitution. Why do I believe that it is necessary to vote for the ratification of this Constitution in the European Parliament?
Firstly. Yes, until 2009 we can live according to the Treaty of Nice, but it has been clear for a while that the enlarged European Union cannot work effectively without necessary institutional changes, without a new and effective division of function responsibilities amongst the institutions of the European Union, as well as amongst the European Union and Member States, amongst the European Parliament and national parliaments. The European Union cannot work well without an effective mechanism for the enactment of resolutions, without more active participation by citizens, and without clear and transparent accountability to citizens. This is as obvious as what is written in the motto of the report by Mr Méndez de Vigo and Mr Corbett – a grown man cannot wear children's clothes which he grew out of long ago.
Secondly. The European Union is striving to become one of the most competitive regions with the most dynamic development in the world. I believe that while striving for this goal it is important not only to properly set out the priorities of European Union expansion and to ensure that these receive the necessary funding, but also to see that there is order in the European Union above all from the standpoint of its institutions.
I am about to finish, Mr President. I would also like a provision about the Christian roots of the European Union to be included in the preamble of the European Union Constitution. Despite the fact that there is no such provision, I will vote for the ratification of this document which is imperfect, but sufficiently good. Thank you.
Ladies and gentlemen, the European Constitutional Treaty is another important step in the development of European integration. It creates the prerequisites for the European Union, following enlargement, to be able to act as a decisive factor in European development, and, of course, for it also to be able effectively to influence developments in the world.
I see the benefit of the European Constitutional Treaty as being, among other things, that it brings the EU closer to its citizens, extends the rights of EU citizens, enshrines the Charter of Fundamental Rights in primary law, simplifies the legal system and replaces the main European Treaties currently in force with a single text. The Constitution also reinforces the democratic nature of the Union and strengthens the role of the European Parliament and that of parliaments in the Member States. It creates the conditions for effective decision-making by the European Union, and also clarifies the powers of the European Union with respect to the Member States. In addition, it strengthens the EU’s ability to act as a cohesive and unified power in the international community, which is very important in the light of the events in South-East Asia.
For all these and many other reasons, which are too numerous to mention here, social democracies, including the Czech social democracy which I represent here, unequivocally support the draft Constitutional Treaty. As regards my home country, the Czech Republic, the situation with respect to ratification of the European Constitution is not going to be simple. The European Constitution is opposed not only by the communists, but also by the conservative right, represented here in the Group of the European People’s Party (Christian Democrats) and European Democrats.
I should therefore like to invite Mr Poettering and the other leaders of the Group of the European People’s Party, for example Mr Karas, whom I can see in the Chamber, to come to the Czech Republic and urge the pro-European Czech forces to ratify the European Constitution. The Civic Democratic Party, which you have accepted into your ranks, will not do this work for you. I thank you.
– Mr President, ladies and gentlemen, the real world in which we live is far from being a fair world and changes are therefore required to traditional political models.
What is new and fascinating in the European Constitution is the connection between the recognition of a common system of values, democratic values and human rights, and the recognition of a common system of authority. This notable connection between a project of justice and a method of political sharing is exactly how the great philosopher Immanuel Kant envisaged it.
The European Constitution is therefore an act of both political transformation and moral transformation. This is because, rather than merely recognising common fundamental values, it was decided to share those values in legislative acts; because the Constitution prioritises norms over permanent negotiation; because it affirms the sovereignty of acts and the inalienable dignity of man as a reason for, and an objective of, European policies; because it articulates a programme of global justice that transcends national interests and complements the effectiveness of Member States’ internal constitutions; because it brings together modern European political identity in a system of universal values incorporating all of the other identities; because it represents the sense of belonging to a cosmopolitan and anthropocentric world; because it is the starting point for a league of nations in a more rational and more balanced world; because it is the constitutional homeland with which all homelands identify in this Europe, with a view to creating a new Europe.
I am sending a letter today to the President of Parliament and to you, Commissioner for institutional relations, suggesting that we set up a TV station constantly broadcasting the work of Parliament and the Council’s future public works to all EU countries.
Lastly, I wish to pay tribute to the rapporteurs, Mr Méndez de Vigo and Mr Corbett.
Mr President, the decisions made by the Heads of State or Government at the Laeken Summit have proved to be of still greater significance than anyone had foreseen at that time. The whole of today’s debate has shown this quite clearly. What was it that drove the Heads of State or Government at the Laeken Summit? It was, in reality, two things. Firstly, they wanted an EU that functioned more efficiently and, secondly, they wanted an EU that could ensure that we too could operate once enlargement had become a reality. Whenever we have altered the methods of European cooperation, this has normally happened as a sealed-off process behind closed doors, following which the population of Europe has woken up one morning to find that leading politicians have once more changed the conditions of cooperation. That was not, however, the way in which matters proceeded this time. A Convention was set up, in which I myself had the pleasure of participating. I think the Convention did some exciting work, but it also set a new objective for how we are to effect changes in Europe in the future. In future, changes are to be made as part of an open process.
We are now, therefore, presented with a new draft Constitutional Treaty which we need to discuss with the people. That being said, the following are crucial points I should like to emphasise. Firstly, an integral feature of the new Constitutional Treaty is that it provides us with values concerning not merely democracy and human rights, but also the environment and social responsibility. Secondly, the new Constitutional Treaty provides us with an assurance that the principles of openness and democracy, which a modern-day form of cooperation can be expected to respect, are also applied in European cooperation. As a Member of the Council of Ministers, I have often wondered at the fact that the population of Europe was not to know how I voted as a minister when we reached the point of taking decisions. Now, we are acquiring a modern, and open, Constitutional Treaty. Finally, we are ensuring that, via the European Parliament, the elected representatives of the people are given greater influence. All in all, it is a good product that we have debated today and that we are to recommend to the population of Europe.
Mr President, ladies and gentlemen, the challenge that Europe must face over the coming months is vital for European integration. Citizens and members of parliaments all across the continent are being called on to adopt a single fundamental Charter which sanctions and strengthens the values upon which this Union is founded: peace, prosperity, democracy, justice, freedom and solidarity.
The new Constitutional Treaty is certainly not everything we had hoped it would be, but its very existence constitutes an unprecedented political and historical event, which was inconceivable until a few years ago.
The text we are to adopt strengthens the democratic legitimacy of the European Institutions and brings them closer to the 450 million men and women who belong to the Union. Indeed, the Constitution confers greater powers on national parliaments and on the European Parliament, in both legislative and political terms: our citizens will also have a greater say in the democratic process thanks to the closer bond between Community institutions and local communities, the social partners and associations.
Our duty, as elected representatives, is to make this participation real, productive and tangible. Europe will thereby consolidate its role as a global player.
This is the main challenge: it is our duty and responsibility to build a Union which can speak with one voice on international issues. Lastly, cultural identity: despite our regret that there is no reference to the Christian roots upon which our Union is undeniably founded, we, as representatives of the Union of Christian Democrats, strenuously support ratification of this text.
The Italian Parliament will ratify the Treaty in the coming weeks; it will be a positive vote, a vote of encouragement for other countries where the value of Europe is not felt as deeply as it is in Italy. Our country, our government, our party – preserving the legacy of those men who left their mark on and founded Europe – will contribute towards a positive outcome of the ratification process, in order to give full effect to the ideals in which we Christian Democrats have always believed.
Mr President, I wish to begin by congratulating the rapporteurs on this report, which adds clarity and weight to the debate. I was one of the 200 parliamentarians who participated in the Convention and produced the Convention text, which the IGC subsequently took on board to a very large degree.
I doubt whether any Member State constitution has ever been prepared in such an open and democratic way. I doubt that there is a constitution in any of the Member States which achieved the kind of consensus that the Convention achieved. Of the 200 parliamentarians participating in that Convention, only eight signed an alternative text, basically arguing for the disintegration of Europe. We have heard that case being put here this morning, with Mr Allister of Northern Ireland arguing for a reversion to 19th century absolute sovereignty. If Sinn Féin had participated in the debate this morning they would – although they are the direct political opposites in Northern Ireland – have been making exactly the same case. Perhaps it is a kind of progress that they agree on 19th century absolute sovereignty, although it is unfortunate that they continue to fall out over the outcome of the Battle of the Boyne in 1690!
The fact is that this is a world in which the response to natural disasters and to man-made problems clearly requires transnational governance. Uniquely in the world, Europe is developing a democratic form of transnational governance. This Constitution will give us more democracy, more rights and more potential for a prosperous society in Europe, and indeed for solidarity with the rest of the world.
To conclude, those outcomes will not happen of their own accord. We have to work for them, using this Constitution as the basis for our work.
Mr President, ladies and gentlemen, 2004 was a particularly noteworthy year in the history of European integration, and it had both high and low points. There can be no doubt that the high points included the enlargement of the Community from 15 to 25 Member States, and the indications given in December 2004 that further enlargements would follow. Another high point was the signing of the Constitution on 29 October in Rome. It is generally acknowledged, however, that the European elections were a low point, both in terms of their date and their outcome.
Turnout for the European elections was lower than ever before, and further evidence for this can be seen in the fragmentation the results caused in this House. Proof of this fragmentation can be found not least in the many colourful flags I see around me, and by no means only in front of the building.
In 2005, therefore, we must ensure that the public become involved again in the European project, and I do not believe that to be actually such a hard task. It is, however, an issue of communication. The product we have – the new European Constitution – is a very good one, and we must win people over to it. We do not need propaganda campaigns; instead, we need reliable information, in particular with regard to claims that the Constitution will benefit people. We should not promise people the moon, but tell them what benefits the Constitution will and can bring.
Mr Méndez de Vigo and Mr Corbett have summarised this in four key points. The Constitution will bring greater clarity and greater effectiveness to the European Union, as well as more democracy and accountability and more rights for citizens by means of the Charter of Fundamental Rights.
Providing information is not the same thing as refraining from criticism, but the first task for such criticism must be to make it clear that our product is, in principle, a good one.
Finally, it has repeatedly been claimed that the public is not interested in a Constitution. When we held a publicity event at the University of Graz, however, the Constitution met with more interest than toadstools or dream interpretation. This should be an incentive for us to promote the Constitution to the public.
Mr President, I would like to declare that the Italian socialist delegation will be voting for the Corbett-Méndez de Vigo draft report, and I would extend my congratulations to the rapporteurs on the quality of the report, in particular the explanatory statement.
Today the European Parliament has certainly reached an historic milestone, which brings to mind 14 February 1984 when Altiero Spinelli’s draft Treaty, of which the Constitution is in some ways the ideal continuation, was adopted.
It matters little if in strictly legal terms the text is a treaty, but what does matter is the substance: today we are all prepared to call it the Constitution, a term which until just a few years ago was often considered unmentionable. Those like Altiero Spinelli and the Federalist Movement, to which I am honoured to belong, who believed and still believe that it is vital to create a true federal state with few but essential competences that will ensure a role for the European Union in the world, would have wished for a bolder text. Nevertheless, this Constitution contains in essence certain fundamental passages which constitute a stable, lasting framework, on the basis of which we must now move forward so that the Union can effectively do what its citizens expect.
I will only quote a few examples which I consider to be a priority and which in certain cases arise from the link with my region, a cross-border region. Firstly, I would like to mention the establishment of the position of Minister for Foreign Affairs, who is the European Union’s voice on the international stage and who guides its foreign policy. The procedures which make him, as a member of the Commission, accountable to Parliament are a prerequisite for the existence of a foreign policy. Following the many – too many – conflicts which have characterised recent years, the citizens of Europe are asking us and themselves what Europe is doing.
Secondly, the EU must be a model of development, a tangible testament to the fact that it is possible to combine development and solidarity. Lastly, I would like to point out that the principle of subsidiarity is now a constitutional principle and this strengthens and guarantees it. That is another reason why I believe we must vote for this report.
I support this constitution, however, in my opinion, it is a good thing that in this Parliament we have Members that are against it. Let me say why this is so. Not because I agree with the arguments that they are putting forward, on the contrary I think that many of their arguments are based on mistaken, or even false premises. But because without anyone opposing it, we will end up having a monotonous debate where everyone would be in favour and where we would have a lack of objective analysis. There is no better way by which one can win an argument about Europe as when one has the courage to compare the arguments in favour with those against. We have to take seriously the arguments of whoever is against and treat them with respect. But we should not be afraid or run away from the arguments of whoever is against, let alone ignore them.
We should not expect to win the argument if we do not expose ourselves to an open debate, otherwise we will end up saying that we have won the game when in fact only one team would have come to play. After all, when one compares the arguments in favour of this constitution with the arguments against, one will not take long to conclude that the constitution has much more that is good in it than bad and it merits the support of the European citizens. There is no doubt that if we explain to the people what the constitution means, the people will be more in favour than against it, because they understand how logical is the unification of Europe, that it makes sense and that it is in their interest. Therefore it is of utmost importance that whoever is in this room, whoever in this Parliament is in favour of this constitution, has to commit himself or herself directly with the people to see that they understand it and support it. This support will be based on the comparison of the arguments and therefore it will be on a more open, more balanced and a more democratic debate.
Mr President, a Constitution for Europe is necessary: it is a democratic requirement. Profoundly attached to the unity of the party, the French Socialists will conduct the national debate without in any way giving up our progressive values and ideas. I consider that approval of the report is the condition for establishing Parliament’s authority in respect of the Constitutional Treaty, but I am sorry that amendments tabled by a number of us have been rejected.
Nonetheless, we shall be part of this long and treacherous process that is the ratification of the Constitutional Treaty. We state that this Constitutional Treaty is stable but capable of being modified. That is the case with all constitutions, and with this Treaty no less than with others. We also regret the fact that a large majority of the opinions issued by other parliamentary committees that have identified a host of shortcomings in the Constitutional Treaty have been left out of this report. We are also keen to state clearly that a special unit, established under the Dutch Presidency, will continue with its work under the future Presidencies and will carefully scrutinise all the possible consequences of the Constitution’s being rejected.
I want Parliament, legitimised in its role following this vote, to get to grips with the difficulties of implementing the Constitutional Treaty and to use its parliamentary right of initiative. That is what we are called upon to do, and it is what Amendment No 17 is all about.
Yes, it is incumbent upon ourselves as MEPs and elected representatives of the European people to take a proactive role in implementing the Constitutional Treaty, which governs the corporate life of more than 450 million Europeans. The difficulties revealed by the opinions of the other committees will resurface sooner or later. We must therefore be prepared to correct the imperfections bequeathed by the Intergovernmental Conference when it altered the delicate balance achieved wisely and equitably by the Convention.
Let us prepare ourselves, ladies and gentlemen, for a new round. It is, indeed, going to be necessary to defend our popular legitimacy in respect of the Constitutional Treaty, whose shortcomings we have an absolute duty to correct when the time is right. A number of my colleagues in the French delegation will abstain from voting on this report.
Mr President, this Constitutional Treaty is worth upholding. As a Christian Democrat, I am pleased that the subsidiarity principle has just been further worked out, deepened and anchored. The European Union has now also recognised and enshrined the task of the regional dimension, namely local and regional authorities.
There is a need for a better balance to be struck between what happens at the centre and away from it, in Brussels, in the nation states and in regions and municipalities. As a governor at regional level, I noticed for years that EU information remained at Council level for too long and that regions and towns were involved in the debate and decision-making too late.
As a representative of the European organisations, I was also able to attend hearings of the Convention, particularly those about subsidiarity. The Treaty text reinforces the position of regions and towns, which are close to the citizens and where important tasks are carried out in many areas.
In that way, the democratic loophole, which Mr Prodi mentioned in his report on good governance, is closed once more. It is an important step that the European Parliament supports this and remains critical about the way in which this Treaty will be fleshed out at local or regional level in the next few years.
I would also suggest that we in this House from time to time ask the Council and the Committee of the Regions whether, among other things, our national states have now learned to communicate openly about European policy, and whether, in the subsidiarity test, national parliaments take the opinions of regions and towns into consideration.
I know that the Committee of the Regions is developing a similar test. In short, this Treaty is well worth upholding. Consequently, we will labour for this cause at national level, certainly if referendums are on the agenda.
– Mr President, the major risks from this Constitution are three in number. The first is, are we to become a federation, a federation both on foreign affairs and in defence and elsewhere, or are we to be a Europe of a loose federation of dissimilar partners, especially after enlargement?
The second is, are we to be a Europe of social awareness or are we to be a Europe of the open, uncontrolled market?
The third is, are we to be a Europe without a democratic deficit, with power in the hands of the citizens, or are we to be a Europe in which European elections are held and we have abstentions of 70, 60 or 50%?
In my opinion, this Constitution answers all these questions most positively, in all events much more positively than they are addressed under current treaties. Anyone against this Constitution, allegedly for reasons of social sensitivity, needs to answer the question of whether the existing treaties help the poor and the weak in Europe more than this Constitution helps them. Allow me an element of minor national pride as a Greek and as a socialist: it was during the Greek Presidency, in June 2003, that the initial negotiations on this Constitution were concluded, and I am proud of that.
Of course, it now remains to be applied and this is where the MEPs and the governments have a huge responsibility. We need to ensure that the seeds of social awareness sown in the Constitution do not remain pretty words and are put into practice. The famous social mainstreaming clause setting out the Union's obligation to ensure that its every policy promotes the objectives of high employment, environmental protection, public health, education and equality between men and women can only be applied under good laws. Similarly, I must tell you that, for any MEPs striving for a socially fairer Europe, this is a particularly painstaking and particularly welcome challenge.
For many people, the institutions in Brussels seem remote. They see them as centres of power where decisions are made over which they have no influence. The Constitutional Treaty is not a miracle cure for all the problems of the European Union, but it is an opportunity to reduce democratic shortcomings and to speed up Europe's development.
Why? Because it replaces numerous agreements and amendments, thereby reducing the lack of transparency in key European Union documents; because in a single document it brings together the key constitutional and legal foundations and policies of the European Union; because it is the basis for more effective functioning of European institutions; because it contributes to the implementation of the Lisbon Strategy; because it removes the problems that would arise were the current agreements to continue to be used in the future.
The Constitutional Treaty is a compromise that does not completely satisfy anyone, but it nonetheless most represents what we have been able to achieve in the convention. We need the Constitutional Treaty because without it we cannot expect any effective reforms or effective functioning in the enlarged Europe. Although the chapter on policies has frequently been criticised, as a shadow rapporteur I must express my satisfaction that in the area of social policy and employment very concrete commitments have been set out for the Commission and the governments of the Member States, including the establishment of a Committee for Social Protection and European Social Harmony. By accepting the report on the Constitutional Treaty, the European Parliament is sending a clear signal to the people of Europe that the time has come for a transparent and wholesale rearrangement of our constitutional and legal foundations, thereby ensuring that Europe becomes a continent of peace, prosperity, solidarity and security.
Finally I should mention that the Slovenian parliament will ratify the Constitutional Treaty this month. I am convinced that it will do so by a large majority.
Mr President, ladies and gentlemen, I reject totalitarian regimes. My grandmother’s family died in the Nazi gas chambers. My father was incarcerated by the communist regime. We have paid in blood for our commitment to the freedom of conscience, which was embodied for us by Europe as a hope for democracy, freedom of thought, religious freedom and freedom of conscience.
I believe that none of you would consider me to be anti-European if I were to pose a few questions. Why is the European Parliament pronouncing on the Constitutional Treaty before the citizens of the individual states? Do we need Europe to be governed by a constitution? The sovereignty of Member States should not be threatened. If, however, the Constitution strengthens the role of Parliament, but does not define the competences of the European Court of Justice, will the balance between institutions thus be upset? Decisions of the Court will be directly imposed on Union bodies and Member States without any right of appeal. The European Court of Justice will be free from any criticism.
Can we pretend that this will not happen? The draft Constitution contains no guarantees that the European Court of Justice will not appropriate some of the exclusive competences of the sovereign states, even contrary to national constitutions. Even if the majority in this Parliament changes after the elections and the composition of the Council changes, a double unanimity will be required in order to change policies. And I just wonder: will such a Union be capable of development if its direction is set by this Constitution? Our civilisation has developed from Christian roots. If the Constitution fails to acknowledge this historical fact, unrest will be introduced into the life of society. A new ideology will rise up under a mask of tolerance. Are we to build the European home on a distortion of history? Is it true that, without this Constitution, the concept of a united Europe will die? I think not. My voters have put their faith in me and I wish to proceed in Europe so that everyone, including the smallest, weakest and poorest, are accepted into it and can find their places in it. Ladies and gentlemen, in a democratic Europe, I ask that we respect the freedom of conscience when voting.
Mr President, despite all the differences of opinion which the debate surrounding this issue has produced, we are once again making European history. As such, this Treaty is an important step in the right direction. I am certain that the founders of the movement for European integration would be proud and pleased if they were now witnessing just how many fundamental issues have resulted in such compromises that Parliament is now debating and voting on them.
It is unfortunate that in some countries the debate on the Treaty has been taken out of context and used to fuel an internal and party political row. The worst features of Europeanisation, intolerance and jingoism, are all too often visible and audible at such times, although attempts are made to conceal them in the form of lies disguised as loftier aspirations. When this Treaty has come into force, there is no chance that it will lead to the creation of a European superstate: on the contrary, its spirit and text will effectively block any self-seeking aspirations on the part of states, groups of states or extremist movements.
The Treaty will still allow the economy to play the role best suited to it in cooperation within the continent. The dynamics of mutual economic activity and the single monetary policy are also preconditions of political cooperation. Without democracy there is no social dimension, and there is no democracy without a market economy. I am also proud that in my own country, Finland, we have been able to agree that Parliament can decide on the ratification of the Treaty at national level.
While approving the report submitted, I would like to reiterate once more that Lithuania, on the decision of its Parliament, was the first to ratify this Constitution. After the recent elections, Lithuania's social democrats, who were and remain in power, took an active part in the task of preparing the Constitutional Treaty. When countries were invited to set down in legal terms the things which after deliberation all generally agreed on, we did this without delay. We had good grounds for this. In a referendum held a year and a half ago, Lithuanians gave the clearest ‘Yes’ to European Union membership of all the new Members. Support in Lithuania for European Union membership continues to grow and has reached 82%. People see that the hopes associated with the European Union are being fulfilled, and so they want to strengthen it. The failure of a referendum on the Constitution in any country of the European Union would, I believe, be a painful blow to the hopes of the majority of Europeans, among them Lithuanians.
Today the European Union ship already contains 25 states, but is sailing with far too weak an engine for such a cargo – the Treaty of Nice. If it is not replaced with a much more powerful one – the engine of the Constitutional Treaty – our common ship will reduce speed and may begin to drift. With the old Nice engine we will never achieve the goals defined in the Lisbon strategy, and we will be unable to implement new neighbour policies effectively. This is particularly relevant to the new European Union countries.
A strong democratic European Union moving forward – this is essential, not just in the interest of our country. The Constitutional Treaty – no matter how complicated a compromise it might be – contributes to this. Lithuania ratified it with resolve, so that the energy and optimism of the new countries might be passed on to the European Union's old-timers. Thank you.
Mr President, ladies and gentlemen, I am delighted that this substantial report by Mr Corbett and Mr Méndez de Vigo has been tabled. As a former substitute member of the Convention, I must admit that I might recommend to some people that they read this report rather than the Constitution itself, as it is supremely readable and extremely convincing on the issue.
Today I should like to address my comments to those Members of this House who have taken a critical approach to the Constitution. They have warned against the creation of a European superstate and denounced shortcomings, and they have come out in opposition to mistakes made in the past. I believe we should make it very clear to them that this European Constitution is in fact a way of addressing these shortcomings.
The European Constitution remedies many of the problems that all of us have experienced with Europe as it exists today. It lays down a system of competences and grants national parliaments the right of participation, thus making Europe less centralist and less bureaucratic. The Constitution gives the European Parliament a full say, and Europe will therefore become more democratic than it has been to date. It also strengthens citizens’ rights, above all by means of the Charter of Fundamental Rights, as citizens will be able to invoke the Constitution directly when appealing against European decisions. Finally, the Constitution provides this Europe of ours with a basis of values, and is thus a way of countering the technocratic approach to political problems. The Eurosceptics should therefore really be in favour of this Constitution, as it is the only way of changing the things we all wish to change.
Today is the anniversary of the birth of Alexander Hamilton, one of the fathers of the American Constitution, whose picture can today be found on ten-dollar notes. As I look at the fathers and mothers of the European Constitution in this House, I hope that they will also be remembered as gratefully in 200 years’ time.
– Mr President, ladies and gentlemen, I would first of all like to congratulate the rapporteurs on a very thorough report. This document summarises exceptionally well the most essential points of the European Constitution.
At the same time, I would like to see a slightly different emphasis regarding the publicising of the Constitution.
In its conclusions, today’s report concentrates on printed materials about the Constitution. However, public surveys and common logic tell us that European citizens primarily look for and receive information via television, including information about the EU.
Today’s report stresses the need to clearly distinguish every point in the Constitutional Treaty that differs from existing treaties. This, however, is more a topic for academic research rather than information to be relayed to every European citizen. The 300-page Treaty establishing a Constitution for Europe is voluminous enough as it is, and consequently also more complex than the constitutions of the Member States.
There is no common European public opinion yet, but in my home country Estonia, for example, support for the EU has grown with every month since Estonia’s accession. At the same time support is falling in many Member States. Nevertheless, the same rule applies both in journalism and in public information throughout Europe: people must be given what they want.
In old and new Member States, in cities and in the country, people are primarily interested in what effect the European Constitution will have on their everyday life. I believe that in presenting the Constitution, we should concentrate on the Charter of Fundamental Rights. For instance, what does the right to good administration stipulated in the Charter mean for each citizen? To what extent will such a requirement force bureaucrats or politicians to justify their decisions, or to be open? Answers to questions such as these should be an integral part of public information about the Constitution.
Also,in conclusion, I would say that there can be no talk of informing the citizens of Europe if television is not included. The Parliament’s Directorate-General for Information should take this into account in its efforts to publicise the Constitution. I wish them and all the European television networks success in translating the Constitution’s complex wording into a palatable format for the public. Thank you.
– Mr President, tomorrow's vote is of historic importance. The significant progress being made with the European Constitution and the advantages which derive from its positive provisions have already been presented both in the full report by my honourable friends Mr Corbett and Mr Méndez de Vigo and today in this Chamber. As, therefore, almost all the issues have been exhausted, I shall confine myself to one vital problem.
A new marathon starts from tomorrow for ratification by the Member States. But what will happen if there is some problem with ratification by some Member State? The Constitution does not contain a specific provision to deal with this eventuality. Nonetheless, the declarations relating to the provisions of the Constitution state that, if two years after signature of the Constitution, 4/5 of the Member States have ratified the Constitution in question and one or more Member States are facing difficulties in connection with ratification, the matter will be submitted to the European Council. Do you, however, think that this arrangement is satisfactory? I believe that there should be a much clearer provision. Unfortunately, however, this arrangement also emerged from the series of compromises which were necessary in order for us to get where we are today. Therefore, it is not enough for us to talk and to support the ratification of the Constitution unreservedly. All the governments and all of us need to work to avoid such an unfortunate development if we want to enter a new era for our continent.
– Mr President, by adopting the report by Mr Corbett and Mr Mèndez de Vigo, Parliament will be making its last major contribution towards the adoption of a constitutional Treaty for Europe. The existence of such a Treaty will enshrine the historic transition from a Community of peoples and countries progressively united by ever-closer economic ties to an actual political Community united by the desire for a common future.
Fifty years of a policy of small, prudent steps has paved the way for a new reality based on shared values, civilised values that express a shared European identity based on peace, democracy, human rights and economic and social progress.
Europe is not being built at variance with the secular reality of the nations on our continent. Europe is founded upon the free and informed desire to ensure that the past does not repeat itself and to provide its peoples with guarantees that they will remain masters of their own destiny in a future laden with challenges.
The champions of sovereignty, who accuse Europe of eroding national sovereignty and who see in this Constitution their nightmare of a superstate coming true, are profoundly mistaken in their analysis. Economic, financial and technological globalisation, the current or potential emergence of new global, political and economic potentates, have forced Europe to seek responses at national level to defend, deepen and export the humanist project initiated in the last century by the post-war social state under the rule of law.
In a world that is characterised by uncertainty, disorder and deregulation, it is increasingly necessary for Europe to speak out and to play an active role, both for us and for those others who look to us to set an example and to take action on matters of major international importance. The champions of sovereignty are not the only opponents of this Treaty. Others have loudly criticised it for not going far enough, for the fact that results have been meagre or for its lack of ambition. Such people refuse to acknowledge the significant progress that has been made, because they persist with the pointless exercise of comparing the constitutional Treaty before us to the idealised versions of their dreams instead of comparing it to the current Treaties and the Nice process, in particular.
Mr President, while the European Parliament has no formal role in the ratification procedure, I am pleased that, as the elected representatives of 25 Member States of the European Union, we are having this debate today, at a point in time when the ratification procedure has just got under way at parliamentary level and is just about to get under way at referendum level.
On the day when heads of state and government signed the Constitution in Rome, I happened to be in Bratislava, Slovakia, where I was privileged to participate in the opening of the House of Europe. That was the first opening of a House of Europe in one of the new Member States. It was followed by the opening in December of a House of Europe in Prague.
Procedures for establishing Houses of Europe in all Member States are under way. The principal function of these Houses of Europe is to bring the European Union closer to its citizens. They offer citizens a point of information that is centrally and visibly located in their own Member State. The concept offers education on the European Union and, by providing accommodation for the political groups, it ensures that the views of this Parliament can be conveyed to the citizens.
It is my belief that if the European Union is to work, we have to strengthen and deepen the relationships between this Parliament and the national parliaments. There is no other way in which we can achieve that cooperation in the longer term. It should not be an 'us and them' situation; it should be about everyone working together for the betterment of all people in the 25 Member States – or perhaps the 27 Member States, should that come about. That is the challenge for the future; that is the challenge that we, as democrats, have to take on board.
It takes two sides to make a debate. Because people do not necessarily agree with every word that others say, this does not mean that they have no right to say it. I believe in the rights of everyone, I believe in democracy. I believe that those who disagree with me have a right to their views. The majority will ultimately win, but those who disagree can make this a better debate, and they should be encouraged to do so and should not be disenfranchised from their position.
Mr President, as this report demonstrates very well, there are three basic aspects to the draft Constitution: firstly, the Union’s values and objectives, the unity and equality of its peoples, as well as the protection of the diversity of its cultures, identities and languages; secondly, the rights, interests and duties of the citizens; and, thirdly, the rules for the institutions and for European political life.
The first two aspects – values and rights – define the European democracy we want, based on the diversity and freedom of the peoples, their progress and equality. The third aspect – this should be made clear: the rules of play – is the result of compromises between Left and Right, between federalists and intergovernmentalists; it should be made clear that it refers to those rules, not to the policies to be implemented.
In this respect, the Constitution is not a final destination, but a departure point, with a view to overcoming Europe’s socio-economic lethargy, its lack of capacity for innovation, research and development and its insufficient weight on the international stage.
We must move forward towards a European Government, moving beyond the currently predominant method of intergovernmental coordination with all its impotence, as demonstrated by the failure to implement the Lisbon strategy and the divisions over the invasion of Iraq.
With this view towards future progress, we shall call for a vote in favour of the European Constitution.
Mr President, a long-standing dream of this Parliament, and one shared by many of Europe’s citizens, is becoming reality. We have worked long and hard for this Constitution, but we can be proud of what has now been achieved, and I should like to take this opportunity today to thank Mr Méndez de Vigo and Mr Corbett.
As shadow rapporteur for my group in the Committee on Agriculture, I can say that we are in favour of this draft Constitution, which undoubtedly represents a gain for the committee. When the common agricultural policy was established in 1958, this House was merely a consultative body, and it was only with the Treaty of Amsterdam that we were given the right of codecision in the fields of the environment, consumer protection and food safety. The democracy deficit, having persisted in spite of everything, will now be overcome by means of an extension of the codecision procedure to include all decisions of principle on agricultural policy.
There are however also negative sides to the Constitution. In future the Council will be able to take autonomous decisions on the setting of quotas, prices and quantitative restrictions, as the draft Constitution takes no account of the new goals of the common agricultural policy following the EU agricultural reform. This is a step backwards from the current situation, and it will mean much work for us in the future.
As a representative of the German Federal of Baden-Württemberg, too, I believe that a number of extremely important goals have been achieved; the national constitutions have been strengthened, regions and local authorities have been accorded greater significance, and the principle of subsidiarity has been adhered to. The draft Constitution lays the foundations for common economic activities, and we will gain a common basis of values shared by all of us, something I see as particularly important. We have before us a document which places an obligation on all those who bear responsibility for Europe.
Mr President, I am very much in favour of the European Constitution, and would like to congratulate the rapporteurs on their outstanding report. The Constitution, which above all strengthens the area of freedom, security and justice, marks a milestone on the road to a more secure and just Europe. We have taken a giant step towards a Europe of citizens with this Constitution, as by enshrining in it the Charter of Fundamental Rights, by EU accession to the European Convention on Human Rights and by simplified access to justice, citizens’ rights have been given an enormous boost. In addition, we now have increased opportunities to coordinate our efforts in the fight against such evils as crime, racism and xenophobia in Europe.
I welcome the fact that the members of the CSU in this House will vote in favour of this report. Unfortunately, many members of the CSU in the German , which has yet to ratify the Treaty, appear to have no inkling of the significance and implications of the Constitution, as they have announced their intention to vote against it. This is yet another example of the double game which the CSU is so fond of playing, which involves being progressive here in Europe and flying the flag for the benefit of the outside world, but speaking out in opposition at home, just in case. This is, however, one of their traditions, for it was the CSU that, in 1949, voted against Germany’s Basic Law.
Ladies and gentlemen: the trappings of the European Union have become too small, and no longer suit it in its new, expanded form. Therefore it is fitting that the new Constitution will replace agreements that are currently in force and will lead to more effective functioning of the European Union. It will also strengthen the role of the European Parliament and the national parliaments, and thereby the voice of the citizens of the European Union.
As a member of the Committee on Culture and Education, I particularly support the articles of the Constitution that relate to those areas. I believe that it is important that the preamble emphasises the significance of Europe's cultural tradition, Europe's humanistic legacy and the values that define the essence of Europe and its citizens. One of our greatest objectives is respect for our rich cultural and linguistic diversity, and concern for the protection and development of the European cultural legacy.
The Constitution guarantees freedom for art and science, the right to education and professional training, equal rights for men and women, and the right of the handicapped to be full members of society. Article 92 guarantees the safety of young people at work, and Article 93 states that the family should enjoy legal, economic and social security.
The articles as written form a good basis for their implementation, but in spite of this the European Union must do much more than simply accept and ratify the Constitution. Above all, it must create the conditions under which the family is recognised as something precious and young married couples have the opportunity to create and nurture a family. If we use immigration as the principal means of solving demographic problems, this will jeopardise our cultural legacy, the languages of Europe, our culture, our faith, the European Union and European civilisation in general – in short, all the values that we wish to preserve and strengthen through the Constitution. Because we in the 25 Member States have opted for this community, it is also fitting that we do everything we can to ensure that it functions as well and effectively as possible.
Mr President, I would like to thank the rapporteurs for their excellent work and express my full support for the report we are debating today.
Tomorrow this House will express its support for the text which concludes a process of creating a constitution which has been ongoing for several decades. However, our work cannot stop here. We still have to face the most difficult challenge: its approval and ratification by the European citizens. Without their support, the Constitution makes no sense.
As the honourable Members are well aware, we Spanish have a particular responsibility within this process, since the first referendum amongst European citizens will be held in my country on 20 February.
We all, therefore, have the responsibility of explaining the constitutional text to the European citizens, which in my case includes those Spaniards living outside of Spain and even outside of the European Union. I am, therefore, pleased that in my country the majority of political parties, unions and other representatives of civil society agree with us and are fully involved in this task of creating awareness of the content and scope of the Constitution, which is the only way to ensure broad participation and a positive response to this historic task.
Mr President, the road to this Constitutional Treaty was a long and rocky one, and a number of good proposals fell by the wayside. Now, though, we need this Constitution, and ratification by the Member States must progress quickly.
The founding fathers, including Robert Schuman and Konrad Adenauer, laid the foundations for the European house. Their successors built the walls, bought the shelves and filled these shelves with files. The contents of this house are now piling up to the roof, and we face the immense task of clearing out this house and making it fit for the future. This is what the European Constitution will help us to do, and it represents a compromise which will mean greater openness and tangible improvements for the European public.
Existing Community legislation will be set out in a Treaty, which will make Europe easier to understand. The common trade policy will play an exemplary role in future in representing our internal market to the outside world, and the enlarged Union’s capacity to act will be strengthened by a smaller Commission and by a new EU Foreign Minister. Citizens will gain more rights, and the Charter of Fundamental Rights, as drafted by Roman Herzog, will be enshrined in the Constitution. The European Parliament’s role will be strengthened; it will elect the President of the Commission. It is to be hoped that in future leading politicians from European parties will stand for this post.
The Constitutional Convention allowed us too to bring our influence to bear on the Constitution, and Europe will not become a centralist monster state, but will instead be constructed according to the principle of subsidiarity. The characteristic approach and principles of the largest group in this House, the Group of the European People’s Party (Christian Democrats) and European Democrats, can also be seen in the Constitution, although unfortunately we did not succeed in pushing through all of our amendments, for some of which we fought bitterly. To give but two examples, I regret deeply that no reference to God has been included, and that the formulas for qualified majority voting in the Council are so complicated.
I would however hope for all our sakes that this Convention is a foundation upon which we can continue to build Europe, and that this Europe will be one of peace, freedom and prosperity.
– Mr President, ladies and gentlemen, I should first like to express my gratitude towards the honourable Members Mr de Vigo and Mr Corbett for an excellently prepared document, quite simply it is clear and highlights the most significant issues.
Ladies and gentlemen, the drafting of the Constitution is in line with the situation which has developed historically in modern-day Europe and which currently exists in the world. Irrespective of our will, globalisation processes are occurring throughout the world, but initially in goods and capital movements, that is to say, in the realm of material values. The exchange of spiritual and moral values is taking place far more slowly. I believe that one of the reasons for conflicts in many places throughout the world today is largely due to the great disproportion and imbalance between the global exchange of material and spiritual values. The new Constitutional Treaty is a step towards reducing this disproportion. This Treaty will not only help us understand more clearly who we are and where we are going, but will also provide greater clarity to our partners throughout the world as to our aims and the values which guide our actions. Therefore, I repeat that this Constitution is well timed and necessary, despite certain shortcomings. One such shortcoming, which Mr Poettering and other honourable Members have already referred to, is that it contains no reference to Christian values.
Ladies and gentlemen, we may or may not admit it, but we are Christians, atheists, Muslims or of other faiths. What we call common European values have evolved for centuries and are based on Christian values.
Ladies and gentlemen, all of us, including those who have participated in the drafting of the Constitution and those who have participated in the analysis and discussions, have an obligation to explain the significance of this document to the citizens of our countries, as we cannot expect every European Union citizen to have read it. Unfortunately I should like to warn against the trend seen in the Member States, whereby the Treaty is often used for short-term discussions on domestic policy.
Ladies and gentlemen, let us refrain from this temptation and discourage our party members from doing likewise. This is a long-term document, which we, our children and also our neighbours need.
Mr President, ladies and gentlemen, I believe that today the Constitutional Treaty – the European Constitution – is becoming a reality. The result of the Convention’s work, on which we are to vote tomorrow, shows the will to introduce more democracy, transparency and efficiency into the European Institutions, strengthening them and making the decision-making process more efficient. The citizens are the real winners, since the Constitution consolidates our common values and principles.
The Charter of Fundamental Rights, which the European Union has also published in miniature version – just like all of the most precious books in history – has been incorporated into the Constitutional Treaty. In my opinion, this is a fundamental sign of the transparency, solidarity and democracy of rights: the rights of the individual, of children, the elderly and disabled people. This time these principles are being adopted precisely to bring our institution closer to the people, to put it amidst the people, so that we can provide the answers they particularly need precisely at this time. I therefore think that removing society’s barriers to ensure that citizens can participate fully in our united Europe is the most important aspect of our current activities.
Mr President, the last thing I want to do is to spoil a party. Over the next 48 hours this Parliament will spend hundreds of thousands of euro on celebrating the Constitution. We shall have balloons, a laser display, an orchestra; but I cannot help feeling that all this is a touch premature. In at least ten countries there must be a referendum before ratification. We cannot call the result of those polls with certainty. Not a single ballot has yet been cast. If it were only the party that was premature, it would be rather curmudgeonly of me to object, but we are anticipating the Constitution in other more important ways. We are, for example, pushing ahead with the creation of an EU diplomatic service, a proposal which, pending formal ratification, has no legal basis. In the field of justice and home affairs we have gone even further, pre-empting many of the Constitution's clauses, in particular those to do with the creation of a pan-European legal system and a European public prosecutor. Before the Constitution had even been signed, let alone ratified, the European Court of Justice had indicated that it would treat the Charter of Fundamental Rights as justiciable.
Asked formally by this House what parts of the Constitution they intended to implement without waiting for official ratification, only five of the current Commissioners answered that it would be wrong to anticipate the results of the national referendums. The other 20 all replied in one way or another that they intended to forge ahead at once without waiting for the outcome of the national ballots.
This is meant to be a democratic chamber, but its attitude sometimes recalls Bertolt Brecht's famous couplet 'Let us dismiss the people and elect another in their place'. I hope my country will vote 'no' to the Constitution and I am campaigning to that end, but if I lose, I shall accept the result with good grace. I would urge those of you who support the Constitution to display a similar respect for the democratic process and not to try to implement large parts of this Constitution even if one or more Member States has voted against it. No means no.
Mr President, Commissioner, I should like to start by addressing the citizens of Europe, and urging them to care about the Constitution. We must do everything in our power to ensure that the European public accepts this Constitution, because it will make Europe clearer and more citizen-friendly, transparent and democratic.
My impression is that we are all in far too much of a hurry to get down to business as usual. The Constitution is on the table, but it has not yet been ratified. It is a political milestone for the European Union, and for a more citizen-friendly, transparent and democratic European Union.
So far, though, the Constitution has been a PR disaster, and I should therefore like to warn that we need an information and communication plan for all the European institutions, the Member States and the national parliaments, and we need a European Constitution Week in all the Member States. We also need to abolish unanimity in the Council, thus strengthening the common, transparent and democratic Europe as provided for in the Constitutional Treaty.
I would call on the Heads of States or Government to ensure that it is the spirit of the Convention and of the signing ceremony in Rome which sets the tone of domestic political debate, and not a lack of criticism and discussion, or aloofness and indifference. What we need is for the debate on the Constitution to be Europeanised, not for the ratification process to be nationalised. The Constitution is not merely a code of practice for the EU institutions; it affects all Europe’s citizens.
We should however be fully aware that work will begin afresh with tomorrow’s vote. All that this vote must therefore do is to send out a clear signal.
Mr President, I should like to thank Mr Corbett and Mr Méndez de Vigo, who really have produced a masterpiece, making the Constitution more readable.
The ancient Roman jurists used to say: ‘’ (the law arises out of the fact). Well, from the first day that Europe’s founding fathers began to dream, began to imagine this common entity – a single entity drawing together millennia of history, geography, society and common values – well, from that moment the founding fathers themselves thought of having common rules: what we today call the Constitution.
This is why I am extremely disappointed this morning to hear prominent fellow Members, whose freedom of expression I clearly respect, stating their opposition to the draft Constitution. People may oppose this form of Constitution or the content of the Constitutional Treaty, but not common rules, since the establishment of these rules strengthens sovereignty.
Today we have to reach an agreement in a world undergoing fundamental changes, including with regard to its systems and new semantics: those whose idea of sovereignty is as it was conceived in the eighteenth and nineteenth centuries are mistaken. Today the new concept of sovereignty lies in subsidiarity: it is the sovereignty of local identities, the sovereignty of citizens, the sovereignty of those who must help construct a legal system to interpret in the best possible way the ever more varied and complex needs of an evolving society. We cannot conceive of using the terminology which the jurists taught us: federal state, confederal state, sovereign state: Europe is a new entity, a Union, precisely, with which we must all identify.
Lastly, I would like to express my regret at the lack of a reference, not just to our Christian roots, but also to Periclean democracy – the origin of the very essence of democracy – to the Roman Empire and to Carolingian Europe. Let us hope that during the process of European integration these things will be remembered.
Almost 50 years after the signing of the Treaty of Rome, that established the European Economic Union, finally Europe is going to have its own constitution. For the first time, 450 million citizens and 20 nations are going to be united by this document that defines the values and principles of this European Union.
The ratification of this constitution will lead us to a more democratic Europe. The Charter of Fundamental Rights was introduced in this constitution and thus the rights of each person are listed and every citizen may invoke this charter whenever he or she thinks that his or her rights have been broken.
The social rights are also a priority and are so by a legal decree, the right to education, the right that every citizen can have access to information, protection in the case of an unjust expulsion and the right that the requests for a review in the case of discrimination on the basis of class can be sanctioned, all have been defined and can be implemented.
The role of the European Parliament has therefore been greatly strengthened and the Parliament together with the Council is going to be responsible to ratify almost all the documents.
The role of the national Parliaments will be strengthened as well, and this is because it will be responsible to oversee that any agreement between the European Union and the Member States is respected, and therefore the national Parliaments will have enough power to put pressure on the European Commission so that it can revise its proposals.
In other words, the European Constitution will help so that we can have a more efficient Europe. Europe, that has been built in stages, and that is based on Treaties that have been agreed upon along the years; from now onwards we will really have one Europe. The integration of the Charter of Fundamental Rights, the clear recognition of European values and objectives are now giving us the opportunity, as European citizens, to call this document 'The European Constitution'. I am going to vote in favour. I appeal my colleagues to do likewise for the good of European citizens.
. Mr President, in responding to this debate I wish to begin by thanking all those who paid tribute to the work of the Committee on Constitutional Affairs and the report it produced.
It is clear that this Constitution has very broad support across the political spectrum and across Member States. I am hopeful that in the vote tomorrow there will be at least a two-thirds majority in favour of it, with more than 400 votes in favour in this Parliament, and that will send a powerful signal.
Let me also respond to the criticisms that have been made of the Constitution. They seem to be twofold. Firstly, there are those who say they oppose the Constitution because it does not go far enough. They say it will certainly make the EU more democratic, social and so on, but not enough so. My answer to them is that the choice at the moment is between the new Constitution and the old one – our current Treaties. If the new Constitution contains improvements, then it is better to take the new Constitution rather than carry on living with the old one.
That is an argument I would also put to those who complain that there is no reference to Christianity in the new Constitution. There is no such reference in the current Treaties, although they were drafted by Saint Schuman. However, the new Constitution contains a reference to our religious heritage and other heritages, and its values are Christian values and also the values of many others. They are values that Christians, non-Christians, people of other religions and of no religion share.
Many opponents of this Constitution conjure up fears of a superstate; many are opposed to the very existence of the European Union. That is illustrated by those who oppose the supremacy of Union law over the law of Member States, which is after all the current situation. What is the point of agreeing common laws across Europe if one does not want those laws to be applied across Europe? That is the whole point of agreeing common European legislation in the areas we want it, such as the environment and the common market. There is no point in having that legislation if you are against it in the first place. To those people I would say: be honest and campaign for what you really believe in, which is your country leaving the European Union, and do not hide behind attacking the Constitution. What nonsense to say that this new Constitution will create a centralised superstate! Centralised, the European Union? When it is based on a Constitution that confers powers on the European Union with the agreement of every single Member State on the ratification of treaties? That is the only power the Union has. Even in exercising its powers, the Council – i.e. the Member States – has a central role in taking decisions, while the central administration – the European Commission – has fewer employees than the City of Leeds, in my constituency. Some superstate!
Let me conclude by saying that this debate is partly one of myth against reality. I am sure that by broadcasting the facts and enabling a true analysis of the Treaty we will contribute to an honest debate which will persuade people that this Constitution is worth having.
Mr President, ladies and gentlemen, I should firstly very much like to thank Parliament for this constructive and largely positive debate. I am able broadly to concur with what has just been said by one of the rapporteurs concerning both the quality of this debate and the conclusions that must be drawn from it. Moreover, it was this Parliament that instigated this constitutional process. As someone pointed out this morning, it was in this House that the constitutional process began, and I should like to pay tribute, on behalf of the Presidency, to Altiero Spinelli who, with his draft European Constitution of 1984, initiated this process and set it going by introducing a first stage, known as the Single Act, negotiated moreover under the Luxembourg Presidency.
I should also like to say to those who have attacked and criticised this draft Constitution that, in a democratic debate, we obviously respect their position. It is not, however, with nineteenth century discourses that a vision is offered to the peoples, European and others, of today’s twenty-first century world. To turn in upon ourselves and return to outmoded concepts of sovereignty are inadequate responses in a globalised world. They offer no solution at all in terms of prosperity, democracy and peace, neither to Europeans nor to others.
I should also like to say to those who draw a subtle distinction between a pro-European ‘no’ and an anti-European ‘no’ that there is only a ‘no’ pure and simple, since a rejection of the Constitution is simply a defeat for Europe – a defeat for a stronger, more open, more transparent and more democratic Europe with perspectives to offer both within and beyond its own borders. I therefore believe in the need not to become entangled in subtleties of this kind. Admittedly, not everything is perfect in this Constitution, as the rapporteur said. We should all have liked to have seen improvements regarding this or that point. Is not, however, imperfection in a sense the very essence of democracy, since democracy thrives on compromise; and must we not therefore be capable now of accepting a compromise that represents progress in order to make further progress in the future?
As several speakers have said, the Constitution provides a sound basis for our shared values. It supplies a democratic framework enabling the European Union to take more effective action where action is necessary, account having been taken of the principle of subsidiarity. As has been said, the EU’s motto, ‘United in diversity’ characterises the essence of this Europe. A balance between large and small Member States, equality between citizens and the respect for national identities mentioned by several speakers are the very essence of our EU, reflected very well in this constitutional document.
Advances have been made. They are perhaps insufficient. We should have liked to have gone further in the Justice and Home Affairs or external policy spheres, but I believe that the draft Constitution is an extremely important first stage. Nor should revisions be considered just at this time. Admittedly, every constitution needs to provide for revision mechanisms, as this one does; in fact, it provides for various types of mechanism. Improvements will come as the years go by, on condition that this Constitution is adopted and that we are capable of applying it and using it to construct a genuine European democracy.
This document has been prepared with the broad participation not only of MEPs and of parliamentarians and other representatives from the Member States but also of representatives of civil society. There has been a debate, albeit an inadequate one, in civil society. This debate must be encouraged and supported, particularly through the ratification procedures that, as has been emphasised, have already been completed in two countries and that are to begin in other countries too. In this respect, Article 1.47, relating to participatory democracy, is an innovation, so much so that it is scarcely referred to in our national Constitutions. It needs to be brought alive and given practical content. The debate on the adoption of the Constitution has therefore begun, and it must be extended. Citizens must be fully involved in it, whether or not there are referendums.
I entirely agree with what the Vice-President of the Commission said on the subject of communication, explanation and the efforts that must be made in order to make Europe better understood. The Presidency concurs with this assertion. I emphasise that this work must firstly be done in the Member States, for it is there that the people are building Europe. It requires everyone’s involvement: firstly, that of governments and parliamentarians but also, I repeat, that of the representatives of civil society. In the course of the next few months, the Presidency will contribute everywhere it can, and everywhere it must, to this process and will encourage this debate.
. Mr President, I would like to thank you all for this long but stimulating debate. The vast majority of the comments have rightly paid tribute to this excellent report and to the work of the co-rapporteurs. Hopefully, it will receive the overwhelming support of this House tomorrow.
I am conscious that this report and the Constitution need to be put into historical perspective. This is the first time that the European Parliament has not had a list of regrets about the result of an Intergovernmental Conference, and we can ask one of the veterans in this kind of work about this. If I compare this report to the Planas, Méndez de Vigo and Tsatsos reports, for example, it is the most positive assessment of the outcome of an Intergovernmental Conference.
I share the views of those calling for a wide and honest debate. Without debate we do not have a democracy and, without debate, we do not get closer to the truth. It is therefore our responsibility to provide examples of how the Constitution will affect the daily lives of European citizens.
The word 'perfect' has been mentioned. I have been a Commissioner for only five years and I have not yet seen the 'perfect' document. If you look around, how could we find a perfect document? We will have to continue to compromise because we are 25 Member States with different traditions, languages, political decision-making procedures and views. We will have to show the will and the capability to compromise. This a compromise and it will have to be a compromise.
The words used this morning are worth recalling. Most of them are politically loaded – positively or negatively. Many have mentioned rights, democracy, openness, effectiveness and values. Mr Méndez de Vigo reminded us this morning that the Constitution is the unique opportunity to guarantee the values of the Union. We are united in our diversity but with a set of fundamental and social rights that brings us together. These are the values we guarantee not just for us but for our children.
Others have attempted to describe the Constitution as resulting in a European superstate, a loss of national sovereignty, or a weakening of the role of the national parliaments. They have already received a reply from Mr Corbett.
While I expect that we should have to provide concrete facts and examples of the benefits of the Constitution as compared to the Treaty of Nice, I also expect that those talking about national sovereignty or national parliaments should provide some facts. Has the role of national parliaments been weakened? Is it possible to sneak through a European law without supervision by the Member States or national parliaments? We have to be able to respond to those questions. Let us work on the basis of facts and the text of the Constitution. This should be made accessible to our citizens in all the Member States, not just scare stories or misconceptions.
We also have to ensure that we are ready for the entry into force of the Constitution when it is ratified by all Member States. We will shoulder our responsibilities and so must the Member States. It is not enough to hope that adoption in one Member State will lead to automatic acceptance in the next country. That is why in the Council I have pushed so strongly for proper national strategies to be developed.
As Mr Brok has indicated, preparatory work has already begun on the entry into force of the Constitution and the European external action service that will assist the European Minister for Foreign Affairs. We are not exactly jumping ahead, but we have to start to be prepared. We cannot simply wait and let another two years go by before we can implement the provisions. We will have to prepared in the best possible way and find the right balance. I agree that we must ensure respect for the text of the Constitution.
The speeches this morning from Members in the new Member States have illustrated the historic value of the European project and the principles and values that it guarantees. Whether we need a bigger boat, a larger bus or a larger dress size, we all recognise that we have a sense of responsibility. I look forward to joining you in that debate.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
The next item is the Commission communication on the Green Paper on admission for employment.
Mr President, Mr Schmit, ladies and gentlemen, I have the honour of informing Parliament that the Green Paper on economic migration that I presented following agreement with my colleague, Commissioner Spidla, was adopted today by the College.
With this Green Paper, the Commission wishes to make a contribution to the current debate, a debate begun with the Tampere mandate concerning the most appropriate approach to the admission of economic migrants and concerning the added value represented by the adoption of such a common framework. Within the framework of the programme devised in The Hague, the European Council invited the Commission to present, before the end of 2005, a proposal for a common European approach to legal immigration for economic reasons. Three years ago, the Commission had addressed a proposal to the Council on this subject, but this was not followed up because of the reluctance of several Member States to tackle the problem in a Community perspective. The changes on the international stage, Europe’s need for balanced management of the migration phenomenon and of the latter’s many political, social and security implications and, finally, the signing of the Constitutional Treaty – which makes a clear distinction between subjects that fall within national competences and those which have, either in addition or exclusively, a Community dimension – are factors that have led the Council to engage in timely reflections and that have put this problem back on the agenda.
The strategy devised in The Hague defines objectives and establishes a timetable that the Commission intends to respect. It is self-evident that preparing a proposal in this area demands a wide, comprehensive and transparent debate and, above all, the participation of institutional and social actors in carrying out the research for evaluations, proposals and contributions. Indeed, police forces and the authorities responsible for conducting inquiries cannot have available to them all of the facts necessary for putting together both a picture of local situations and of migratory flows from different regions of the world to each European country and a picture of the conditions of integration that have already been met, or are to be promoted, for communities of citizens from outside the EU that already reside, or that are establishing themselves, in the EU.
The purpose of the Green Paper is, therefore, to gather new facts and up-to-date information by launching a public debate involving the participation of the greatest possible number of actors, including those from civil society, who are interested in a new European strategy in the area of economic migration – a strategy that the Commission is invited to propose before the end of 2005 and that we have to regard as the cornerstone of a much larger political project, capable of preventing, combating and eradicating intolerance, violence and any form of extremism. Indeed, these factors give rise to the sense of insecurity experienced by our fellow citizens and, in combating them, we must not confine ourselves to reactions in strictly military or policing terms. On the contrary, political actions also have to be undertaken, beginning with a programme of initiatives designed to manage the flow of growing economic emigration towards, inevitably, our own countries that sometimes constitutes an undeniable advantage for the European economy.
Finally, the public debate launched by the Commission in the form of its Green Paper will enable the Commission to collect a host of data and information that it will be able to use as a basis for preparing the proposals that are requested from it by the Council and that we shall present within the periods laid down.
Mr President, listening to Mr Frattini, I was thinking of the motto of the famous Belgian poet, Henri Michaux, about never despairing but allowing a solution to bubble up unbidden. I do believe that we must pay tribute to the Commission for not having despaired but for having reopened a necessary and useful debate. President Schmit, you should stay, for this is very much your area. We are, indeed, very keen to see the Commission’s move bear fruit. You failed on a previous attempt in this area, in spite of the Commission’s initiative and in spite of Parliament’s commitment. It was the Council that was unable to bring about an agreement.
The question I put to you, Mr Frattini – yes, it is to you that I am speaking – is this: what objective information do you have that leads you to think – and the question is, in truth, also addressed to Mr Schmit – that the blocks placed by the Council on the previous initiative are likely to be removed today, a prospect about which we are, on the face of it, delighted, albeit – it has to be said – slightly sceptical.
Commissioner, I am, of course, like my fellow MEP Mr Bourlanges, delighted that the Commission and the European Parliament are continuing with their common efforts to open legal immigration channels. I should like, however, to put three questions to you, Commissioner.
The first is similar to Mr Bourlanges’ question: what practical legislative measures are you considering taking, and what will you do to stop the Council blocking such measures, as in the case of your first attempt in 2001? The second question concerns your proposed sectoral legislation for legal immigration. Does not this approach endanger migrants’ rights by creating different regimes for each group? Thirdly and finally, what measures will you adopt in order to link this immigration policy to a policy of European integration?
Mr President, my questions follow on directly from Mrs Roure’s comments. Firstly, we welcome the fact that the Commission has taken the initiative on this matter, and I hope that, this time, the Council not again stand in its way. I believe that the European dimension of this task is more important than the individual interests of the Member States; this is why it is essential for us to adopt European rules, as without such rules for this field we will be unable to create an internal market.
One could, however, be forgiven for wondering at this point what the precise nature of these European rules will be. Mr Frattini, I have noticed that in your statements so far you have failed to say that the key regulations which are already in force, such as the ILO Convention, will be taken as a basis.
What part will be played in the Green Paper by the key issues referred to in the ILO Convention on migrant workers? In this connection, I should like to note that the European Parliament has already asked the Commission to incorporate these rules.
Mr Frattini, we have decided to divide the questions into three, by group. Do you wish, therefore, to respond now to the statements made by the three speakers?
.  Mr President, I can answer the three questions, which concern the same basic issue.
I would like to thank Mr Bourlanges and the Members who took the floor. The first reason why I am reasonably optimistic over the possibility of attaining a tangible result, namely the adoption of a European initiative, is that, with regard to 2001, it was the European Council – the very institution which in 2001 did not allow a similar measure to be adopted – which in November 2004 called on the Commission to adopt a European initiative by the end of 2005. Within the framework of the Hague Programme, the Heads of State or Government, that is, those at the highest political level, asked the Commission to go ahead and to do so quickly. That, in my view, demonstrates a new awareness of the fact that only Europe can provide the added value for a strategy on legal immigration.
The second reason is that with respect to the past, we have chosen what I would call a bottom-up rather than a top-down approach. We have chosen to launch a debate with Parliament, with the European Economic and Social Committee, with employers’ associations and trade unions, so that we shall be ready to put forward a proposal only once we have gathered suggestions.
I am confident that this method will first of all enhance the transparency of the debate, secondly it will allow members of civil society to participate more actively in this debate than in the past, and thirdly it will enable Member States to approve or reject the proposal that the Commission will table, having the views of their employers’ associations, their trade unions and the European Parliament on hand. These elements will consolidate the work.
I therefore cannot predict what tangible measures will be included in the Commission’s initiative, precisely because today we are relaunching a European debate with the aim of gathering information and proposals which we shall submit to a public hearing in about the middle of this year, so that we can table a proposal by the end of 2005. At that time we will be in a better position to understand what the tangible measures will be.
I can only tell you that we intend to adopt a framework of minimum rules, to enable those who wish to work legally to do so, and at the same time to give people a preview of the provisions with the minimum of bureaucracy – there are currently 25 different rules on the admission of migrant workers, one per country. We intend to establish a European framework with which anyone outside Europe can familiarise themselves beforehand: that will also help, in our opinion, to prevent illegal immigration.
Mr President, Commissioner, we feel that it is certainly commendable that immigrants are at last no longer considered a problem, but a resource – as the Green Paper expressly states – and that we are aiming for a permanent multicultural and multireligious dialogue. We are concerned, however, by the productivity approach, as, moreover, you yourself called it in an interview for an Italian newspaper: that is, the decision to make migratory flows conditional on the requirements of the European labour market.
The Green Paper inclines towards the possibility – just a possibility, but one which we intend to comment on – of making the admission of an immigrant conditional on a job vacancy which it has not otherwise been possible to fill with European Union workers, or on a Member State’s specific needs in particular employment sectors.
Commissioner, do you not agree that application of this principle could mark the end of a common European immigration policy, as well as a step backwards from what many Member States have already achieved?
Mr President, Commissioner, thank you for the Green Paper. Since action was urgently required, and still is, I am delighted with it. I have only just received the Green Paper, and so I have not had the chance to read the whole document, only the first few pages. I was immediately struck by something on page 5, where as regards the form of future European legislation with a view to the planned harmonisation, three proposals have been made. At least, the impression is created that three options are still open, namely the horizontal approach, the sectoral approach and the so-called common fast track procedure.
Is it not, though, the case that, thanks to years of indecision on the part of the Council, we have tacitly already decided in favour of the sectoral approach? I think that the Peillon report about admitting third-country scientists and researchers is a case in point. That is backed by the Council, and that may explain your optimism to some extent.
Mr President, Commissioner, many Members have not had sight of the Green Paper yet, but at this early stage we should set down for you some basic principles of what is a very welcome discussion.
First, as my colleague Mrs Roure said, integration policy must be a vital component of any proposed legislation. We know that we want to share best practice, but we still have a very vague position on integration policy.
Secondly, managed migration means all things to all Members in this House. For some it may mean control, for some it may mean the right to family unity. This is a big gap and we must define in this discussion what managed migration actually means. These are human beings coming from third countries to work in the European Union, they are not commodities. We will have a set of principles and laws which will have to accommodate that.
Finally, I very much welcome that civil society will have a much greater say, but we must then listen to civil society, to the trade unions and to business. They have some good ideas, and we must not just pay lip service to those ideas but create a managed migration policy which will benefit both the European Union and those people and their families who are coming to benefit our economies.
.  Mr President, the three interventions allow me to formulate one single comment. Firstly – and I am referring in particular to Mr Fava, who already knows this full well – a recognised, common, widespread principle, commonly referred to as the principle of preference for Community workers over third-country workers, is not asserted for the first time, but merely repeated in the Constitutional Treaty of the European Union. Precisely to avoid the indiscriminate and unbalanced application of this principle, we believe that we need to explore, with the help of civil society, trade unions and businesses, what job opportunities exist for which there is no direct issue of taking work away from the citizens of our countries. Because, if this were the issue, clearly the impact of immigration on society would not be positive, whereas we must ensure that legal immigration leads to true integration. This means workers being accepted into civil society and integrated into education, with real inclusion in society. Obviously, this matter is not addressed by the Green Paper, but is the subject of integration policies which will be the focus of a Commission action in 2005.
These are areas that the Commission will be developing this year, in close cooperation with Parliament and the Presidency. Integration is an absolutely vital part of the process. In this forum we seek instead to listen to suggestions as to how we can make European policy on the reception of third-country workers uniform: that is our aim.
I would reiterate once more to those who asked again that today I cannot give any options or preferences among possible abstract solutions. Somebody asked me whether we could introduce an American-style green card. The answers will come from the public debate which will be starting, from Parliament and from the social actors to whom we shall listen.
With regard to one point I will, of course, confirm a commitment which you can already guess: the Commission will not confine itself to listening to advice, but will take into account the assessments and proposals that it gathers.
In conclusion, therefore, the Commission has two lines of action: turning what has until now been a national approach into a European approach, with the aim of promoting a more balanced policy, and above all, delimiting the phenomenon of legal immigration through a positive approach within our societies. This approach is essential for true integration, which it will be difficult to achieve without it.
Mr President, I thank the Commission for its initiative, which is extremely welcome. Let me try to put a new twist on things. There are tens of millions of Europeans living outside Europe who have benefited from the immigration policy of other countries – not only the United States, but also Australia, South Africa, New Zealand and many others. These people – or a very interesting sample of them – met for the first time during the Greek presidency in June 2003 in Thessaloniki. Some of the most remarkably successful Italians, Greeks, Czechs, Romanians and others living around the world came to tell us about their experiences. Their experience, as European citizens, of being integrated into those countries could be extremely helpful to you, Commissioner. I was involved in this and I would be happy to help your staff plan a meeting with these people. I do not believe that any of us here feel that the relatives we have in third countries have harmed those countries, nor do the host countries feel that they have harmed them. So for us as Europeans to fear the notion of legal migration so greatly goes against our personal experiences. Let us hear the experiences of these people. Their experiences might even enable us to make it easier for our own citizens – identifying as they will with them – to understand the benefits of legal migration to Europe.
I have an observation to make, or rather a question to ask of Commissioner Frattini. I am not familiar with the Green Paper, but I would like this document to contain provisions to ensure that in future Europe will not be suspected or accused, as has sometimes been the case with the United States, of causing a ‘brain drain’ from poor countries. We need to make sure that people who come to European universities or scientific institutes to study or train do not remain here for whatever reasons, whether working or not, as this represents a loss for their own countries. The countries affected are frequently poor countries, whose development depends to a large extent on the education of such an elite. A policy must be developed which ensures that on the one hand it is possible to work here for a certain length of time, but that on the other hand instruments also exist which would not so much force people to return as encourage them to do so, in order to put the knowledge and experience they have gained to use in developing their own cultures and societies.
Mr President, I have a sense of here, having drafted the opinion of the Committee on Employment and Social Affairs on a number of these issues. I have a number of questions.
What attention is going to be paid to the work that Parliament has already done on these issues? We have put forward a considerable number of proposals, which we discussed with civil society, trade unions and business. The trade unions will demand parity of treatment for third country nationals coming to work in the European Union, so that they are not paid poorly to undercut workers here. Business people will tell you that they want entry made easier so that they are not acting as a parallel immigration system.
One of the things that have changed since Parliament last looked at this is that we now have ten new Member States. If we are looking at a hierarchy of movement for employment, presumably the Commission is looking at removing the transition periods for those new Member States as part of that change in the hierarchical system of entry for employment.
Mr President, I am particularly keen to pick up on Mrs Lambert’s comments on transition periods. We should do our best to avoid perpetuating the absurd situation whereby third-country nationals are invited to work in the European Union or in the European labour market whilst restrictions on employment opportunities for those from EU Member States are still in place. A balance of some kind must be found, and I am confident that this will become possible in the course of further work on the matter.
I would however like to thank Commissioner Frattini and his staff for their efforts in continuing work on this issue, above all because employment is by far the best form of integration we can offer our citizens, as has been brought to my attention in many conversations with groups and individuals affected.
On a slightly different note, I have noticed that the Green Paper is littered with a great many questions. Given that the issue of labour migration is such a complex one, it would perhaps be better to leave some of these to one side, in line with the principle of ‘keep it simple, stupid’.
. I thank all Members of Parliament for their suggestions and opinions.
The fundamental purpose of this proposal is that legal migration should be seen not as a problem but as an opportunity for all of us and for Europe in particular. In this period we will launch a public debate. We will take into account the work already done by Parliament, particularly on equality of rights and opportunities for legal migrants. We will take into account suggestions, concrete proposals, and we will consider all proposals as a very positive contribution in the spirit of open and frank cooperation.
I should like to mention the important issue of 'brain drain'. This issue of brain drain and what to do about it will be one of the key subjects in the particular and specific communication on migration and development, which the Commission will present in Spring 2005. I can already assure you that the Commission is fully aware of the acuteness of this problem, particularly in specific countries and sectors such as healthcare. The Commission intends to propose a tailor-made approach where responses could be made that are commensurate with the magnitude of this very important and sensitive problem. In this way, we will put emphasis on the positive impact that migration can have on countries of origin.
Finally, I can assure you that this problem will be taken fully into account by the Commission.
That concludes the item on the Commission communication on the Green Paper on admission for employment. I should like to thank Commissioner Frattini and the speakers. Mr Ortuondo Larrea has asked to be given the floor in order to make a personal statement.
Mr President, if I had to define the spirit of the Constitutional Treaty, I would say, firstly, that it is integrationist; secondly, that it is based on free accession; thirdly, that it is respectful of different identities, cultures, languages and institutional structures and creates a European citizenship which does not exclude, but rather co-exists with, other citizens from the Member countries.
In the Basque country, our Parliament has just approved, by an absolute majority, a new Statute for co-existence with the Spanish State which, in fact, is inspired by the Community model, which maintains these same principles I have indicated and is respectful of the Constitutional Treaty. Nevertheless, in this morning’s debate one Member has accused it of attacking the European Constitution and has said that the Basque President and the Basque Nationalist Party have allied themselves with the enemies of Europe. That is entirely false.
We are going to support a ‘yes’ vote and we advocate a ‘yes’ to the Treaty establishing a Constitution for Europe in the coming referendum. And we want to be able to live together in peace and friendship with the other peoples of the Spanish State, on the basis of mutual respect for different identities and languages, free accession and common work within a united Europe.
We Basques have supported European integration from the outset, and we want to be more European and are working for a common future with all Europeans under the new Constitutional Treaty.
The next item is Question Time, with questions to the Commission (B6-0001/2005).
As a result of the proposal adopted by the Commission on 26 October, textile import quotas are going to be abolished from 1 January 2005.
In terms of industrial restructuring and employment, this decision is going to have very major consequences for some of the Union's regions. Economists in the Nord-Pas-de-Calais region are already speaking about the loss of 9 000 of the 29 000 direct jobs in the textile industry in that area.
A veritable human tragedy awaits the workers concerned and their families.
What specific aid measures is the Commission going to take to safeguard and develop employment in the EU’s major textile industry regions, particularly in terms of structural funding and combating intra- and extra-European relocation processes?
Honourable Members, I am responding to this question on behalf of my colleague, Mr Mandelson, who is unable to be here today as he is currently on his way to India.
The WTO Agreement on Textile and Clothing, which established a ten-year period for the elimination of the quotas, expired on 31 December 2004, and trade in textile and clothing products is henceforth subject to the general WTO rules.
Quota removal is likely to reshape the export of textile and clothing and global outsourcing trends. There may be a substitution effect among suppliers to the advantage of the countries that are able to offer a full range of products, economies of scale, competitive prices and efficient services. The impact of abolishing quotas will indeed be considerable, though it is difficult to assess at this stage. Moreover, it is likely to vary greatly depending on country conditions, the ability to achieve competitive advantages in the higher value added production segment and domestic policy responses. Sustained efforts are needed to help upgrade the skill levels of workers, improve the quality of their jobs and empower social partners at all levels to address the many challenges in the sector.
As far as Europe is concerned, this sector definitely has assets for the future. Investment, a move upmarket and world leadership in the fashion industry have made Europe the world's biggest exporter of textiles and its second biggest exporter of clothing.
The Commission believes that this entails a three-pronged response: monitor the level of imports into the EU, help the sector strengthen its competitiveness and remain a key industry in the EU, and keep a special focus on the poorest and more vulnerable developing countries. The Commission communication of 13 October 2004, entitled 'Textiles and Clothing after 2005', is a key element of this strategy. This communication was a response to the set of recommendations by the High Level Group on Textiles and Clothing, in which trade unions were represented.
On structural funding and relocation processes, the participation of the textile and clothing sector in multisectoral programmes should provide an efficient framework for supporting the sector, allow for diversification of production and ultimately serve the economic interests of the regions in question.
In addition, the Commission proposes that in all future programmes, Member States should reserve an amount of 1% of the Structural Fund’s annual contribution for the 'Convergence' objective and 3% of the Structural Fund’s annual contribution for the 'Regional competitiveness and employment' objective, to cover unforeseen local or sectoral crises linked to economic and social restructuring or to the consequences of trade opening.
Madam President, allow me to express to this House my heartfelt solidarity with the millions of employees who will see their lives shattered in the interests of satisfying, once again, a minority of affluent people.
Indeed, the economists of the International Federation of Trade Unions talk of what they, if not the Commission, know will be the destruction of thirty million jobs, a million of them in Europe, North Africa, Sri Lanka and Indonesia. As if what a number of these countries have just experienced were not enough, they now find themselves in even deeper trouble. It is, I strongly emphasise, the Commission’s, the Council’s and Parliament’s responsibility and duty to put a stop to this social disaster.
The Commission must be aware of the problem of forced and illegal child labour in the cocoa industry.
West Africa provides most of the world’s cocoa, where over 200 000 children are thought to be working in hazardous conditions on cocoa farms (International Institute of Tropical Agriculture, July 2002). European consumers are faced with the possibility that some of the chocolate they eat has been produced by forced labour.
Could the Commission inform me of what initiatives it has undertaken to ensure that the taste of slavery is irradicated from the European diet?
. Honourable Members, I am responding to this question on behalf of my colleague, Mr Michel, who is unable to be here this afternoon, as he must attend the donors' conference on the tsunami disaster.
On this issue, the approach of the Commission is twofold. Firstly, on the one hand, we support the initiatives and programmes of the ILO. Secondly, we reinforce the capacity of the countries in the region to implement the relevant Cotonou provisions and different Economic Community of West African States protocols and initiatives in the area of child protection.
The International Labour Organisation, through its International Programme on the Elimination of Child Labour, launched in 2000 a new initiative called 'Combating Trafficking in Children for Labour Exploitation in West and Central Africa'. In 2003 a 'West Africa Cocoa/Commercial Agricultural Programme to Combat Hazardous and Exploitative Child Labour' was added, focusing in particular on cocoa farming.
The Commission has a strategic partnership with the ILO, in which the fight against child labour is a priority. In that context, a programme of EUR 15 million under the ACP funds is currently under consideration. The objectives would be, , firstly, to establish a sustainable mechanism to prevent children from carrying out all sorts of labour in the agricultural and other sectors. Secondly, to strengthen the capacity of national and community-level agencies and organisations in planning, initiating, implementing and evaluating action to prevent and progressively eliminate child labour. Thirdly, to remove all children involved in work in the cocoa sector, to prevent children at risk from entering such work, and to improve the income-earning capacity of adult family members, particularly women, through social protection schemes.
ECOWAS is active as a regional organisation in the fight against child labour. In addition to the Cotonou provisions on trade and labour standards, the ECOWAS Heads of State have adopted a declaration and a plan of action to fight child exploitation, and ECOWAS has recently set up a child unit in its secretariat. The 9th EDF Regional Indicative Programme will provide capacity-building to this new unit within ECOWAS, with a view to promoting the effectiveness of its work.
I thank the Commissioner for giving me information on the ILO and various other organisations and activity which is already in the public domain. I wonder whether the Commission is actually considering a more positive agenda with regard to companies who are making profits out of this at the moment, by perhaps insisting that unless European companies – and do not forget that Europeans and North Americans consume most of these cocoa products – can give a guarantee that they are not making their products and profits on the back of child labour, then they cannot import them into Europe. Has the Commission considered that and will the Commission consider it?
. The Commission believes that the framework of the Cotonou Agreement between the EU and the 77 ACP countries gives real opportunities to address the human and social aspects of this practice, as well as the corruption element that may be linked to it, through political dialogue and support for good governance in ACP countries. Moreover, it considers that poverty and the lack of local opportunities are amongst the main reasons for exploitative child labour and child trafficking. The poverty- reduction approach through EU development cooperation is a sound basis for tackling the problem as it gives priority to equitable growth and to better access to education.
Finally, the Cotonou Agreement represents an important step forward in promoting CLS in bilateral agreements. Article 50 includes a specific provision on trade and labour standards, which reaffirms the commitments of the Parties to international CLS as defined by the relevant ILO Conventions.
Is the Commission aware of the fact that the world Chocolate Manufacturers Association concluded an agreement back in 2001 specifically to deal with this issue? Would the Commission therefore undertake to look at the report that is due in the middle of this year from the international chocolate manufacturers, commend them on the work that they have been doing and encourage them to continue to develop their certification programme?
I am at a loss as to why chocolate has been singled out in this respect because there are many other food products being sourced from Third World countries where the same issues pertain – labelling issues and quality standards are very important across the whole of the sector.
. I will certainly bring Mr Harbour's comments to Mr Michel's attention.
I propose that the Commission immediately commence talks with the Russian Federation on the threat of a suspension of and raising barriers against food exports to Russia from Poland and other new Member States. These talks should help facilitate, normalise, accelerate and define the inspection criteria. I wish to express my indignation at the Commission's stated position that the issue of veterinary inspections by the Russian Federation is an internal matter for the above states. This statement smacks of discrimination against the new Member States in EU internal relations, because Member States do not have the power to make independent decisions regarding veterinary matters related to the import of products from third countries. Hence, it will be impossible to resolve the problem without dialogue between all the parties. This situation is not new to the Commission, as it has already 'supported' talks between France and the United States on a similar matter.
. I am responding to this question on behalf of my colleague, Mr Kyprianou, who is unable to be here today, as he is unwell.
The Commission has made all reasonable efforts to avoid disruption in exports of animal and plant products from the European Union to Russia. This potential disruption arises from Russian insistence that EU exports meet its specific import requirements.
For animal products, there was the concrete concern that trade would be totally blocked from 1 January 2005. From this date, in fact, Russia insists on a single set of sanitary certificates for imports. However, negotiations led by the Commission on behalf of the EU have averted this risk.
As regards plant products, where a similar risk to exports could materialise from 1 April 2005, the Commission intended to start negotiations as soon as the risk emerged, and asked the Council to endorse this. Following a debate among Member States on the basis of this request, the AGRI Council in December 2004 agreed and the Commission immediately started negotiations on these issues on behalf of the EU. The Commission is confident that this will lead to a successful outcome.
The honourable Member can be assured, therefore, that although the Commission has very little competence in relation to export requirements in third countries, it has expressed its willingness and has been proactive in view of helping to solve this kind of problem and, as soon as the Commission was given the green light from the Council, it engaged in timely negotiations.
In the course of negotiations, no distinction has been made between the new and former Member States. However, Russia has insisted on inspecting all establishments in the new Member States which have requested approval for export. The Commission has highlighted that these same establishments have been approved for intra-EU trade following the enlargement process. It has also pressed for the inspection process to be carried out as quickly as possible.
Overall, this situation has undoubtedly led to disruption in the trade of these Member States with Russia, and it is not made easier by the fact that Russia is not a member of the WTO and does not therefore consider itself bound by the rules of the WTO.
The honourable Member may rest assured that the Commission has involved all Member States in the efforts to avoid trade disruption, in particular the new Member States. These efforts are continuing and the Commission will continue to defend the Community interest.
Madam President, Commissioner, the situation is more dramatic than might be supposed from the Commissioner’s reply. Since 1 May, Russia has been playing games and not accepting goods from Poland in retaliation for the refusal by certain countries, such as the Baltic countries, to accept Russian imports because they failed to meet the sanitary requirements laid down by the EU. Member States do not, however, have the power to take independent decisions on veterinary matters relating to imports of products from third countries. I would ask you to take urgent action on this matter.
. As I stated in my reply, the Commission has treated this matter with considerable urgency, when we asked the Council to give us the go-ahead and when we engaged in negotiations. The honourable Member is correct that it imposes certain major difficulties on some of these countries and the Commission will do its very best to achieve a satisfactory solution. However, I must stress the limits of what we can achieve. Hopefully, with goodwill on all sides, the matter can be brought to a satisfactory conclusion in the near future.
There is widespread concern that the draft Services Directive, particularly its 'country of origin' provision, may lead to social dumping and a 'race to the bottom' in service provision.
Will the Commission now withdraw the draft directive and initiate a process of consultation aimed at producing a more balanced proposal, while also taking into account the need for a Framework Directive to enable delivery of high-quality services of general interest/public services?
. The Commission wishes to stress that removing internal market barriers is not tantamount to undermining the quality of services, or that the Services Directive will lead to social dumping – quite the contrary.
As regards the protection of workers, the proposed directive does not affect the existing Community , namely the Posted Workers’ Directive from 1996. This directive provides that posted workers, including temporary workers, enjoy, irrespective of the law applicable to the employment relationship, a number of important protective provisions concerning working conditions in force in the Member State where the worker is posted. Therefore, companies cannot use this proposal in order to establish themselves in low-wage countries to circumvent the social protection of the host Member State.
In addition, the proposed directive reinforces the control of posted workers because it establishes a system of cooperation between Member States and obliges the country of origin of the service provider to assist the authorities of the host Member State in the supervision of working conditions. The proposed directive will thus help to prevent social dumping.
The Commission does not share the concern that the directive will lead to a 'race to the bottom' in service provision. First, the country of origin principle only applies to the temporary cross-border provision of services. For services provided via an establishment in another Member State – for example a hospital or a home for the elderly – the service provider will have to comply with all the relevant rules in that Member State.
Second, the country of origin principle is embedded in harmonisation and enhanced administrative cooperation between Member States. Moreover, a number of derogations from the country of origin principle cover, for instance, the applicable working conditions in the context of posting of workers, consumer contracts, health and safety on building sites and public health.
Finally, the Commission wishes to stress that the proposed directive does not require the liberalisation or privatisation of services which are currently provided at national, regional or local level by the public sector or public entities. Neither does the proposal affect the freedom of the Member States to define what they consider to be services of general economic interest and how they should be organised or financed.
Furthermore, it does not affect Member States' ability to maintain appropriate regulations concerning the quality, availability and performance of services of general interest, or other regulations ensuring consumer and user rights. It is also important to note that the proposal does not prejudge the work on, or the outcome of, specific Community initiatives, in particular the follow-up to the White Paper on services of general interest.
The Commission has committed to a genuine dialogue with both co-legislators and interested parties with a view to finding solutions to specific areas of concern. To date, the need for a major step forward in opening the internal market has not yet been validly contested.
I am confident that also the honourable Member would like to see companies, consumers and workers enjoy the benefits of an open and competitive integrated services market. We are all aware of the economic and social challenges facing the European Union. Bearing in mind the importance of the services sector, the proposed directive will contribute significantly to addressing these challenges.
Firstly I would like to welcome the Commissioner to his first Question Time in Parliament. I look forward to more.
I am a little bewildered by the Commissioner's reply. His reply indicates that this directive will do nothing, that it is not going to affect any of the areas about which we have expressed concern. He says it will only apply to temporary cross-border provision of services. In what way, then, will this directive lead to a competitive integrated services market? If it is simply to provide for the provision of temporary cross-border provisions, how does it lead to a competitive integrated services market?
. As I pointed out in my reply, the country of origin principle applies only to the temporary cross-border provision of services. The rest of the directive deals with any other areas. If services are provided via an establishment in another Member State, the service provider will have to comply with all the relevant rules in that Member State.
I should like to point out to the honourable Member that I would accept that the Services Directive is very ambitious: it aims to provide an overarching framework. I am aware of the concerns of many Members of this Parliament and people outside this Parliament. I am very conscious that it has raised the political temperature in a number of Member States. I have entered into an open and constructive dialogue with Members, and I will continue to do that. I look forward to future communications from your rapporteur to assess parliamentarians' views within the committee responsible.
Would the Commissioner agree that it is vitally important for Members of this House to understand the huge variety of discriminatory and anti-competitive practices that Member States currently apply against service providers? It would be very helpful if you could explain these in more detail to Members of this Parliament who persist in describing this directive in the entirely unjustified terms you have so convincingly dismissed in your answer of 'social dumping' and a 'race to the bottom'. There is no evidence whatsoever that either of those things will happen, and it would be helpful if the job creation facet inherent in this directive were properly communicated.
. I certainly agree with the honourable Member that the opportunities for job creation from an opening-up of the services market throughout Europe are immense. Various studies have been initiated, and there are great opportunities for job creation. Given that services account for well over 60% of the Union's GDP, it is clear that any improvement in the services area is going to lead to an increase in wealth and jobs for people in the Union.
I agree with the honourable Member that many anti-competitive practices exist in lots of Member States that prevent the real opening-up of the services market. The services directive is attempting to open up the services area to the benefit of everybody in Europe. But having said that, and in reply to the earlier question from Mr De Rossa, I am also conscious of the specific concerns expressed by Members. Hopefully, during the parliamentary process and other processes we will be able to tease these concerns out further.
If you take the qualifications that the Commissioner expressed in his answer to the first question at face value, it is clear that this directive would not apply to the UK health service, which is based on care that is free at the point of use. If we can take his reassurances at face value, why does he not simply exclude health from the scope of this directive?
. The approach that I have adopted with the European Parliament and others who have raised concerns is to have those concerns and problems put on the table and into a document. I would not wish to start with a list of the items I think should be removed. That would not be the correct approach.
I accept that this is a very ambitious document, what we are trying to achieve is worth fighting for. People come to various issues in this House from various perspectives, with their own experiences and political and economic philosophies. What we all have to accept is that if Europe is to meet the challenges of the future and keep the social protection model and other things that we aspire to and want in Europe, we have to ensure that the European economy grows. Standing still is not an option. The Services Directive attempts to open up this particular market. As I pointed out in reply to Mr Harbour, services make up the bulk of the European Union's economic activity, therefore it is a goal well worth fighting for.
In early 2004, the European Commission presented a proposal for a directive on services as a crucial contribution to the pursuit of the Lisbon Strategy. This proposal has provoked a great deal of debate, including strong support as well as fierce opposition from some quarters.
What conclusions does the Commission draw from the reactions that the proposal has generated?
Could the Commission indicate why it has chosen to table a proposal with such a broad scope and why it is putting so much emphasis on the role of the country of establishment of the service provider? Why did the Commission not opt for a sector-by-sector approach?
What is the role of the service sector in the EU's economy, and what part of this involves cross-border activities? What tangible results relevant to the Lisbon Objectives does the Commission hope to achieve with this proposal?
. As the honourable Member has pointed out, the proposed Directive on services in the internal market is at the heart of our efforts to reform the European economy. Services account for approximately 70% of EU GDP and employment. The removal of internal market barriers in the area of services, as foreseen by the proposal, is essential for meeting the growth and employment targets which lie at the heart of the Lisbon Agenda. The potential economic opportunities arising from this proposal are indeed huge. This has been underlined by recent Dutch economic research which shows that implementation of the proposal in its current form could result in an increase in bilateral trade and direct foreign investment in commercial services by 15% to 35%.
The Commission has proposed a horizontal directive for several different reasons. First, a broad range of services is dealt with because many of the barriers identified are common to various service activities.
The most efficient way to address these barriers is in a horizontal way. Secondly, a large scale and detailed harmonisation process through sectoral directives would be unnecessary, unrealistic and inconsistent with better regulation and subsidiarity principles. Thirdly, the services proposal takes into account the specificity of certain activities, proposes specific harmonisation where this is deemed necessary and adopts a phased approach to implementation.
It is clear that the proposal has provoked a great deal of discussion. However, this is exactly what a proposal this ambitious and far-reaching can be expected to do. It shows that the proposal is addressing some very important questions. At the same time, this also means that there is a lot of work to be done to achieve a common goal.
The country of origin approach is a central element of the proposal, as far as the cross-border supply of services is concerned. It eliminates the problem of cross-border services being subject to a multitude of different rules. This will stimulate the offer of cross-border services and improve the competitiveness of the EU economy.
The country of origin approach is in particular essential for SMEs, who do not have the means to establish a subsidiary or an office in another Member State and therefore can export their know-how only by the temporary cross-border provision of services. I wish to note, however, that the country of origin approach does not apply for services provided through a fixed commercial presence in the host country.
At the same time, I wish to reiterate that the country of origin approach does not operate in isolation. Over and above the specific harmonisation foreseen for certain activities, the proposal also foresees the further development of administrative cooperation between Member State authorities and administrations. This harmonisation and cooperation will generate the degree of confidence between Member States required for the effective application of the country of origin approach.
Finally, a number of derogations are foreseen for services demonstrating a particular sensitivity because of the need to protect consumers, public health or public security, or where the current divergence of Member States' legislation does not allow the application of the country of origin approach.
As pointed out in my earlier reply, the Commission is confident that the proposal is the best way to allow the economic potential of the services sector to materialise, in the interest of our workers, our consumers and our companies.
I also wish to welcome Commissioner McCreevy to his first Question Time in Parliament and to re-emphasise at the outset that I am fully in favour of the Lisbon Strategy and objectives because they can create greater wealth and employment within the European Union.
However, turning to his reply, one of the biggest hindrances to cross-border trade and protection of the country of origin principle is the idea of a one-stop shop for registration of a company, that is if one Member State approves a company to provide that service in that Member State, it should be reciprocal in all other Member States, because the same basis for decision-making under the internal market rules should apply.
. The country of origin approach which lies at the heart of the Services Directive will allow for the circumstances Mr Crowley has outlined. As I said in my reply, it will allow companies to operate in another Member State without having to go through a multitude of further tests. That is the basis of the country of origin principle as it would apply to the circumstances outlined.
I also welcome the Commissioner to his first Question Time in this House.
I should like to ask him, in relation to competitiveness and economic capacity – aspects of the Lisbon Agenda – if he would confirm that he shares my view that structural labour problems need to be addressed, especially when Europe is compared to the United States? In this regard, would the Commissioner agree that access by women to the workplace – which is greatly restricted in the EU compared to the situation in the US, in part because of the lack of affordable childcare facilities – needs to be addressed? Will the Commission address this issue?
. I welcome Mr Mitchell's contribution, but would like to point out that the matters referred to come under the remit of my colleague, Mr Spidla. Mr Mitchell has gone into further problems relating to growth within the European Community. The Lisbon process is about addressing these matters and, as you will be aware, Mr Barroso has made the Lisbon Agenda his top priority for our period in office.
I note what the honourable Member has said regarding access by women to the labour market and his comments about childcare. I am sure other colleagues in the Commission will address these matters.
I too wish to welcome Commissioner McCreevy. When it comes to the Services Directive, it is clear that not everyone has understood why it is needed. I therefore think it would be appropriate, and shall also ask the Commissioner if it might not be appropriate, to produce a list of examples clearly showing how companies have, in practical terms, been prevented from contributing to economic development. One example is the case of a French company that wishes to produce gravestones being prevented from doing so by Germans and exposed to threats of fines.
Can the Commissioner come back with a full and practical list of the host of problems we have seen in SOLVIT and in other contexts – problems to which companies are exposed and that prevent economic development?
. We have produced such a document and I shall gladly send a copy of it to the honourable Member.
Madam President, I know how hard it is to chair these sessions, but I wonder what relevance that supplementary had to Mr Mitchell's original question? Mrs Cederschiöld seemed to have jumped back to the previous question. I know my colleague Mr De Rossa had a genuine supplementary on the previous question and was refused the floor!
Mr Martin, it is evident that the whole House takes a great deal of interest in this matter. A great many Members had asked to speak, and there is no way for me to know in advance what Members’ supplementary questions will relate to when I give them the floor. Perhaps you should discuss the matter again with Mrs Cederschiöld.
The second part of Question Time has already overrun in any case, which means that Questions Nos 31 to 33 can no longer be taken, and will instead be answered in writing. We shall now proceed to the next set of questions.
The Summit of Iberoamerican Heads of State or Government agreed in San José de Costa Rica last November to focus on encouraging education programmes, as the key to Latin American development.
Does this also provide the Commission with a window of opportunity in the field of EU-Latin American relations?
.  Madam President, I must admit that this is my first Question Time, but I am looking forward to it. An opportunity to deal with specific issues should always be welcomed.
I shall now speak in English.
This was a question on education, which is indeed a very important sector in the framework of the Commission's relations with Latin America. The importance of this sector has been stressed by the Heads of State and Government of both regions in Rio, in Madrid, in Guadalajara and at various different summits, calling in particular for the reinforcement of regional cooperation at the level of higher education.
The Commission is currently implementing cooperation programmes at national, subregional and regional levels in the field of education worth about EUR 300 million. In particular the Commission is financing two regional programmes in the field of higher education. One is the Alfa programme – , and the other is the Alban programme – .
The Alfa programme promotes cooperation between higher education institutions and other relevant organisations in the two regions with a view to human and institutional capacity-building, mobilising the civil society of both the EU and Latin America regions as a whole and therefore creating and reinforcing lasting bonds. Alfa 1 covers the period 1994-1999 and Alfa 2 the period 2000-2005.
Concerning allocations, Alfa 1 has a budget of EUR 32 million and Alfa 2 a budget of EUR 42 million.
The Alban programme was launched in 2002 at the EU-Latin America Madrid summit, thereby responding to the recommendations of the Rio de Janeiro summit. The programme awards scholarships to Latin American nationals for education training at master and doctorate levels in institutions in the EU, as well as for higher training for professionals from Latin America in organisations in the Union.
At regional and national level, several education projects are being implemented, notably in basic education. It is worth noting that the EUR 74.6 million programme is dedicated to education in the context of the programme for reconstruction and rehabilitation in Central America following Hurricane Mitch in 1998.
In Nicaragua the Commission is contributing to the improvement of the education sector through budget support totalling EUR 62.5 million.
Madam President, I would like first of all to welcome the Commissioner, Mrs Ferrero, who, as well as having an adopted Hispanic surname, has a mastery of Spanish and is knowledgeable about Latin America. Her reply has satisfied me. She has told me what I wanted to know about the Commission’s support for the education programmes and, in particular, for the instrument I referred to in my question, the Summit of Iberoamerican Heads of State or Government, which is made up of the Spanish- and Portuguese-speaking countries of Latin America, as well as Spain and Portugal.
I thank you once again, Commissioner. We will have the opportunity to discuss these issues further in the future.
. Since the answer has already been given, I have nothing to add.
In its campaign entitled 'Would you leave it to chance? – We don't' the Commission is sending out the message that Europe has a substantial amount of money available for development cooperation. The statement by Commissioner Ferrero-Waldner in this campaign says that the world must become a better place, but this evidently means primarily for Europeans and that development cooperation must in the first instance bring stability to our 'immediate neighbourhood'. Combating poverty has been relegated to a secondary role.
Can the Commission say whether this approach, which is primarily designed to make Europe more secure rather than providing permanent solutions to third world development, is compatible with the development agenda of the developing countries and consistent with Article 177 of the Treaty and the UN Millennium goals?
. As the Commission pointed out when it launched the poster campaign, the priorities of European Commission development cooperation are: to reduce and eventually eradicate poverty; promote sustainable development; build democracies; contribute to the integration of developing countries into the world economy; support good governance and promote respect for human rights.
The Commission is committed to helping developing countries achieve the development goals of the millennium. However, there are important objectives and activities that go far beyond the millennium development goals. For example, promoting peace and security and also supporting institution building.
A comprehensive, integrated approach is therefore essential in achieving sustainable development, as made clear also by the Treaty on European Union in Article 3, which emphasises the importance of assuring consistency of external policies and instruments in the context of external relations, security, development, economic and trade policy. This is also clearly stressed in the 2004 annual report on the Community's development policy.
The Community's external actions, including assistance, are further adapted to the diversity of our partner regions and countries. The European neighbourhood policy is an expression of such a comprehensive and integrated partner strategy. Similarly, our relations with the larger developing countries in Asia and Latin America in particular cover a broad range of objectives. In this context, it is clear that bringing concrete benefits to our partners will make the world a better place, not only for the people directly benefiting from EC assistance but also for European citizens. However, this does not change the overriding objective of the development policy of the European Commission, that is to eradicate poverty.
Madam President, I am pleased with the Commissioner’s response, because I have to say that I was a little shocked when I read her statement of 2 December. Indeed, one could have been forgiven for thinking that the objectives that she listed did not agree with the millennium objectives.
Commissioner, this issue has been discussed in the Committee on Budgetary Control before. In this respect too, you have encroached upon the area of development cooperation. Mr Michel is the Commissioner for Development and I think that good agreements will need to be made, also in terms of statements made, to prevent what you said from being misinterpreted in the broader context of the millennium objectives. I should like to ask you to consult with Mr Michel very carefully on this score.
. Thank you for acknowledging that this campaign is going to the right development goals. It underlines the key sectors of the external assistance policy, as defined in the development policy communication and in the development goals.
There are seven elements to the seven priorities of the European Commission intervention. One is prosperity, achieved by trade and the private sector. Second, security, which is being achieved via justice and regional cooperation. Third is freedom, achieved by human rights and good governance. Fourth is food: food security and rural development. Fifth, water: the water initiative protecting sustainable development. Sixth, education: education systems and access to schools. Lastly, the EuropeAid message – 'partnerships improving lives worldwide' – evokes the how and why of external assistance. With regard to scope, the campaign is reaching out to over 150 countries worldwide. It is establishing long-term partnerships, and its approach is to focus on ownership of projects in partner countries. Priority areas results are also to be focused upon: there must be a demonstrable impact on people's lives. This campaign has really gone to the heart of what we want to do and comes under the umbrella of the overall goals.
In the light of Israel's continued breach of the EU-Israel Protocols, will the Commission consider the suspension of these agreements?
The human rights clause in the EU-Israel Association Agreement places ‘economic freedom and the principles of the United Nations Charter, particularly the observance of human rights and democracy’ as ‘the very basis of the Association’.
Article 2, the Operative Clause, clearly states that ‘relations between the Parties, as well as all the provisions of the agreement itself, shall be based on respect for human rights and democratic principles, which guides their internal and international policy and constitutes an essential element of this Agreement’.
. In response to your call for the suspension of the EU-Israel Association Agreement, it is the Commission's judgement that measures such as sanctions would make the Israeli authorities less, rather than more, responsive to the efforts of the international community to promote a lasting solution. This is at a time when the EU is seeking to have a very constructive role in ensuring that the withdrawal from Gaza takes place in a positive climate, in cooperation with a new, and now democratically-elected, Palestinian leadership. I fully recognise the frustrations of those seeking to promote the peace process when confronted by Israel's expansion of its settlement activities.
The European Commission has regularly expressed its concerns not only at the continuing terrorism and violence but also at the route of the separation barrier and the expansion of settlements. Our wish is to address these issues through dialogue. The Commission is seeking to develop relations with Israel and the Palestinians through the European Neighbourhood Policy, through support for Palestinian reforms and the development of political dialogue with Israel.
The action plan adopted for Israel includes measures to strengthen dialogue and cooperation on the importance of adherence to international law and the need to preserve the perspective of a viable, comprehensive settlement, which involves minimising the impact of security and counter-terrorism measures on the civilian population.
It is the Commission's view – and I believe this is shared by the Member States – that measures to suspend the EU-Israel Association Agreement would therefore be counterproductive.
I fully accept what the Commissioner says about the changing circumstances. Since I tabled this question, Mr Abbas has been elected as leader of the Palestinians and we have seen Mr Peres join the Israeli Government. That gives us some hope for dialogue between the two sides.
However, I would ask her, in her new role, to keep this Protocol under constant review and to keep the pressure on Israel to observe the contents of the Protocol. I know that in the past the Commission has taken action on products that have come from East Jerusalem, the Golan Heights, the West Bank and the Gaza Strip. I ask her to continue to monitor the situation to ensure that products from those areas are not labelled as 'products of Israel'.
. I can assure you that the Commission will certainly do that, because just before Christmas we had such a Council meeting. This has of course been one of the important issues in the Council so we will try to do our best to get both parties to abide by their obligations.
On 9 December, at the time of the adoption of the initial action plans for the new European neighbourhood policy, the Commissioner responsible for external relations and European neighbourhood policy stated that his objective was to create a circle of friends around the enlarged Union's borders. Of the seven countries with which the first action plans were concluded, only Ukraine directly shares terrestrial borders with the enlarged Union. On the other hand, Belarus, which shares borders with three new EU Member States is, according to the Commissioner, not democratic enough to be included in the programme.
Does the Commission plan to implement other internal measures to resolve the Belarus problem? Does it intend to take account of the proposals to set up a cross-cutting Community assistance programme in the field of human rights and democracy or to broadcast radio or TV programmes from neighbouring countries? Are there plans to set up an EU delegation in Minsk or to appoint an EU representative to Belarus? These initiatives would contribute to the building-up of civil society in Belarus and to the process of democratisation, without in any way compromising with the country's authoritarian regime.
. The Commission underlines that the European Neighbourhood Policyframework is very important, and it wants to reinforce further the relationship between the enlarged European Union and its neighbours, including Belarus.
A key principle of the 'Ring of Friends' is forging joint ownership. The Union cannot impose its policy on anyone, but it is ready to convince its neighbours of the benefits of the ENP. The Union is offering closer cooperation across the spectrum of its relations – from political dialogue to economic integration – on the basis of commitment to common values. This offer is, in principle, also valid for Belarus.
Through the ENP, the Union is ready to reinforce its lasting commitment to supporting democratic development in Belarus. If and when fundamental political and economic reforms take place, it will be possible for Belarus to be fully involved in the ENP, with all the benefits that would bring. Under current conditions, however, there can be no fully-fledged ENP action plan for Belarus. The October 2004 parliamentary elections and the referendum were important milestones for Belarus under the ENP, but, unfortunately, Belarus failed to achieve them. However, there remains a clear prospect for deepening relations, including under the framework of the ENP, provided that fundamental reforms are carried out.
At present, a key element – and this is also an issue in EU policy towards Belarus – is to support civil society and the process of democratisation. In addition, Belarus will continue to be able to benefit from the relevant regional, cross-border and thematic programmes. The Commission is stepping up its effort to coordinate assistance for democratisation and civil society.
Moreover, the Commission is also looking – and here I want go into detail – into the possibility of supporting civil society and the democratic process in a flexible manner. In the first place, the assistance should be operational and managed in the country concerned. But the Commission does not exclude specific situations where a project would be implemented mainly outside Belarus. The modalities for doing so need to be carefully considered in the light of the relevant rules and regulations.
Support for independent media and information dissemination is among the key priorities of EU assistance. A radio or television station broadcasting to Belarus outside the country is an interesting idea, but requires further clarification as to whether such an initiative could be supported by EU funds under the existing rules and regulations.
As to the question of opening a delegation in Belarus, it must be borne in mind that the EU has limited resources for extending its network of fully-fledged delegations. Belarus is covered by the European Commission delegation in Kiev, which has a technical assistance office in Minsk. The Commission will look into the possibilities of allocating, within the existing structures, additional human resources for work in Belarus. At the moment, opening a European Commission delegation in Minsk is not, however, being considered.
Commissioner, I should also like to congratulate you on your first Question Time. Your detailed replies would seem to indicate that the Commission will in fact be working very actively in Belarus. I should like to ask whether you believe cooperation with the current Belarussian authorities to be possible, even in the present circumstances?
.  Madam President, there can be no question of us cooperating with the authorities at present. What we can do, however, and as I mentioned before, is to provide particular support for civil society, and also to focus efforts on working with the academic community. I can tell you that we are planning to hold three workshops in order to identify exactly what we can do, involving non-governmental organisations and as many neighbouring countries as possible, as we share the view that support for civil society is the only opportunity available to us at present to bring about change in Belarus.
Many thanks. Commissioner, it would seem that it is indeed essential to involve Belarus’s neighbours in efforts to support the development of civil society in that country. Academic programmes and programmes relating to the independent media can only be implemented with the cooperation of neighbouring countries. I believe that finding projects that might lead to additional funding for such measures would be the best way of ensuring that in future we will be able to establish cooperation with a genuine democratic government in Belarus.
. First I should like to point out that I have already answered, in principle, the question of the media. I clearly pointed out the Commission's opinion for the time being. However, with regard to projects and money I can give you some examples: the EU's support for civil society is to be strengthened; the EU's TACIS programme – which amounts to EUR 10 million for Belarus in 2005 and 2006 – will focus on support for civil society, independent media – exactly what you wanted us to focus on; higher education cooperation including exchanges of students and professors; and alleviation of the consequences of the Chernobyl catastrophe. The provision of information to the general public with regard to the European Union and the European Neighbourhood Policy will also be strengthened. In addition, the Tempus Programme will finance exchanges of young Belarusian university students abroad, curriculum development on European studies and capacity-building in local universities.
As I said, Belarus is indeed eligible under the New Neighbourhood programmes. It will therefore benefit from the European Neighbourhood Policy instrument as of 2007.
Finally, the European Initiative for Democracy and Human Rights – the EIDHR – will have a more active role in Belarus in the years to come. In 2005-2006 Belarusian applicants will be able to apply for support under two campaigns: 'fostering a culture of human rights' and 'promoting democratic processes'.
I should like to know whether the European Commission is aware that these much-needed educational programmes are under the control of the Belarussian authorities, and therefore cannot be regarded as true support for the process of democratisation in Belarus. I should also like to ask whether, in the light of the Commissioner’s comments, a sum of money will be earmarked under the EIDHR (European Initiative for Democracy and Human Rights) programme to support independent initiatives in Belarus, bearing in mind that over recent years not a single euro from the fund has yet been set aside for this purpose.
. As I said before, we will have three workshops. The last of them will be in Lithuania, which invited the Commission to work together with some neighbouring countries on new ideas and strategies; on what can be done with NGOs and others. I will certainly take up this suggestion in those workshops to see what can be done, but it must fit into the framework of the regulations that are there. However, we will certainly consider that.
Questions Nos 38 to 41 will be answered in writing. Questions Nos 39 and 40 lapse, as they are already on the agenda for this part-session.
Articles appearing in the highly reputable 'Vima' newspaper of 5 and 7 December 2004 reveal the discovery of a telephone tapping network set up by the Italian authorities and used to eavesdrop on mobile and fixed telephone conversations by Greek citizens in Greece. This has been confirmed in a report produced by the Public Prosecutor's Office in Bari (Italy) and quoted by the newspaper. It emerges that the network was set up without any court order having been issued by the Greek authorities, while senior Greek police and fraud squad officers indicate that they were tipped off once the network had already been set up by Italian functionaries.
Will the Commission request information from the Italian and Greek authorities on this matter? Does it know whether any form of complaint has been registered to date by the Greek authorities at the eavesdropping by the Italian authorities on Greek citizens without a court order? Is it admissible, in the absence of a court order by a Member State, for telephone conversations by citizens of that Member State to be monitored by the authorities of another Member State?
. The Commission has not been informed of any deposition by the Greek authorities concerning any of the facts mentioned by the honourable Member. Since phone taps always require an assessment of the proportionality of the potential infringement of fundamental rights in relation to the public interest served by such measures, permitting phone taps as a means of conducting criminal investigations are in most cases subject to a court warrant. When the competent authorities of one Member State in the course of criminal investigations in their own country need to carry out taps on phones or telecommunication services located in another Member State they must follow the procedures that have been put in place for that purpose.
The European Commission obviously does not have the means to judge the behaviour of independent judicial authorities. The main European instrument providing for this situation is the 2000 Convention on Mutual Assistance in Criminal Matters between the Member States of the European Union. Until such time as this Convention enters into force, Member States can have recourse to the 1959 Council of Europe Convention on Mutual Assistance in Criminal Matters and to Council of Europe Recommendation (85)10 concerning letters rogatory for the interception of telecommunications.
Madam President, Commissioner, I welcome you but you surprise me. It is incomprehensible that the Commission should avoid commenting on a serious infringement of the basic rules of data protection. We have had telephone tapping in Greece of Greek citizens by the Italian authorities in the absence of any Greek authorities. Commissioner, a few weeks ago you were a minister in the Italian Government. Why can you not pick up the telephone and ask both the Italian and the Greek Government what happened?
.  I would like to apologise to Mr Papadimoulis, but I can only repeat that the Commission has not received any information about this case. At any rate, the Commission does not have the legal right to rule on a breach which, if committed, would have been committed by an independent judicial authority and not by a governmental authority of a Member State. There are legal instruments available, which I pointed out: in particular, Council of Europe recommendations and the Council of Europe’s Convention on Mutual Assistance.
– Madam President, Commissioner, I think there has been another mistake here or something has escaped you. Last December, the and newspapers reported extensively on telephone tapping; they even had special diagrams of a device which perpetrates this crime, in or out of inverted commas. This device exists somewhere in Milan or southern Italy. I wonder, therefore, how is it that you too have not yet found out about it, so that you can make the relevant observations today.
.  Of course, what Mr Mavrommatis said is correct. The Italian newspapers have reported certain facts; nevertheless the Commission can and must remain within the scope of its legal powers, which do not include the power to subject the behaviour of judicial authorities to investigations or actions. There are instruments, including within the national states, which allow a judge who has carried out an illegal activity to be prosecuted, but that clearly cannot happen at the request of the Commission.
Commissioner, regardless of the facts of this case, when you next meet the justice ministers, will you make it clear to them that, under the various international conventions you mention and in the spirit of membership of the European Union, it is unacceptable for the authorities of one Member State – be they political or judicial – to carry out phone tapping in another Member State, without the express approval of that Member State?
. Mr Martin, you are absolutely correct and this is certainly the right path to take. As you are probably aware, in Italy it falls on the one hand to the Minister for Justice and, on the other, to the judiciary’s self-governing body to take action against judges who commit illegal acts. I have naturally passed this request on to the Italian Minister for Justice.
What is the Commission's view on reactions to the Commission's annual report on Migration (July 2004), including the view of experts such as SOLIDAR (Katrin Hugendubel) and the Social Platform of NGOs that it is difficult to establish 'best practice' on integration policy when the contexts of each EU Member State are so different?
. It is certainly true that there are different approaches to integration represented in the Member States. Concept and practice varies due to a number of factors: different immigration histories and variations in the roles of government and civil society with respect to integration policies are just two examples.
The Commission consistently stressed that integration policy was by definition an area where subsidiarity is at stake. On the other hand, all Member States adhere to human rights standards and shared values such as equality anti-discrimination, solidarity, tolerance, etc..
Through the ongoing exchange of information and experience, particularly through the work of national contact points for integration, we are now seeing a certain degree of convergence with respect to policy approaches, goals and targets. This was confirmed in December with the adoption by the Council of common basic principles on integration.
The publication by the Commission in November 2004 of a handbook on integration for policy makers and practitioners, which brings together examples of good practice from throughout the Union on introduction programmes, civic participation and integration indicators, illustrates that there are many common problems and shows how much we can learn from each other. Best practice must be taken for what it is: ideas, lessons to be learned and suggestions which can inspire and inform policy makers in the definition of the policies required.
I thank the Commissioner for that clear answer. I know from the previous debate that you take the issue of integration seriously.
The Commission has a real impact on integration policy and a direct role, for example, in the enforcement of existing directives, which are crucial to integration – I refer explicitly to the Employment Directive and the Race Equality Directive. The Commission has played a strong role in trying to enforce these directives. They remain unimplemented in at least two Member States that I am aware of. Will you use your powers in office to enforce such directives, which play such an important part in the integration process? You have that power.
. Yes, of course the Commission has such power, and I can reassure you that the Commission will use all its power to guarantee, stimulate and encourage Member States to fully implement all directives in the common European interest.
Commissioner, I shall speak in your mother tongue in order to be forthright with regard to an old question: illegal immigration. The landings of illegal immigrants will certainly not wait for us to come up with a common strategy before they resume in the Mediterranean. Certainly, the only reason they are not continuing at the moment as well is because the poor wretches are lying on the seabed. So I would like to ask, what is the Commission doing and what has been planned for the near future to help countries on the borders of the European Union – I am referring in particular to my country, Malta – in order to provide aid and to receive illegal immigrants in a proper manner? What level of funding will be allocated for this?
.  The question of illegal immigration is one which the Commission considers to be a priority. While we are preparing political actions and common European solutions, as you pointed out, we must also address the daily tragedy of desperate people. The Commission can and must take action, and it will, in order to ensure that the fundamental rights of persons entering European territory are respected, obviously including those who enter illegally: the right to respect for human life and dignity is not a question of legal differences.
Having said that, we must speed up the strategic policies. We cannot take advantage of a delay and thereby continue to allow an illegal influx, but we must immediately respect the fundamental rights of individuals and at the same time prepare common policies on reception, on the one hand, and the prevention of illegal activities, on the other.
In the Council framework decision of 13 June 2002 on the fight against terrorism, the Member States were required to pass legislation in a number of areas related to combating terrorism, with a view to establishing common definitions in the face of the threats in question. Article 11 of this framework decision called on the Commission and Council to make an assessment by the end of 2003 of the forms of implementation by the Member States of specific anti-terrorism measures.
These texts were finally submitted by the Commission (8 June 2004 – COM(2004)0409/final) and the Council (12 October 2004 – 11687/2/04/rev.2). Both reports stress, in clear and objective fashion, the passivity of the Member States and their failure to comply with the objectives set out in the Council framework decision.
The Commission does not possess binding legal instruments to oblige the Member States to comply with framework decisions. Despite this and with a view to ensuring the EU's credibility in the fight against terrorism, can the Commission state how it intends to promote and obtain a genuine anti-terrorist policy at Union level and ensure that the Member States act on their promises regarding legislative action?
. According to Article 34 of the Treaty on European Union, framework decisions are binding upon the Member States as to the result to be achieved but leave to the national authorities the choice of form and methods. However, framework decisions 'shall not entail direct effect'.
Whereas, within the first pillar, the Commission has the authority to initiate an infringement procedure against a Member State, this possibility does not exist within the Treaty on European Union. The situation described by the honourable Member certainly does not facilitate the Commission's role, but it does not prevent it from producing a broad range of policy initiatives, which have been the basis for the policy definition of the Union in the important area of the fight against terrorism.
The Commission has been playing this role very actively in establishing in June 2004 the revised action plan on combating terrorism, in updating it in December 2004 and in implementing more than half of the respective measures. This is also evident from the submission, in October 2004, of four communications covering different aspects of the prevention, preparedness and response to terrorist attacks and from the adoption, in the same year, of a communication on mutual access to data relevant to the fight against terrorism and of several classified documents in the field of consequence management and the protection of critical infrastructures.
The Commission in general and President Barroso and I in particular are determined to work in close cooperation with Council presidencies to maintain the fight against terrorism. This is very high on the agenda of the Council, including that of the JHA Council and the European Council comprising the Heads of State and Government.
I am well aware of the legal framework in which the European anti-terrorism policy can operate as far as the Commission is concerned and you described it very well. If, however, we do not wish to demonstrate collective hypocrisy, we need to say how things stand. And the way they stand is that we have major conferences, with all the Heads of Government present, and afterwards they have a press conference, set out a decision and following this decision nothing happens. The Commission itself admitted as much on 8 June 2004. The question is, therefore: what is the Commission going to do in political terms to put the policy into practice?
.  The Commission will begin to set out the action plan for the implementation of the Hague Programme at the informal meeting of the Ministers for Internal Affairs and for Justice at the end of the month. The action plan will be presented in May this year and I hope that it will be adopted by the European Council in June.
The action plan on combating terrorism will contain tangible measures and guidelines, precise deadlines for the Member States and binding obligations for a common policy to enhance cooperation, information exchange and protection for the victims of terrorist attacks. These are the measures that the Commission initially intends to put before Parliament, something which we shall do at the beginning of February, that is, well before we draw up our proposal, and we shall then listen to Parliament’s opinion on the concrete proposals.
What progress is the Commission making towards proposing a standardised set of criteria for the reporting of crimes and collection of statistics about crimes across the European Union?
Until such a system is established, it is difficult for law enforcement officers to have a clear picture of the extent of organised criminal activity, and it is therefore very difficult to counter the gangs effectively.
. The Commission agrees that the absence of comparable crime statistics makes the development of an effective EU law enforcement policy more difficult.
The Commission is working on a draft action plan on EU crime statistics. Member State crime statistics experts are being consulted on this draft action plan, which will be presented in the form of a Commission communication in the spring of 2005. The two main blocks of the draft action plan are: first, the setting up of appropriate coordination machinery to ensure that Member States, the Commission and other key actors are part of the process of working towards common data-gathering methods and harmonised definition; the second element concerns the implementation of developing comparable statistics. This will include many different components, to be developed over a period of time, such as definitions of crime types and an inventory of definitions where there is already EU-level agreement.
The Commission, in close cooperation with Europol and other providers and users of EU crime statistics, is developing this project on a step-by-step basis in accordance with Member States' ability to provide relevant data. The Commission's draft action plan was discussed with European directors of social statistics in September 2004. It was agreed to set up a task force to examine appropriate statistical methods for monitoring crime. This task force will begin its work in May 2005.
I should also mention that the Commission is providing support for work being undertaken to measure statistically the quality and effectiveness of the judicial process. A seminar on this subject, co-financed by the EU's AGIS Programme, was hosted by the Italian Ministry of Justice in Rome in October 2004.
Thank you, Commissioner, for staying to answer the question. I am very grateful that you recognise the urgency of this problem because with open borders across the Union, organised crime is free to operate and to prosper, while our police forces are national and cannot cross the frontiers. So we have a real problem. I am glad that you are treating this with considerable urgency.
Could you tell us who will be responsible for the coordinating machinery? Will this be done by Europol or will it be done by the Commission – or maybe a new agency?
.  I do not think that we can or should create new bodies; I think that on the one hand the Commission should give strategic, or rather political direction to this sector and, on the other hand, the sector should have the chance to find different ways to use Europol, which as we all know is trying to extend its duties and its remit. The Commission intends to encourage this progression, this expansion of Europol’s duties. This is undoubtedly one of the sectors where work can be done.
Madam President, I would like to make a few remarks: some of my fellow Members, like myself, have been here since the start of the sitting, have submitted written questions and have not had the opportunity of receiving a reply in the Chamber which they could then counter with a further question, whether they were satisfied or not.
The Bureau and the legal departments should better consider the matter of Question Time and give proper thought as to the time allotted and how many questions can be answered in that time, because we cannot oblige a Member to stay in the Chamber all this time and then not have the satisfaction of receiving an immediate, direct reply from the competent Commissioner.
The situation deserves to be looked into by Parliament’s administration. It is absolutely intolerable for a situation of this kind to arise.
Mrs Sbarbati, the Rules of Procedure lay down quite clear rules for the holding of Question Time. A great many Members asked to speak on a certain topic earlier, and I could not give the floor to everyone. In my opinion, the main problem is that many Members spend a long time asking supplementary questions, and do not abide by the 30-second time limit, which of course means that we are often delayed. I will, however, bear your comments in mind. I should like to extend my sincere thanks to everyone, and especially to Commissioner Frattini again for being prepared to remain so long in the Chamber with us for Question Time.
Questions Nos 46 to 76 will be answered in writing.